Exhibit 10.1

STRICTLY CONFIDENTIAL

EXECUTION VERSION        

 

 

CREDIT AGREEMENT

by and among

XPO LOGISTICS, INC.,

as Borrower,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

CITIBANK, N.A.,

as Agent,

CITIBANK, N.A.,

as Sole Lead Arranger and Sole Bookrunner

Dated as of December 24, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE  

CREDIT AGREEMENT

     1  

RECITALS

     1  

1.

  DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS      1  

1.1

  Definitions      1  

1.2

  Rules of Construction      50  

1.3

  Interpretive Matters      50  

1.4

  Timing of Payment or Performance      51  

1.5

  LLC Division/Series Transactions      51  

2.

  AMOUNT AND TERMS OF CREDIT      51  

2.1

  Term Facility      51  

2.2

  Maturity and Repayment of Loans      53  

2.3

  Prepayments; Commitment Reductions      53  

2.4

  Use of Proceeds      55  

2.5

  Interest; Applicable Margins      55  

2.6

  [Reserved]      57  

2.7

  Fees      57  

2.8

  Receipt of Payments      57  

2.9

  Application and Allocation of Payments      57  

2.10

  Evidence of Debt      57  

2.11

  Indemnity      57  

2.12

  [Reserved]      58  

2.13

  Taxes      59  

2.14

  Capital Adequacy; Increased Costs; Illegality      61  

3.

  CONDITIONS PRECEDENT      63  

3.1

  Conditions to the Closing Date      63  

3.2

  Conditions to All Borrowings      65  

4.

  REPRESENTATIONS AND WARRANTIES      65  

4.1

  Corporate Existence; Compliance with Law      65  

4.2

  [Reserved.]      66  

4.3

  Corporate Power; Authorization; Enforceable Obligations; No Conflict      66  

4.4

  Financial Statements      66  

4.5

  Material Adverse Effect      67  

4.6

  Ownership of Property; Liens      67  

4.7

  Labor Matters      67  

4.8

  Subsidiaries and Joint Ventures      67  

4.9

  Investment Company Act      67  

4.10

  Margin Regulations      67  

 

-i-



--------------------------------------------------------------------------------

4.11

  Taxes/Other      68  

4.12

  ERISA      68  

4.13

  No Litigation      69  

4.14

  [Reserved.]      69  

4.15

  Intellectual Property      69  

4.16

  Full Disclosure      69  

4.17

  Environmental Matters      69  

4.18

  Insurance      70  

4.19

  [Reserved.]      70  

4.20

  [Reserved.]      70  

4.21

  [Reserved.]      70  

4.22

  Solvency      70  

4.23

  Economic Sanctions and Anti-Money Laundering      70  

4.24

  Economic Sanctions, FCPA, Patriot Act; Use of Proceeds      70  

4.25

  [Reserved]      71  

4.26

  Status as Senior Debt      71  

4.27

  FCPA and Related      71  

5.

  FINANCIAL STATEMENTS AND INFORMATION      71  

5.1

  Financial Reports and Notices      71  

6.

  AFFIRMATIVE COVENANTS      73  

6.1

  Maintenance of Existence and Conduct of Business      73  

6.2

  Payment of Charges and Taxes      73  

6.3

  Books and Records      73  

6.4

  Insurance      74  

6.5

  Compliance with Laws      74  

6.6

  PATRIOT Act      74  

6.7

  Intellectual Property      74  

6.8

  Environmental Matters      74  

6.9

  Ratings      74  

6.10

  [Reserved.]      74  

6.11

  ERISA Matters      74  

6.12

  Future Guarantors      75  

6.13

  Access      75  

6.14

  [Reserved.]      75  

6.15

  Use of Proceeds      75  

7.

  NEGATIVE COVENANTS      75  

7.1

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      75  

7.2

  Limitation on Restricted Payments      82  

7.3

  Dividend and Other Payment Restrictions Affecting Subsidiaries      87  

7.4

  Asset Sales      88  

7.5

  Transactions with Affiliates      89  

7.6

  [Reserved]      91  

7.7

  Liens      91  

7.8

  When Borrower and Guarantors May Merge or Transfer Assets      92  

 

-ii-



--------------------------------------------------------------------------------

7.9

  OFAC; Patriot Act      94  

7.10

  Change of Fiscal Year      94  

7.11

  ERISA      94  

8.

  TERM      94  

8.1

  Termination      94  

9.

  DEFAULTS AND REMEDIES      94  

9.1

  Events of Default      94  

9.2

  Remedies      96  

9.3

  Waiver by Credit Parties      97  

10.

  APPOINTMENT OF AGENT      97  

10.1

  Appointment of Agents      97  

10.2

  Agents’ Reliance, Etc.      98  

10.3

  Citibank and Affiliates      98  

10.4

  Lender Credit Decision      98  

10.5

  Indemnification      99  

10.6

  Successor Agent      99  

10.7

  Setoff and Sharing of Payments      99  

10.8

  Dissemination of Information      100  

10.9

  Actions in Concert      100  

10.10

  Procedures      100  

10.11

  [Reserved.]      101  

10.12

  Additional Agents      101  

10.13

  Distribution of Materials to Lenders      101  

10.14

  Agent      102  

11.

  ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS      102  

11.1

  Assignment and Participations      102  

11.2

  Successors and Assigns      105  

11.3

  Certain Assignees      105  

12.

  MISCELLANEOUS      105  

12.1

  Complete Agreement; Modification of Agreement      105  

12.2

  Amendments and Waivers      106  

12.3

  Fees and Expenses      107  

12.4

  No Waiver      108  

12.5

  Remedies      108  

12.6

  Severability      109  

12.7

  Conflict of Terms      109  

12.8

  Confidentiality      109  

12.9

  GOVERNING LAW      110  

12.10

  Notices      110  

12.11

  Section Titles      112  

12.12

  Counterparts      112  

 

-iii-



--------------------------------------------------------------------------------

12.13

  WAIVER OF JURY TRIAL      112  

12.14

  Press Releases and Related Matters      112  

12.15

  Reinstatement      112  

12.16

  Advice of Counsel      112  

12.17

  No Strict Construction      113  

12.18

  Patriot Act Notice      113  

12.19

  Currency Equivalency Generally; Change of Currency      113  

12.20

  [Reserved.]      113  

12.21

  Electronic Transmissions      113  

12.22

  Independence of Provisions      114  

12.23

  No Third Parties Benefited      114  

12.24

  Relationships between Lenders and Credit Parties      114  

12.25

  [Reserved.]      114  

12.26

  Acknowledgement and Consent to Bail-In of EFA Financial Institutions      115
 

12.27

  Certain ERISA Matters      115  

13.

  GUARANTY      116  

13.1

  Guaranty      116  

13.2

  Waivers by Guarantors      117  

13.3

  Benefit of Guaranty      117  

13.4

  Subordination of Subrogation, Etc.      117  

13.5

  Election of Remedies      117  

13.6

  Limitation      118  

13.7

  Contribution with Respect to Guaranty Obligations      118  

13.8

  Liability Cumulative      119  

13.9

  [Reserved]      119  

13.10

  Release of Guaranties      119  

 

-iv-



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annex A    —    Agent’s Wire Transfer Information Annex B    —    Commitments as
of Closing Date Exhibit 1.1(a)    —    Form of Supplemental Guaranty Exhibit
1.1(b)    —    [Reserved] Exhibit 1.1(c)    —    Form of Compliance Certificate
Exhibit 1.1(d)    —    [Reserved] Exhibit 1.1(e)    —    [Reserved] Exhibit
1.1(f)    —    [Reserved] Exhibit 1.1(g)    —    Form of Note Exhibit 1.1(h)   
—    [Reserved] Exhibit 2.1(b)    —    Form of Notice of Borrowing Exhibit
2.5(e)    —    Form of Notice of Conversion/Continuation Exhibit 3.1    —   
Form of Solvency Certificate Exhibit 11.1(a)    —    Form of Assignment
Agreement Schedule A-1    —    Guarantors Schedule 2.1    —    Agent’s
Representatives Schedule 4.2    —    [Reserved] Schedule 4.6    —    [Reserved]
Schedule 4.7    —    Labor Matters Schedule 4.8    —    Subsidiaries and Joint
Ventures Schedule 4.13    —    Litigation Schedule 4.15    —    [Reserved]
Schedule 4.17    —    Hazardous Materials Schedule 6.10(b)    —    [Reserved]
Schedule 6.13    —    Unrestricted Subsidiaries Schedule 6.14    —    [Reserved]
Schedule 7.1    —    Indebtedness on the Closing Date

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may be amended, supplemented, restated or
otherwise modified from time to time, this “Agreement”), dated as of December
24, 2018, by and among XPO LOGISTICS, INC., a Delaware corporation (“Borrower”);
the other Credit Parties from time to time signatory hereto; CITIBANK, N.A.
(“Citibank”), as administrative agent for the Lenders (together, with any
permitted successors in such capacity, “Agent”); and the Lenders signatory
hereto from time to time.

RECITALS

WHEREAS, in connection with the Transactions, Borrower has requested that the
Lenders extend credit to Borrower in the form of Loans in an aggregate principal
amount not to exceed $500,000,000, and the Lenders are willing to do so on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1. DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS.

1.1 Definitions. For purposes of this Agreement:

“2021 Notes” means Borrower’s 5.75% Senior Notes due 2021 issued on June 9, 2015
in an initial aggregate principal amount of €500,000,000.

“2022 Notes” means Borrower’s 6.50% Senior Notes due 2022 issued on June 9, 2015
in an initial aggregate principal amount of $1,600,000,000.

“2021/2022 Notes Indenture” means the Indenture dated as of June 9, 2015 among
Borrower and The Bank of New York Mellon Trust Company, N.A., a national banking
association, as trustee, The Bank of New York Mellon, London Branch as London
paying agent and The Bank of New York Mellon (Luxembourg) S.A. as Luxembourg
paying agent, under which the 2021 Notes and 2022 Notes were issued.

“2021/2022 Notes Offering Memorandum” means the “Offering Memorandum” (as
defined in the 2021/2022 Notes Indenture).

“2021/2022 Notes Transactions” means the “Transactions” (as defined in the
2021/2022 Notes Indenture).

“2023 Notes” means Borrower’s 6.125% Senior Notes due 2023 issued on August 25,
2016 in an initial aggregate principal amount of $535,000,000.

“2023 Notes Indenture” means the Indenture dated as of August 25, 2016 among
Borrower and The Bank of New York Mellon Trust Company, N.A., a national banking
association, as trustee, under which the 2023 Notes were issued.

“2023 Notes Issue Date” means August 25, 2016.

“2023 Notes Transactions” means the “Refinancing Transactions” (as defined in
the 2023 Notes Indenture)

 

-1-



--------------------------------------------------------------------------------

“ABL Agent” means MSSF, as administrative agent, and MSSF and JPMorgan Chase
Bank, N.A. as co-collateral agents, in each case under the ABL Facility, and any
successors thereto.

“ABL Assets” means (i) accounts (as defined in the Uniform Commercial Code or
the PPSA or any similar legislation) of Borrower and any Restricted Subsidiary,
(ii) equipment (as defined in the Uniform Commercial Code or the PPSA or any
similar legislation) of Borrower and any Restricted Subsidiary and (iii) all
railcars, chassis, trucks, trailers or tractors owned by Borrower and any
Restricted Subsidiary.

“ABL Credit Agreement” means that certain Second Amended and Restated Revolving
Loan Credit Agreement, dated as of October 30, 2015, among Borrower, MSSF, as
administrative agent, and the other parties thereto.

“ABL Facility” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

“Acquired Indebtedness” means, with respect to any specified Person:
(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and (2) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person. Acquired Indebtedness
will be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of such assets.

“Additional Refinancing Amount” means, in connection with the Incurrence of any
Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay accrued and
unpaid interest, premiums (including tender premiums), expenses, defeasance
costs and fees in respect thereof.

“Affected Lender” has the meaning ascribed to it in Section 2.14(d).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning ascribed to it in Section 7.5(a).

“Agent” has the meaning ascribed to it in the preamble to this Agreement.

“Agreement” has the meaning given to such term in the preamble hereto.

“Allocable Amount” has the meaning ascribed to it in Section 13.7(b).

“Applicable Margin” shall mean for any day with respect to (i) any LIBOR Loan,
the rate per annum specified in the pricing grid below under the heading “LIBOR
Loans” and (ii) any Base Rate Loan, the rate per annum specified in the pricing
grid below under the heading “Base Rate Loans”.

 

-2-



--------------------------------------------------------------------------------

   

Date

  

LIBOR Loans

  

Base Rate Loans

           Closing Date to the date that is 179 days after the Closing Date   
350.0 basis points    250.0 basis points   180 days after the Closing Date
through 269 days after the Closing Date    400.0 basis points    300.0 basis
points   270 days after the Closing Date and thereafter    450.0 basis points   
350.0 basis points

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in revolving commercial loans and similar extensions of
credit in the ordinary course of its business and (b) is advised or managed by
(i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than a natural Person) or any Affiliate of any Person (other than a natural
Person) that administers or manages such Lender.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of Sale/ Leaseback Transactions) outside the ordinary course
of business of Borrower or any Restricted Subsidiary (each referred to in this
definition as a “disposition”); or

(2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares and shares issued to foreign nationals or other third parties to the
extent required by applicable law) of any Restricted Subsidiary (other than to
Borrower or another Restricted Subsidiary) (whether in a single transaction or a
series of related transactions),

in each case other than:

(a) a disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged, surplus, uneconomic, negligible or worn out property or
equipment in the ordinary course of business (including the abandonment of any
intellectual property or surrender or transfer for no consideration) or
otherwise as may be required pursuant to the terms of any lease, sublease,
license or sublicense;

(b) the disposition of all or substantially all of the assets of Borrower or any
Guarantor in a manner permitted pursuant to Section 7.8 or any disposition that
constitutes a Change of Control;

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under Section 7.2;

(d) any disposition of assets of Borrower or any Restricted Subsidiary or
issuance or sale of Equity Interests of Borrower or any Restricted Subsidiary,
which assets or Equity Interests so disposed or issued in any single transaction
or series of related transactions have an aggregate Fair Market Value (as
determined in good faith by Borrower) of less than $55.0 million;

 

-3-



--------------------------------------------------------------------------------

(e) any disposition of property or assets, or the sale or issuance of
securities, by Borrower or a Restricted Subsidiary to Borrower or a Restricted
Subsidiary;

(f) any disposition of the Capital Stock of any joint venture to the extent
required by the terms of customary buy-sell type arrangements entered into in
connection with the formation of such joint venture;

(g) any exchange of assets (including a combination of assets and Cash
Equivalents) for assets related to a Similar Business of comparable or greater
market value or usefulness to the business of Borrower and the Restricted
Subsidiaries as a whole, as determined in good faith by Borrower;

(h) foreclosure or any similar action with respect to any property or other
asset of Borrower or any of its Restricted Subsidiaries;

(i) any disposition of Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary;

(j) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(k) any sale of inventory or other assets in the ordinary course of business;

(l) any grant in the ordinary course of business of any license or sublicense of
patents, trademarks, know-how or any other intellectual property;

(m) any swap of assets, or lease, assignment or sublease of any real or personal
property, in exchange for services (including in connection with any outsourcing
arrangements) of comparable or greater value or usefulness to the business of
Borrower and the Restricted Subsidiaries as a whole, as determined in good faith
by Borrower;

(n) a transfer of assets of the type specified in the definition of
“Securitization Financing” (or a fractional undivided interest therein),
including by a Securitization Subsidiary in a Qualified Securitization
Financing;

(o) (i) any financing transaction with respect to property built or acquired by
Borrower or any Restricted Subsidiary after the Closing Date, including any
Sale/Leaseback Transaction or asset securitization permitted by this Agreement,
and (ii) any Sale/Leaseback Transactions consummated with respect to Railcars
that Borrower or any of its Restricted Subsidiaries acquires from the original
lessor thereof in connection with the termination of the related lease and with
the intent of refinancing such Railcars under a new Sale/Leaseback Transaction;

(p) dispositions in connection with Permitted Liens;

(q) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or from
whom such Restricted Subsidiary acquired its business and assets (having been
newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

 

-4-



--------------------------------------------------------------------------------

(r) dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(s) any surrender, expiration or waiver of contract rights or the settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;

(t) making Chassis, containers and Railcars available, on a non-exclusive basis,
to third parties in accordance with the UIIA and the Interchange System, as the
case may be, in the ordinary course of business consistent with past practices
and undertaken in good faith;

(u) if and for so long as Borrower or any of its Subsidiaries holds Capital
Stock that constitutes “margin stock” within the meaning of Regulation U, any
dispositions of such Capital Stock to the extent the value of such Capital
Stock, together with the value of all other margin stock held by Borrower and
its Subsidiaries, exceeds 25% of the total value of their assets subject to
Section 7.4; and

(v) any transfer of accounts receivable and related assets in connection with
any factoring or similar arrangements entered into by Foreign Subsidiaries on
arm’s-length terms;

(w) dispositions of Real Property (i) for the purpose of (x) resolving minor
title disputes or defects, including encroachments and lot line adjustments, or
(y) granting easements, rights of way or access and egress agreements, or
(ii) to any Governmental Authority in consideration of the grant, issuance,
consent or approval of or to any development agreement, change of zoning or
zoning variance, permit or authorization in connection with the conduct of any
Credit Party’s business, in each case which does not materially interfere with
the business conducted on such Real Property.

“Assignment Agreement” has the meaning ascribed to it in Section 11.1(a)(i).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq.

“Bankruptcy Law” means the Bankruptcy Code or any similar Federal or state law
for the relief of debtors.

“Base Rate” means, for any day, a floating rate equal to the highest of (i) the
rate of interest per annum from time to time published in the “Money Rates”
section of The Wall Street Journal as being the “Prime Lending Rate” or, if more
than one rate is published as the Prime Lending Rate, then the highest of such
rates (the “Prime Rate”) (each change in the Prime Rate to be effective as of
the date of publication in The Wall Street Journal of a “Prime Lending Rate”
that is different from that published on the preceding

 

-5-



--------------------------------------------------------------------------------

domestic Business Day); provided, that in the event that The Wall Street Journal
shall, for any reason, fail or cease to publish the Prime Lending Rate, Agent
shall choose (in a manner consistent with its choice under similar credit
agreements in respect of which Agent is acting as administrative agent) a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate, (ii) the Federal Funds Rate plus 50 basis points per annum and (iii) LIBOR
Rate for a LIBOR Period of one-month beginning on such day plus 1.00%. In no
event shall the Base Rate be less than 0.00%. Each change in any interest rate
provided for in this Agreement based upon the Base Rate shall take effect at the
time of such change in the Base Rate.

“Base Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Base Rate.

“Base Rate Margin” means the per annum interest rate margin from time to time in
effect and payable with respect to Base Rate Loans, as determined in accordance
with the definition of Applicable Margin.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the IRC or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the IRC) the assets of any such “employee benefit plan” or
“plan”.

“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person or any direct or indirect parent of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duly authorized
committee thereof.

“Borrower” has the meaning ascribed to it in the preamble.

“Borrower Materials” has the meaning ascribed to it in Section 10.13(a).

“Borrower Workspace” has the meaning ascribed to it in Section 10.13(a).

“Borrowing Base” means the sum of (i) 85% of the book value of accounts (as
defined in the Uniform Commercial Code or the PPSA or any similar legislation)
of Borrower and any Restricted Subsidiary, (ii) the lesser of (A) 65% of the
cost of, or (B) 85% of the net orderly liquidation value of, the equipment (as
defined in the Uniform Commercial Code or the PPSA or any similar legislation)
of Borrower and any Restricted Subsidiary and (iii) the lesser of (A) 80% of the
net book value of, or (B) 65% of the net orderly liquidation value of, all
railcars, chassis, trucks, trailers or tractors owned by Borrower and any
Restricted Subsidiary.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York, and in
reference to LIBOR Loans means any such day that is also a LIBOR Business Day.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that obligations of Borrower or the Restricted Subsidiaries, or of a
special purpose or other entity not consolidated with Borrower and the
Restricted Subsidiaries, either existing on the Closing Date or created
thereafter that (a) initially were not included on the consolidated balance
sheet of Borrower as capital lease obligations and were subsequently
characterized as capital lease obligations or, in the case of such a special
purpose or other entity becoming consolidated with Borrower and the Restricted
Subsidiaries

 

-6-



--------------------------------------------------------------------------------

were required to be characterized as capital lease obligations upon such
consideration, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Closing Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Closing Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Equivalents” means:

(1) Dollars, pounds sterling, euros, Canadian dollars, the national currency of
any member state in the European Union or such other local currencies held by
Borrower or a Restricted Subsidiary from time to time in the ordinary course of
business;

(2) securities issued or directly and fully guaranteed or insured by the U.S.
government, Canada, Switzerland or any country that is a member of the European
Union or any agency or instrumentality thereof in each case maturing not more
than two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250.0 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof or any Canadian province
having at least a rating of Aa3 from Moody’s or a rating of AA- from S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition;

 

-7-



--------------------------------------------------------------------------------

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above; and

(9) instruments equivalent to those referred to in clauses (1) through (8) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“cash management services” means cash management services for collections,
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services), any demand deposit, payroll, trust or operating
account relationships, commercial credit cards, merchant card, purchase or debit
cards, non-card e-payables services, and other cash management services,
including electronic funds transfer services, lockbox services, stop payment
services and wire transfer services.

“Casualty Event” means any event that gives rise to the receipt by Borrower or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property.

“CERCLA” has the meaning ascribed to it in the definition of “Environmental
Laws”.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the IRC.

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 35%, or more, of the Capital Stock of Borrower
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Borrower or (b) a majority of
the members of the Board of Directors of Borrower do not constitute Continuing
Directors.

“Charges” means all federal, state, provincial, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, claims or encumbrances owed
by any Credit Party and upon or relating to (a) the Obligations hereunder,
(b) [Reserved]; (c) the employees, payroll, income, capital or gross receipts of
any Credit Party, (d) any Credit Party’s ownership or use of any properties or
other assets, or (e) any other aspect of any Credit Party’s business.

“Chassis” means any intermodal chassis owned by Borrower or any Restricted
Subsidiary consisting of steel frames with rubber tires and employed in the
conduct of such Person’s business to transport containers over highways.

“Closing Date” means the date on which the conditions in Section 3.1 have been
satisfied (or waived in accordance with Section 12.2).

“Commitments” means, collectively, the aggregate Commitments of the Lenders, and
the term “Commitment” with respect to an individual Lender means such Lender’s
commitment to make Loans to the Borrower in accordance with the terms of this
Agreement. The Commitments of each Lender and the aggregate Commitments of all
Lenders on the Closing Date are set forth on Annex B.

 

-8-



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 1.1(c) and which certificate shall in any event be a certificate of a
Financial Officer (a) certifying as to whether a Default has occurred and is
continuing and, if applicable, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (b) [reserved] and (c) in
the case of Financial Statements delivered under Section 5.1 (c), setting forth
a reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on behalf of, Borrower or any of its Restricted
Subsidiaries in respect of any Asset Sale subject to prepayment pursuant to
Section 2.3(b)(ii)(A) and the portion of such Net Proceeds that has been
invested or are intended to be reinvested in accordance with
Section 2.3(b)(ii)(B).

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangible assets and deferred financing
fees and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, as of any date of determination, the EBITDA of
Borrower and its Restricted Subsidiaries for the most recently ended four full
Fiscal Quarters for which internal financial statements are available, on a
consolidated basis, calculated on a pro forma basis consistent with the
calculations made under the definition of Fixed Charge Coverage Ratio or
Consolidated Secured Net Leverage Ratio, as applicable.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including the interest component of Capitalized Lease
Obligations and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations, amortization of deferred financing fees and original issue
discount, debt issuance costs, commissions, fees and expenses, expensing of any
bridge, commitment or other financing fees and non-cash interest expense
attributable to movement in mark to market valuation of Hedging Obligations or
other derivatives (in each case permitted hereunder) under GAAP); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus

(3) commissions, discounts, yield and other fees and charges Incurred in
connection with any Securitization Financing which are payable to Persons other
than Borrower and the Restricted Subsidiaries; minus

(4) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Borrower
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

 

-9-



--------------------------------------------------------------------------------

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges shall be
excluded;

(2) any severance expenses, relocation expenses, restructuring expenses,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, any expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternate uses and fees, expenses or charges relating to facilities closing
costs, acquisition integration costs, facilities opening costs, project start-up
costs, business optimization costs, signing, retention or completion bonuses,
expenses or charges related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses or charges related to the Transactions, the
Norbert Transactions, the 2021/2022 Notes Transactions, the 2023 Notes
Transactions, in each case, shall be excluded;

(3) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries and including,
without limitation, the effects of adjustments to (A) Capitalized Lease
Obligations or (B) any other deferrals of income) in amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;

(4) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(5) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations or fixed assets shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
management of Borrower) shall be excluded;

(7) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Obligations or other derivative instruments shall be excluded;

(8) (a) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period and (b) the Net Income for such period shall include
any dividend, distribution or other payment in cash (or to the extent converted
into cash) received by the referent Person or a Subsidiary thereof (other than
an Unrestricted Subsidiary of such referent Person) from any Person in excess
of, but without duplication of, the amounts included in subclause (a);

(9) solely for the purpose of determining the amount available for Restricted
Payments under clause (2) of the definition of “Cumulative Credit,” the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter

 

-10-



--------------------------------------------------------------------------------

or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived; provided that the
Consolidated Net Income of such Person shall be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or
converted into cash) by any such Restricted Subsidiary to such Person, to the
extent not already included therein;

(10) an amount equal to the amount of Tax Distributions actually made to any
parent or equity holder of such Person in respect of such period in accordance
with Section 7.2(b)(xi) shall be included as though such amounts had been paid
as income taxes directly by such Person for such period;

(11) any impairment charges or asset write-offs, in each case pursuant to GAAP,
and the amortization of intangibles and other fair value adjustments arising
pursuant to GAAP shall be excluded;

(12) any non-cash expense realized or resulting from management equity plans,
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded;

(13) any (a) non-cash compensation charges, (b) costs and expenses related to
employment of terminated employees, or (c) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Closing Date of officers, directors and
employees, in each case of such Person or any Restricted Subsidiary, shall be
excluded;

(14) accruals and reserves that are established or adjusted within 12 months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded;

(15) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;

(16) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;

(17) (a) to the extent covered by insurance and actually reimbursed, or, so long
as such Person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded and (b) amounts in respect of
which such Person has determined that there exists reasonable evidence that such
amounts will in fact be reimbursed by insurance in respect of lost revenues or
earnings in respect of liability or casualty events or business interruption
shall be included (with a deduction for amounts actually received up to such
estimated amount, to the extent included in Net Income in a future period); and

(18) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

 

-11-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of Section 7.2 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries or
Restricted Subsidiaries to the extent such dividends, repayments or transfers
increase the amount of Restricted Payments permitted under Section 7.2 pursuant
to clauses (5) and (6) of the definition of “Cumulative Credit.”

“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the non-cash expenses (other than Consolidated Depreciation and
Amortization Expense) of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP, provided that if any such
non-cash expenses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA in such future period to the extent paid, but
excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period.

“Consolidated Secured Net Leverage Ratio” means, with respect to any Person, at
any date, the ratio of (i) Secured Indebtedness of such Person and its
Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) less the amount of cash and Cash
Equivalents in excess of any Restricted Cash that would be stated on the balance
sheet of such Person and its Restricted Subsidiaries and held by such Person and
its Restricted Subsidiaries as of such date of determination to (ii) EBITDA of
such Person for the four full fiscal quarters for which internal financial
statements are available immediately preceding such date on which such
additional Indebtedness is Incurred.

In the event that Borrower or any Restricted Subsidiary Incurs, repays,
repurchases or redeems any Indebtedness subsequent to the commencement of the
period for which the Consolidated Secured Net Leverage Ratio is being calculated
but prior to the event for which the calculation of the Consolidated Secured Net
Leverage Ratio is made (the “Consolidated Secured Net Leverage Calculation
Date”), then the Consolidated Secured Net Leverage Ratio shall be calculated
giving pro forma effect to such Incurrence, repayment, repurchase or redemption
of Indebtedness, or such issuance, repurchase or redemption of Disqualified
Stock or Preferred Stock as if the same had occurred at the beginning of the
applicable four-quarter period; provided that, for purposes of clause 6(B) of
the definition of “Permitted Liens”, Borrower may elect pursuant to an Officer’s
Certificate delivered to Agent to treat all or any portion of the commitment
under any Indebtedness as being Incurred at the time of delivery of such
Officer’s Certificate, in which case any subsequent Incurrence of Indebtedness
under such commitment shall not be deemed, for purposes of this calculation, to
be an Incurrence at such subsequent time, and to the extent Borrower elects
pursuant to such an Officer’s Certificate delivered to Agent to treat all or any
portion of the commitment under any Indebtedness as being Incurred at the time
of delivery of such Officer’s Certificate, solely for purposes of clause 6(B) of
the definition of “Permitted Liens”, Borrower shall deem all or such portion of
such commitment as having been Incurred and to be outstanding for purposes of
calculating the Consolidated Secured Net Leverage Ratio for any period in which
Borrower makes any such election and for any subsequent period until such
commitments are no longer outstanding, or until Borrower elects to withdraw such
election.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, that Borrower or any Restricted
Subsidiary has made during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Consolidated
Secured Net Leverage Calculation Date (each, for purposes of this definition, a
“pro forma event”) shall be calculated on a pro forma basis assuming that all
such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations or

 

-12-



--------------------------------------------------------------------------------

discontinued operations (and the change of any associated fixed charge
obligations and the change in EBITDA resulting therefrom) had occurred on the
first day of the four-quarter reference period. If since the beginning of such
period any Person that subsequently became a Restricted Subsidiary or was merged
with or into Borrower or any Restricted Subsidiary since the beginning of such
period shall have consummated any pro forma event that would have required
adjustment pursuant to this definition, then the Consolidated Secured Net
Leverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such pro forma event had occurred at the beginning of the
applicable four-quarter period. If since the beginning of such period any
Restricted Subsidiary is designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary is designated a Restricted Subsidiary, then the
Consolidated Secured Net Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such designation had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of Borrower as set forth in an Officer’s Certificate, to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event within 12 months of the
date the applicable event is consummated. For the avoidance of doubt,
adjustments to the computation of the Consolidated Secured Net Leverage Ratio
arising from any pro forma event and made in accordance with this paragraph and
the paragraph immediately above shall not be subject to the 20% cap set forth in
clause (9) of the definition of “EBITDA”.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Secured Net Leverage Calculation Date had
been the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as Borrower may designate.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Consolidated Taxes” means, with respect to any Person for any period, the
provision for taxes based on income, profits or capital, including, without
limitation, state, franchise, property and similar taxes, foreign withholding
taxes (including penalties and interest related to such taxes or arising from
tax examinations) and any Tax Distributions taken into account in calculating
Consolidated Net Income.

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum (without duplication) of (1) the aggregate principal
amount of all outstanding Indebtedness of Borrower and the Restricted
Subsidiaries (excluding any undrawn letters of credit) consisting of bankers’
acceptances and Indebtedness for borrowed money, plus (2) the aggregate amount
of all outstanding Disqualified Stock of Borrower and the Restricted
Subsidiaries and all Preferred Stock of Restricted Subsidiaries, with the amount
of such Disqualified Stock and Preferred Stock equal to the greater of their
respective voluntary or involuntary liquidation preferences, in each case
determined on a consolidated basis in accordance with GAAP.

 

-13-



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Calculation Date” has the meaning set forth in
the definition of “Consolidated Total Net Leverage Ratio”.

“Consolidated Total Net Leverage Ratio” means, with respect to any Person, at
any date, the ratio of (i) Consolidated Total Indebtedness of such Person and
its Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) less the amount of cash and Cash
Equivalents in excess of any Restricted Cash that would be stated on the balance
sheet of such Person and its Restricted Subsidiaries and held by such Person and
its Restricted Subsidiaries as of such date of determination to (ii) EBITDA of
such Person for the four full Fiscal Quarters for which internal financial
statements are available immediately preceding such date on which such
additional Indebtedness is Incurred.

In the event that Borrower or any Restricted Subsidiary Incurs, repays,
repurchases or redeems any Indebtedness subsequent to the commencement of the
period for which the Consolidated Total Net Leverage Ratio is being calculated
but prior to the event for which the calculation of the Consolidated Total Net
Leverage Ratio is made (the “Consolidated Total Net Leverage Calculation Date”),
then the Consolidated Total Net Leverage Ratio shall be calculated giving pro
forma effect to such Incurrence, repayment, repurchase or redemption of
Indebtedness, or such issuance, repurchase or redemption of Disqualified Stock
or Preferred Stock as if the same had occurred at the beginning of the
applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, that Borrower or any Restricted
Subsidiary has made during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Consolidated
Total Net Leverage Calculation Date (each, for purposes of this definition, a
“pro forma event”) shall be calculated on a pro forma basis assuming that all
such Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations, or discontinued operations (and the change of any associated
fixed charge obligations and the change in EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into Borrower or any Restricted Subsidiary
since the beginning of such period shall have consummated any pro forma event
that would have required adjustment pursuant to this definition, then the
Consolidated Total Net Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such pro forma event had occurred at the
beginning of the applicable four-quarter period. If since the beginning of such
period any Restricted Subsidiary is designated an Unrestricted Subsidiary or any
Unrestricted Subsidiary is designated a Restricted Subsidiary, then the
Consolidated Total Net Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such designation had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of Borrower as set forth in an Officer’s Certificate, to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event within 12 months of the
date the applicable event is consummated. For the avoidance of doubt,
adjustments to the computation of the Consolidated Total Net Leverage Ratio
arising from any pro forma event and made in accordance with this paragraph and
the paragraph immediately above shall not be subject to the 20% cap set forth in
clause (9) of the definition of “EBITDA.”

 

-14-



--------------------------------------------------------------------------------

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Total Net Leverage Calculation Date had been
the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Borrower on the Closing Date and (b) any individual who becomes a
member of the Board of Directors after the Closing Date if such individual was
approved, appointed or nominated for election to the Board of Directors by
Jacobs Private Equity, LLC (or any Affiliate thereof) or a majority of the
Continuing Directors.

“Contractual Obligations” means, with respect to any Person, any security issued
by such Person or any document or undertaking (other than a Loan Document) to
which such Person is a party or by which it or any of its property is bound or
to which any of its property is subject.

“Con-way” means XPO CNW, Inc., a Delaware corporation.

 

-15-



--------------------------------------------------------------------------------

“Con-Way Debentures” means the 6.70% Senior Debentures due 2034 of Con-way,
issued pursuant to the Con-Way Debentures Indenture.

“Con-Way Debentures Indenture” means that certain Indenture, dated as of
March 8, 2000, among Con-way and The Bank of New York (as successor to Bank One
Trust Company, National Association), as supplemented by that certain
Supplemental Indenture No. 1, dated as of April 30, 2004, among Con-way and The
Bank of New York, as trustee.

“Credit Agreement” means (i) the Second Amended and Restated Revolving Loan
Credit Agreement, dated as of October 30, 2015, as amended from time to time on
or prior to the Closing Date, among Borrower, MSSF, as administrative agent, and
the other parties thereto, as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by Borrower not to be included in the definition of
“Credit Agreement”), (ii) the Senior Secured Term Loan Credit Agreement, dated
as of October 30, 2015, as amended from time to time on or prior to the Closing
Date, by and among Borrower, MSSF, as agent, and the other parties thereto, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof (except
to the extent any such refinancing, replacement or restructuring is designated
by the Borrower to not be included in the definition of “Credit Agreement”), and
(iii) whether or not the credit agreement referred to in clauses (i) or (ii)
remains outstanding, if designated by Borrower to be included in the definition
of “Credit Agreement,” one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, securitization or
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
waived, extended, restructured, repaid, renewed, refinanced, restated, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise) or refunded in whole or in part from time to time (but in no event
shall this Agreement constitute a “Credit Agreement” hereunder).

“Credit Parties” means Borrower and each Guarantor.

“Cumulative Credit” means the sum of (without duplication):

(1) [Reserved], plus

(2) 50% of the Consolidated Net Income of Borrower for the period (taken as one
accounting period) from October 1, 2014 to the end of Borrower’s most recently
ended Fiscal Quarter for which internal financial statements are available at
the time of such Restricted Payment (or, in the case such Consolidated Net
Income for such period is a deficit, minus 100% of such deficit), plus

 

-16-



--------------------------------------------------------------------------------

(3) 100% of the aggregate net proceeds, including cash and the Fair Market Value
(as determined in good faith by Borrower) of property other than cash, received
by Borrower after the Original Issue Date (other than net proceeds to the extent
such net proceeds have been used to incur Indebtedness, Disqualified Stock, or
Preferred Stock pursuant to Section 7.1(b)(xiii) (or, if prior to the Closing
Date, the corresponding provisions of the 2023 Notes Indenture)) from the issue
or sale of Equity Interests of Borrower or any direct or indirect parent entity
of Borrower (excluding Refunding Capital Stock, Designated Preferred Stock,
Excluded Contributions, and Disqualified Stock), including Equity Interests
issued upon exercise of warrants or options (other than an issuance or sale to
Borrower or a Restricted Subsidiary), plus

(4) 100% of the aggregate amount of contributions to the capital of Borrower
received in cash and the Fair Market Value (as determined in good faith by
Borrower) of property other than cash received by Borrower after the Original
Issue Date (other than Excluded Contributions, Refunding Capital Stock,
Designated Preferred Stock, and Disqualified Stock and other than contributions
to the extent such contributions have been used to incur Indebtedness,
Disqualified Stock, or Preferred Stock pursuant to Section 7.1(b)(xiii) (or, if
prior to the Closing Date, the corresponding provisions of the 2023 Notes
Indenture)), plus

(5) 100% of the principal amount of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock of Borrower or any Restricted Subsidiary issued after the
Original Issue Date (other than Indebtedness or Disqualified Stock issued to a
Restricted Subsidiary) which has been converted into or exchanged for Equity
Interests in Borrower (other than Disqualified Stock) or any direct or indirect
parent of Borrower (provided, that in the case of any such parent, such
Indebtedness or Disqualified Stock is retired or extinguished), plus

(6) 100% of the aggregate amount received by Borrower or any Restricted
Subsidiary after the Original Issue Date in cash and the Fair Market Value (as
determined in good faith by Borrower) of property other than cash received by
Borrower or any Restricted Subsidiary from:

(A) the sale or other disposition (other than to Borrower or a Restricted
Subsidiary) of Restricted Investments made by Borrower and the Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from Borrower and the Restricted Subsidiaries by any Person (other than Borrower
or any Restricted Subsidiary) and from repayments of loans or advances, and
releases of guarantees, which constituted Restricted Investments (other than in
each case to the extent that the Restricted Investment was made pursuant to
Section 7.2(b)(vii)),

(B) the sale (other than to Borrower or a Restricted Subsidiary) of the Capital
Stock of an Unrestricted Subsidiary, or

(C) a distribution or dividend from an Unrestricted Subsidiary, plus

(7) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into Borrower or a
Restricted Subsidiary, the Fair Market Value (as determined in good faith by
Borrower) of the Investment of Borrower or the Restricted Subsidiaries in such
Unrestricted Subsidiary (which, if the Fair Market Value of such Investment
shall exceed $62.5 million, shall be determined by the Board of Directors of
Borrower) at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary was
made pursuant to Section 7.2(b)(vii) (or, if prior to the Closing Date, the
corresponding provisions of the 2023 Notes Indenture)) or constituted a
Permitted Investment.

 

-17-



--------------------------------------------------------------------------------

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund all or any
portion of its Loans on the date such Loans were required to be funded
hereunder, (b) has notified Borrower and Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by Agent or Borrower, to confirm in writing to Agent and
Borrower that it will comply with its funding obligation hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by Agent and Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Insolvency Law or a Bail-In Action, or
(ii) had appointed for it a receiver, interim receiver, custodian, conservator,
trustee, monitor, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state,
federal or foreign regulatory authority acting in such a capacity; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender as of the date established
therefor by Agent in a written notice of such determination, which shall be
delivered by Agent to Borrower and each other Lender promptly following such
determination.

“Default Rate” has the meaning ascribed to it in Section 2.5(d).

“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by Borrower) of non-cash consideration received by Borrower or a
Restricted Subsidiary in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an Officer’s Certificate, setting
forth such valuation, less the amount of Cash Equivalents received in connection
with a subsequent sale of such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of Borrower or any direct or
indirect parent of Borrower (other than Disqualified Stock), that is issued for
cash (other than to Borrower or any of its Subsidiaries or an employee stock
ownership plan or trust established by Borrower or any of its Subsidiaries) and
is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate, on the issuance date thereof.

“disposition” has the meaning set forth in the definition of Asset Sale (and
“dispose” shall have a correlative meaning).

 

-18-



--------------------------------------------------------------------------------

“Disqualified Institution” means (i) any Person identified by name in writing to
Agent and as a Disqualified Institution on or prior to the Closing Date and
(ii) a competitor of Borrower or its Subsidiaries identified by name in writing
to Agent as Disqualified Institutions prior to the Closing Date and any other
Person identified by name in writing to Agent after the Closing Date to the
extent such Person becomes a direct competitor of Borrower or its Subsidiaries,
which designations shall be promptly provided by Agent to the Lenders and shall
become effective two days after delivery of each such written supplement to
Agent, but which shall not apply retroactively to disqualify any Persons that
have previously acquired an assignment or participation interest in the Loans;
provided that a “competitor” shall not include any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial revolving loans and similar extensions of credit in the
ordinary course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor, and for
which no personnel involved with the investment of such competitor thereof, as
applicable, (i) makes any investment decisions or (ii) has access to any
information (other than information publicly available) relating to the Credit
Parties or any entity that forms a part of the Credit Parties’ business
(including their Subsidiaries).

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person or any of its Restricted Subsidiaries, or

(3) is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale), in each
case prior to 91 days after the earlier of the Maturity Date or the date the
Loans are no longer outstanding; provided, however, that only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by such Person in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

“Dodd-Frank Act” has the meaning ascribed to it in Section 2.14(e).

“Dollars” or “$” means the lawful currency of the United States.

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

“Draw Period” means the period commencing from and including the day following
the Closing Date to and including 11:59 p.m. Eastern Time on January 22, 2019.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus,
without duplication, to the extent the same was deducted in calculating
Consolidated Net Income:

(1) Consolidated Taxes; plus

 

-19-



--------------------------------------------------------------------------------

(2) Fixed Charges and costs of surety bonds in connection with financing
activities; plus

(3) Consolidated Depreciation and Amortization Expense; plus

(4) Consolidated Non-Cash Charges; plus

(5) any expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence, modification or
repayment of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful), including (i) such fees,
expenses or charges related to the Transactions, the Norbert Transactions, the
2021/2022 Notes Transactions, the 2023 Notes Transactions, the Term Facility or
the ABL Facility, (ii) any amendment or other modification of the 2021 Notes,
2022 Notes, 2023 Notes, Con-Way Debentures or other Indebtedness and
(iii) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing; plus

(6) business optimization expenses and other restructuring charges, reserves or
expenses (which, for the avoidance of doubt, shall include, without limitation,
the effect of facility closures, facility consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); plus

(7) the amount of loss or discount on sale of assets to a Securitization
Subsidiary in connection with a Qualified Securitization Financing; plus

(8) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of Borrower
or any Guarantor or net cash proceeds of an issuance of Equity Interests of
Borrower (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation of the Cumulative Credit; plus

(9) the amount of net cost savings, operating improvements or synergies
projected by Borrower in good faith to be realized within twelve months
following the date of any operational changes, business realignment projects or
initiatives, restructurings or reorganizations which have been or are intended
to be initiated (other than those operational changes, business realignment
projects or initiatives, restructurings or reorganizations entered into in
connection with any pro forma event (as defined in “Fixed Charge Coverage
Ratio”) (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period)), net of the amount of actual benefits
realized during such period from such actions; provided that such net cost
savings and operating improvements or synergies are reasonably identifiable and
quantifiable; provided, further, that the aggregate amount added to EBITDA
pursuant to this clause (9) shall not exceed 20% of EBITDA for such period
(determined after giving effect to such adjustments); and

less, without duplication, to the extent the same increased Consolidated Net
Income,

(10) non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

-20-



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“Eligible Assignee” means (a) a Lender, (b) a commercial or investment bank,
insurance company, finance company, financial institution, any fund that invests
in loans, (c) any Affiliate of a Lender, or (d) an Approved Fund of a Lender;
provided that in any event, “Eligible Assignee” shall not include (i) any
natural person, (ii) any Disqualified Institution or (iii) Borrower, any
Subsidiary or any Affiliate thereof.

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, including any applicable judicial or administrative
order, consent decree, order or judgment, in each case having the force or
effect of law, imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the environment and natural
resources (including ambient air, soil, vapor, surface water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation). Environmental Laws include the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300f et seq.), and
any and all regulations promulgated thereunder, and all analogous federal,
state, provincial, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes related to the
protection of human health, safety or the environment.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, losses, damages, punitive damages,
property damages, natural resource damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants), fines, penalties, sanctions and
interest incurred as a result of or related to any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

 

-21-



--------------------------------------------------------------------------------

“Environmental Permits” means, with respect to any Person, all permits,
licenses, authorizations, certificates, approvals or registrations required by
any Governmental Authority under any Environmental Laws for conducting the
operations of such Person.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan (other than an event for which the thirty (30) day notice period is
waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001 (a) (2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the termination of a Title IV Plan or Multiemployer
Plan by the PBGC pursuant to Section 4042 of ERISA; (f) the failure by any
Credit Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or Title IV Plan unless such failure is cured within thirty
(30) days; (g) the termination of a Multiemployer Plan under Section 4041A of
ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA or a determination that a Multiemployer Plan is in
“endangered” or “critical” status under the meaning of Section 432 of the IRC or
Section 304 of ERISA; (h) the loss of a Qualified Plan’s qualification or tax
exempt status; or (i) the termination of a Plan described in Section 4064 of
ERISA; (j) the filing pursuant to Section 412(c) of the IRC or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Title IV Plan; (k) a determination that any Title IV Plan is in
“at risk” status (within the meaning of Section 430 of the IRC or Section 303 of
ERISA); (l) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA (other than non-delinquent premiums
payable to the PBGC under Sections 4006 and 4007 of ERISA); (m) the imposition
of liability on any Credit Party or any ERISA Affiliate due to the cessation of
operations at a facility under the circumstances described in Section 4062(e) of
ERISA, (n) the occurrence of a non-exempt “prohibited transaction” with respect
to which any Credit Party or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the IRC) or a “party in interest” (within
the meaning of Section 406 of ERISA) or with respect to which any Credit Party
or any such Subsidiary could otherwise be liable.

“ERISA Lien” has the meaning ascribed to it in Section 6.11.

“E-Signature” means the process of attaching to, or logically associating with,
an Electronic Transmission, an electronic symbol, encryption, digital signature
or process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

-22-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning ascribed to it in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” means, at any time the cash and Cash Equivalents
received by Borrower after the Closing Date from:

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of Borrower or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Stock and
Designated Preferred Stock) of Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate.

“Excluded Subsidiary” means (a) each Domestic Subsidiary that is prohibited from
guaranteeing the Obligations hereunder by any requirement of law or that would
require consent, approval, license or authorization of a Governmental Authority
to guarantee the Obligations hereunder (unless such consent, approval, license
or authorization has been received), (b) each Domestic Subsidiary that is
prohibited by any applicable contractual requirement from guaranteeing the
Obligations hereunder on the Closing Date or at the time such Subsidiary becomes
a Subsidiary (to the extent not incurred in connection with becoming a
Subsidiary and in each case for so long as such restriction or any replacement
or renewal thereof is in effect), (c) any Domestic Subsidiary (i) that owns no
material assets (directly or through its Subsidiaries) other than Equity
Interests of one or more Foreign Subsidiaries or (ii) that is a direct or
indirect Subsidiary of a Foreign Subsidiary, (d) any Foreign Subsidiary, (e) any
Securitization Subsidiary, (f) any CFC, (g) any Unrestricted Subsidiary, any
non-Wholly Owned Subsidiary, (h) any Subsidiary that is a captive insurance
company and (i) any not-for profit Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax imposed on amounts payable to or for the account of such
Lender pursuant to any law in effect on the date such Lender becomes a party to
this Agreement (other than as an assignee pursuant to a request by Borrower
under Section 2.14(d)) or designates a new lending office (unless such
designation is at the request of Borrower under Section 2.14(g)), (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.13(d) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing ABL Credit Agreement” means that certain Amended and Restated
Revolving Loan Credit Agreement, dated as of April 1, 2014, among Borrower,
MSSF, as administrative agent, and the other parties thereto (as amended prior
to the date of this Agreement).

“Facility” means the credit facility provided by the Lenders pursuant to
Section 2.1 under this Agreement.

 

-23-



--------------------------------------------------------------------------------

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.

“FATCA” means Sections 1471 through 1474 of the IRC as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC and any intergovernmental agreements
implementing the foregoing.

“FCPA” means the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et
seq.), as amended, and the rules and regulations thereunder.

“Federal Funds Rate” means, for any day, a floating rate equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the next Business Day; or (b) if no such rate is published on the
next Business Day, the weighted average of the rates on overnight Federal funds
transactions among members of the Federal Reserve System, as determined by Agent
in its reasonable discretion, which determination shall be final, binding and
conclusive (absent manifest error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees and other amounts payable to Agent or any Lender
pursuant to this Agreement or any of the other Loan Documents.

“Fee Letter” has the meaning ascribed to it in Section 2.7.

“Financial Officer” means, with respect to any of Borrower or its Subsidiaries,
the chief executive officer, the chief financial officer, the principal
accounting officer, the treasurer, the assistant treasurer and the controller
thereof.

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Borrower delivered in accordance with
Section 4.4 and Section 5.1.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30, and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.

In the event that Borrower or any of its Restricted Subsidiaries Incurs, repays,
repurchases or redeems any Indebtedness or issues, repurchases or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to the event for which the calculation of the Fixed Charge Coverage Ratio is
made (the

 

-24-



--------------------------------------------------------------------------------

“Fixed Charge Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period; provided that Borrower may
elect pursuant to an Officer’s Certificate delivered to Agent to treat all or
any portion of the commitment under any Indebtedness pertaining to a Limited
Condition Acquisition as being Incurred at the time the acquisition agreement or
other similar agreement pertaining to such Limited Condition Acquisition is
entered into, in which case any subsequent Incurrence of Indebtedness under such
commitment shall not be deemed, for purposes of this calculation, to be an
Incurrence at such subsequent time.

To the (i) extent Borrower elects pursuant to an Officer’s Certificate delivered
to Agent to treat all or any portion of the commitment under any Indebtedness as
being Incurred in connection with a Limited Condition Acquisition as described
in the preceding paragraph or (ii) Borrower or any Restricted Subsidiary elects
to treat Indebtedness as having been Incurred prior to the actual Incurrence
thereof pursuant to Section 7.1(c)(iii), Borrower shall deem all or such portion
of such commitment or such Indebtedness, as applicable, as having been Incurred
and to be outstanding for purposes of calculating the Fixed Charge Coverage
Ratio for any period in which Borrower makes any such election and for any
subsequent period until such commitments or such Indebtedness, as applicable,
are no longer outstanding. For purposes of making the computation referred to
above, Investments, acquisitions, dispositions, mergers, amalgamations,
consolidations and discontinued operations (as determined in accordance with
GAAP), in each case with respect to an operating unit of a business, that
Borrower or any Restricted Subsidiary has made during the four-quarter reference
period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Calculation Date (each, for purposes of
this definition, a “pro forma event”) shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations, or discontinued operations (and the change of any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into Borrower or any Restricted
Subsidiary since the beginning of such period shall have made consummated any
pro forma event, that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such pro forma event had occurred at
the beginning of the applicable four-quarter period. If since the beginning of
such period any Restricted Subsidiary is designated an Unrestricted Subsidiary
or any Unrestricted Subsidiary is designated a Restricted Subsidiary, then the
Fixed Charge Coverage Ratio shall be calculated giving pro forma effect thereto
for such period as if such designation had occurred at the beginning of the
applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of Borrower as set forth in an Officer’s Certificate, to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event within 12 months of the
date the applicable event is consummated. For the avoidance of doubt,
adjustments to the computation of the Fixed Charge Coverage Ratio (or of
Consolidated EBITDA) arising from any pro forma event and made in accordance
with this paragraph and the paragraph immediately above shall not be subject to
the 20% cap set forth in clause (9) of the definition of “EBITDA”.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Fixed Charge Calculation Date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness if such Hedging Obligation has a remaining term in excess of
12 months).

 

-25-



--------------------------------------------------------------------------------

Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as Borrower may
designate.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of: (1) Consolidated Interest Expense (excluding
amortization or write-off of deferred financing costs) of such Person for such
period, and (2) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Stock of such
Person and its Restricted Subsidiaries.

“Foreign Disposition” has the meaning specified in Section 2.3(b)(v).

“Foreign Lender” has the meaning ascribed thereto in Section 2.13(d).

“Foreign Pension Plan” shall mean any benefit plan that under applicable law
other than the laws of the United States or any political subdivision thereof,
is required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means a Restricted Subsidiary that is not organized or
established under the laws of the United States of America, any state thereof or
the District of Columbia. For the avoidance of doubt, any Subsidiary
incorporated or organized under the laws of a territory of the United States
(including the Commonwealth of Puerto Rico) shall constitute a “Foreign
Subsidiary” hereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Closing Date. For the
purposes of this Agreement, the term “consolidated” with respect to any Person
shall mean such Person consolidated with its Restricted Subsidiaries, and shall
not include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary will be accounted for as an Investment.

“Governmental Authority” any federal, state, provincial or other political
subdivision thereof, and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

-26-



--------------------------------------------------------------------------------

“Guarantied Obligations” means as to any Person, any obligation of such Person
guarantying or otherwise having the economic effect of guarantying any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business),
or (e) indemnify the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Guarantied Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or standard contractual indemnities. The amount of any
Guarantied Obligations at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantied Obligations is incurred, and
(y) the maximum amount for which such Person may be liable pursuant to the terms
of the instrument embodying such Guarantied Obligations, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Guarantor Payment” has the meaning ascribed to it in Section 13.7(a).

“Guarantors” means any Subsidiary of Borrower that guarantees the Obligations
hereunder by executing this Agreement or a supplemental guarantee in the form of
Exhibit 1.1(a) attached hereto; provided that (i) upon the release or discharge
of such Person from its Guaranty in accordance with this Agreement, such Person
shall cease to be a Guarantor and (ii) notwithstanding anything to the contrary
in any Loan Document, in no event shall an Excluded Subsidiary be a Guarantor.

“Guaranty” means the guarantee of the Obligations of Borrower hereunder by the
Guarantors in Article 13 hereunder or in a supplemental guarantee in accordance
with Section 6.12 of this Agreement.

“Hazardous Material” means any substance, material or waste that is regulated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or words of similar import under any Environmental Law, including
but not limited to any “Hazardous Waste” as defined by the Resource Conservation
and Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous
Substance” as defined under the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) (42 U.S.C. § 9601 et seq. (1980)), any
petroleum or any fraction thereof, asbestos, polychlorinated biphenyls, toxic
mold, mycotoxins, toxic microbial matter (naturally occurring or otherwise),
infectious waste and radioactive substances or any other substance that is
regulated under Environmental Law due to its toxic, ignitable, reactive,
corrosive, caustic or dangerous properties.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

“Impacted Lender” means any Lender that fails to promptly provide Borrower or
Agent, upon such Person’s reasonable request, reasonably satisfactory evidence
that such Lender will not become a Defaulting Lender.

 

-27-



--------------------------------------------------------------------------------

“Increased Amount” has the meaning ascribed to it in Section 7.7(d).

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary. “Incurred” and “Incurrence” shall
have like meanings.

“Indebtedness” means, with respect to any Person:

(1) the principal of any indebtedness of such Person, whether or not contingent,
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (c) representing the
deferred and unpaid purchase price of any property (except any such balance that
constitutes (i) a trade payable or similar obligation to a trade creditor
Incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business), which purchase price is due more than twelve months after the date of
placing the property in service or taking delivery and title thereto, (d) in
respect of Capitalized Lease Obligations, or (e) representing any Hedging
Obligations, if and to the extent that any of the foregoing indebtedness would
appear as a liability on a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value (as determined in good faith by
Borrower) of such asset at such date of determination, and (b) the amount of
such Indebtedness of such other Person;

provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations under or in respect of a Qualified
Securitization Financing (including all obligations of any Securitization
Subsidiary); (5) trade and other ordinary course payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business;
(6) obligations in respect of cash management services; (7) in the case of
Borrower and the Restricted Subsidiaries (x) all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (y) intercompany
liabilities in connection with cash management, tax and accounting operations of
Borrower and the Restricted Subsidiaries; and (8) any obligations under Hedging
Obligations; provided that such agreements are entered into for bona fide
hedging purposes of Borrower or the Restricted Subsidiaries (as determined in
good faith by the Board of Directors or senior management of Borrower, whether
or not accounted for as a hedge in accordance with GAAP) and, in the case of any
foreign exchange contract, currency swap agreement, futures contract, option
contract or other similar agreement, such agreements are related to business
transactions of Borrower or the Restricted Subsidiaries entered into in the
ordinary course of business and, in the case of any interest rate protection
agreement, interest rate future agreement, interest rate option agreement,
interest rate swap agreement, interest rate cap agreement,

 

-28-



--------------------------------------------------------------------------------

interest rate collar agreement, interest rate hedge agreement or other similar
agreement or arrangement, such agreements substantially correspond in terms of
notional amount, duration and interest rates, as applicable, to Indebtedness of
Borrower or the Restricted Subsidiaries Incurred without violation of this
Agreement.

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.

“Indemnified Person” has the meaning ascribed to in Section 2.11.

“Indemnified Tax” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of a Credit Party
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of Borrower, qualified to perform the task
for which it has been engaged.

“Information” has the meaning ascribed to it in Section 12.8.

“Insolvency Law” means the Bankruptcy Code, as now and hereafter in effect, any
successors to such statute and any other applicable insolvency or other similar
law of any jurisdiction including, without limitation, any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.

“Interchange System” means that certain rail interchange system governed by the
Code of Car Service Rules/Code of Car Hire Rules contained in AAR Circular OT-10
as promulgated in the Official Railway Equipment Register, as in effect from
time to time, or any successor thereto.

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each Fiscal Quarter to occur while such Loan is outstanding and the
Maturity Date and (b) as to any LIBOR Loan, the last day of the applicable LIBOR
Period and the Maturity Date; provided, that in the case of any LIBOR Period
greater than three months in duration, interest shall be payable at three-month
intervals and on the last day of such LIBOR Period.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt securities or
loans or advances between and among Borrower and its Subsidiaries,

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold material amounts of
cash pending investment and/or distribution, and

 

-29-



--------------------------------------------------------------------------------

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business and any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business), purchases
or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person and investments that are required by
GAAP to be classified on the balance sheet of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. For purposes of the
definition of “Unrestricted Subsidiary” and Section 7.2:

(1) “Investments” shall include the portion (proportionate to Borrower’s Equity
Interest in such Subsidiary) of the Fair Market Value (as determined in good
faith by Borrower) of the net assets of such Subsidiary at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to:

(a) its “Investment” in such Subsidiary at the time of such redesignation less

(b) the portion (proportionate to its Equity Interest in such Subsidiary) of the
Fair Market Value (as determined in good faith by Borrower) of the net assets of
such Subsidiary at the time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value (as determined in good faith by Borrower) at the
time of such transfer, in each case as determined in good faith by the Board of
Directors of Borrower.

“IRC” means the Internal Revenue Code of 1986, as amended.

“IRS” means the Internal Revenue Service.

“Joint Venture” means any Person a portion (but not all) of the Capital Stock of
which is owned directly or indirectly by Borrower or a Subsidiary thereof but
which is not a Wholly Owned Subsidiary and which is engaged in a business that
is similar to or complementary with the business of Borrower and its
Subsidiaries as permitted under this Agreement.

“Lead Arranger” means Citibank, N.A., in its capacities as Sole Lead Arranger
and Sole Bookrunner.

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment Agreement.

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

-30-



--------------------------------------------------------------------------------

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Margin” means the per annum interest rate margin from time to time in
effect and payable with respect to LIBOR Loans, as determined in accordance with
the definition of Applicable Margin.

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to this Agreement and ending
one, three or six months thereafter, as selected by Borrower’s irrevocable
notice to Agent as set forth in Section 2.5(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month, in which event such LIBOR Period shall end
on the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Maturity Date shall
end on such date;

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month; and

(d) Borrower shall select LIBOR Periods so that there shall be no more than 10
separate LIBOR Loans in existence at any one time.

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:

(a) the London interbank offered rate, for any LIBOR Period with respect to a
LIBOR Loan, and displayed on the appropriate page of the Reuters screen (or on
any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to those
currently provided on Reuters screen, as determined by Agent from time to time
for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) for deposits in Dollars (for delivery
on the first day of such LIBOR Period) with a term equivalent to such LIBOR
Period two Business Days prior to the commencement of such LIBOR Period (but if
more than one rate is specified on such page, the rate will be an arithmetic
average of all such rates), or, if for any reason such rate is not available,
the rate at which Dollar deposits for a maturity comparable to such LIBOR Period
that would be offered to Agent by major banks in the London or other offshore
interbank market for Dollars at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such LIBOR Period;
divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day that is two LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board) that are required to be maintained by
a member bank of the Federal Reserve System.

 

-31-



--------------------------------------------------------------------------------

In no event shall the LIBOR Rate be less than 0.00%.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement or any lease
in the nature thereof); provided that in no event shall an operating lease or an
agreement to sell be deemed to constitute a Lien.

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of Borrower and its
Restricted Subsidiaries of any Person or any business or line of business or
division of any Person, permitted by this Agreement and which is designated as a
Limited Condition Acquisition by Borrower or such Restricted Subsidiary in
writing to Agent on or prior to the date the definitive agreements for such
acquisition are entered into.

“Litigation” has the meaning ascribed to it in Section 4.13.

“Loan Documents” means this Agreement, the Guaranties and all other agreements,
instruments, and documents executed and delivered to, or in favor of, Agent, or
any Lenders pertaining to any Obligation hereunder and including all other
powers of attorney, consents and assignments. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.1(a) on the Closing Date and during the Draw Period.

“Material Adverse Effect” means, a material adverse effect on (x) the business,
financial condition, operations or properties of Borrower and its Subsidiaries,
taken as a whole, after giving effect to the Transactions, (y) the ability of
Borrower or the other Credit Parties to perform their payment obligations under
the Loan Documents when due, and (z) the validity or enforceability of any of
the Loan Documents or the rights and remedies of Agent and the Lenders under any
of the Loan Documents.

“Maturity Date” means the date that is 364 days after the Closing Date, provided
that if such date is not a Business Day, then the Maturity Date shall be the
next preceding Business Day.

“Maximum Lawful Rate” has the meaning ascribed to it in Section 2.5(f).

“MNPI” means information that is (a) not publicly available with respect to
Borrower (or any Subsidiary of Borrower, as the case may be) and (b) material
with respect to Borrower (or its Subsidiaries) or their securities for purpose
of United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make, or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

 

-32-



--------------------------------------------------------------------------------

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Restricted Subsidiaries, determined in accordance with GAAP and
before any reduction in respect of Preferred Stock dividends.

“Net Proceeds” means:

(a) with respect to any Prepayment Disposition, the aggregate cash proceeds
received by Borrower or any Restricted Subsidiary in respect of such Prepayment
Disposition (including, without limitation, any cash received in respect of or
upon the sale or other disposition of any Designated Non-cash Consideration
received in such Prepayment Disposition and any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding the assumption by the
acquiring person of Indebtedness relating to the disposed assets or other
consideration received in any other non-cash form), net of the direct costs
relating to such Prepayment Disposition and the sale or disposition of such
Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses incurred as a result thereof, taxes paid or
reasonably estimated by Borrower to be payable as a result thereof (including
Tax Distributions and after taking into account any available tax credits or
deductions and any tax sharing arrangements related solely to such disposition),
amounts required to be applied to the repayment of principal, premium (if any)
and interest on Indebtedness required (other than the Loans and other
Indebtedness secured on a pari passu or junior lien basis with the Liens
securing the Obligations under this Agreement) to be paid as a result of such
transaction, and any deduction of appropriate amounts to be provided by Borrower
and the Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by Borrower and the Restricted Subsidiaries after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; provided, that (i) no net cash proceeds calculated in accordance
with the foregoing shall constitute Net Proceeds in any Fiscal Year until the
aggregate amount of all such net cash proceeds otherwise constituting Net
Proceeds pursuant to the foregoing clause (a) in such Fiscal Year shall exceed
$200,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds) and (ii) net cash proceeds from the sale or other
disposition of any ABL Assets (including any indirect sale or other disposition
occurring by reason of the indirect sale or other disposition of the Person that
holds such ABL Assets) shall not constitute Net Proceeds to the extent that such
net cash proceeds are be applied in payment of any obligations under the ABL
Credit Agreement (or any credit facility or facilities which amend, restate,
refinance, replace, increase or otherwise modify the ABL Credit Agreement); and

(b) with respect to the incurrence of Indebtedness, the aggregate cash proceeds
received by Borrower or any Restricted Subsidiary in respect of the incurrence
of such Indebtedness, net of the direct costs of such incurrence (including,
without limitation, legal, accounting and investment banking fees, and brokerage
and sales commissions).

To the extent Net Proceeds of any Prepayment Disposition are received by a
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary, Net
Proceeds of such Prepayment Disposition shall be deemed to be an amount equal to
the gross Net Proceeds of such Prepayment Disposition, multiplied by a fraction
equal to Borrower’s percentage of ownership of the economic interests in the
Equity Interests of the Restricted Subsidiary.

“Non-Consenting Lender” has the meaning ascribed to it in Section 12.2(d).

“Norbert” means Norbert Dentressangle S.A., a French public limited company
(société anonyme).

 

-33-



--------------------------------------------------------------------------------

“Norbert Acquisition” means the acquisition by Borrower, directly or indirectly,
of up to 100% of the outstanding capital stock of Norbert pursuant to (a) the
Norbert Private Sale and (b) the Norbert Offer and (c) market purchases or any
other purchase of shares not sold in the Norbert Offer or the Norbert Private
Sale.

“Norbert Acquisition Agreement” means that certain Share Purchase Agreement
among Dentressangle Initiatives, Mr. Norbert Dentressangle, Mrs. Evelyne
Dentressangle, Mr. Pierre-Henri Dentressangle, Ms. Marine Dentressangle and
Borrower, dated as of April 28, 2015, together with all exhibits, annexes and
schedules thereto.

“Norbert Bridge Credit Agreement” means that certain Senior Unsecured Bridge
Term Loan Credit Agreement, dated as of April 28, 2015, by and among Borrower,
certain subsidiaries of Borrower, MSSF, as administrative agent, and the other
parties thereto, including all exhibits, annexes and schedules thereto.

“Norbert Offer” means the mandatory public takeover offer made or to be made by
Borrower pursuant to the General Regulation of the French Autorité des marches
financiers and in accordance with the Norbert Offer Agreement.

“Norbert Offer Agreement” means the Tender Offer Agreement between Borrower and
Norbert, dated as of April 28, 2015, together with all exhibits, annexes and
schedules thereto.

“Norbert Private Sale” means the sale of 6,561,776 ordinary shares, nominal
value €2, of Norbert acquired by Borrower pursuant to the Norbert Acquisition
Agreement.

“Norbert Refinancing Indebtedness” means Indebtedness incurred at Norbert or any
of its Subsidiaries and incurred to refund, refinance, replace, renew, extend or
defease any Indebtedness of Norbert or any of its Subsidiaries, and any
Indebtedness incurred at Norbert or any of its Subsidiaries issued to so refund,
refinance, replace, renew, extend or defease such Indebtedness, in an amount not
to exceed the principal amount of such Indebtedness plus additional Indebtedness
incurred to pay make-wholes, premiums, accrued interest, defeasance costs and
fees and related costs and expenses in connection therewith.

“Norbert Transactions” means (a) the consummation of the Norbert Acquisition
(including the Norbert Private Sale and the Norbert Offer) and transactions
contemplated thereby and in connection therewith, (b) the execution, delivery
and performance of the Norbert Bridge Credit Agreement, (c) Borrower’s or any of
its Subsidiaries’ incurrence, replacement, redemption, repayment, defeasance,
discharge or refinancing of indebtedness or liens in connection with the Norbert
Acquisition, including the incurrence of any Norbert Refinancing Indebtedness,
(d) the amendment of the Existing ABL Credit Agreement pursuant to Amendment
No. 2 thereto and (e) the payment of fees and expenses in connection with the
foregoing.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender hereunder, substantially in the form of Exhibit
1.1(g).

“Notice of Borrowing” has the meaning ascribed to it in Section 2.1(b).

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 2.5(e).

 

-34-



--------------------------------------------------------------------------------

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants or for payment of monetary amounts (whether or not
such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by any Credit Party to any Lender or Agent under any Loan
Document, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under this Agreement or any of the other Loan
Documents. This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, expenses, attorneys’ fees and any other sum chargeable to any Credit Party
under this Agreement or any of the other Loan Documents.

“OFAC” has the meaning ascribed to it in Section 4.23.

“Officer” means, with respect to any Person, the Chairman of the Board, Chief
Executive Officer, Chief Financial Officer, President, any Executive Vice
President, Senior Vice President or Vice President, the Treasurer or the
Secretary of such Person.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
on behalf of such Person by two Officers of such Person, one of whom must be the
principal executive officer, the principal financial officer, the treasurer or
the principal accounting officer of such Person, which meets the requirements
set forth in this Agreement.

“Opinion of Counsel” means, with respect to any Person, a written opinion
acceptable to Agent, from legal counsel. The counsel may be an employee of or
counsel to such Person.

“Original Issue Date” means August 25, 2014.

“Other Applicable Secured Indebtedness” has the meaning specified in
Section 2.3(b)(ii).

“Other Applicable Unsecured Indebtedness” has the meaning specified in
Section 2.3(b)(ii).

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Lender” has the meaning ascribed to it in Section 2.1(g).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any other Loan Documents, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(d)).

“Participant Register” has the meaning ascribed to it in Section 11.1(c).

“Patriot Act” has the meaning ascribed to it in Section 4.24.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

-35-



--------------------------------------------------------------------------------

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Holders” means Jacobs Private Equity, LLC and each of its Affiliates,
Bradley Jacobs (“Jacobs”), any entity controlled by Jacobs, Jacobs’ wife,
Jacobs’ children and other lineal descendants and trusts established for the
benefit of any of the foregoing.

“Permitted Investments” means:

(1) any Investment in Borrower or any Restricted Subsidiary;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment by Borrower or any Restricted Subsidiary in a Person that is
engaged in a Similar Business if as a result of such Investment (a) such Person
becomes a Restricted Subsidiary, or (b) such Person, in one transaction or a
series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, Borrower or a Restricted Subsidiary;

(4) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 7.4 or any other disposition of assets not constituting an Asset Sale;

(5) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date (including, for the avoidance of doubt, Investments of
Con-way and any Restricted Subsidiary which is a Subsidiary thereof) or an
Investment consisting of any extension, modification or renewal of any
Investment existing on the Closing Date; provided that the amount of any such
Investment may be increased (x) as required by the terms of such Investment as
in existence on the Closing Date or (y) as otherwise permitted under this
Agreement;

(6) loans and advances to officers, directors, employees or consultants of
Borrower or any of its Subsidiaries (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
$55.0 million at the time of Incurrence, (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
Person’s purchase of Equity Interests of Borrower or any direct or indirect
parent of Borrower solely to the extent that the amount of such loans and
advances shall be contributed to Borrower in cash as common equity;

(7) any Investment acquired by Borrower or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by Borrower or
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the issuer of such other
Investment or accounts receivable, or (b) as a result of a foreclosure by
Borrower or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default, or as
a result of a Bail-In Action with respect to any contractual counterparty of the
Borrower or any Restricted Subsidiary;

(8) Hedging Obligations permitted under Section 7.1(b)(x);

 

-36-



--------------------------------------------------------------------------------

(9) any Investment by Borrower or any Restricted Subsidiary in a Similar
Business having an aggregate Fair Market Value (as determined in good faith by
Borrower), taken together with all other Investments made pursuant to this
clause (9) that are at that time outstanding, not to exceed the sum of (x) the
greater of $820 million and 60% of Consolidated EBITDA at the time such
Investment is made, plus (y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided,
however, that if any Investment pursuant to this clause (9) is made in any
Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (1)
above and shall cease to have been made pursuant to this clause (9) for so long
as such Person continues to be a Restricted Subsidiary;

(10) additional Investments by Borrower or any Restricted Subsidiary having an
aggregate Fair Market Value (as determined in good faith by Borrower), taken
together with all other Investments made pursuant to this clause (10) that are
at that time outstanding, not to exceed the sum of (x) the greater of
$820 million and 60% of Consolidated EBITDA as of the date of such Investment
plus (y) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (10) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (10) for so long as such Person
continues to be a Restricted Subsidiary;

(11) loans and advances to officers, directors or employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
Incurred in the ordinary course of business or consistent with past practice or
to fund such Person’s purchase of Equity Interests of Borrower or any direct or
indirect parent of Borrower;

(12) Investments the payment for which consists of Equity Interests of Borrower
(other than Disqualified Stock) or any direct or indirect parent of Borrower, as
applicable; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under clause (4) of the definition of
“Cumulative Credit”;

(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.5 (b)
(except transactions described in clauses (ii), (iv), (vi), (viii)(B) and
(xv) of Section 7.5(b));

(14) guarantees issued in accordance with Section 7.1 and Section 6.12,
including, without limitation, any guarantee or other obligation issued or
incurred under any Credit Agreement in connection with any letter of credit
issued for the account of Borrower or any of its Subsidiaries (including with
respect to the issuance of, or payments in respect of drawings under, such
letters of credit);

(15) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;

(16) any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Financing or any related Indebtedness;

 

-37-



--------------------------------------------------------------------------------

(17) any Investment in an entity which is not a Restricted Subsidiary to which a
Restricted Subsidiary sells Securitization Assets pursuant to a Securitization
Financing;

(18) Investments of a Restricted Subsidiary acquired after the Closing Date or
of an entity merged into, amalgamated with, or consolidated with Borrower or a
Restricted Subsidiary in a transaction that is not prohibited by Section 7.8
after the Closing Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(19) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(20) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Borrower or the
Restricted Subsidiaries;

(21) Investments in joint ventures or Unrestricted Subsidiaries having an
aggregate Fair Market Value (as determined in good faith by Borrower), taken
together with all other Investments made pursuant to this clause (21) that are
at that time outstanding, not to exceed the sum of (x) the greater of (A)
$150 million and (B) 10% of Consolidated EBITDA in the aggregate as of the date
of such Investment, plus (y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment (with the Fair Market Value each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided,
however, that if any Investment pursuant to this clause (21) is made in any
Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause (1)
above and shall cease to have been made pursuant to this clause (21) for so long
as such Person continues to be a Restricted Subsidiary;

(22) any Investment in any Subsidiary of Borrower or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business;

(23) Guarantied Obligations of Borrower or any Restricted Subsidiary of leases
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business; and

(24) loans and advances to independent contractors, owner-operators, drivers and
carriers in an amount not to exceed $15 million at any time.

“Permitted Jurisdictions” has the meaning ascribed to it in Section 7.8(a).

“Permitted Liens” means, with respect to any Person:

 

-38-



--------------------------------------------------------------------------------

(1) pledges, bonds or deposits and other Liens granted by such Person under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds, performance and
return of money bonds, or deposits as security for contested Taxes or import
duties or for the payment of rent, in each case Incurred in the ordinary course
of business;

(2) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;

(3) Liens for Taxes, assessments or other governmental charges not yet overdue
by more than 30 days, or that are being contested in good faith by appropriate
proceedings;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit, bankers’
acceptances or similar obligations issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(5) minor survey exceptions, minor encumbrances, trackage rights, special
assessments, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(6) (A) Liens on assets of a Subsidiary that is not a Guarantor securing
Indebtedness of a Subsidiary that is not a Guarantor permitted to be Incurred
pursuant to Section 7.1;

(B) Liens securing (x) Indebtedness Incurred pursuant to Section 7.1(b)(i) and
(y) any other Indebtedness permitted to be Incurred by this Agreement if, in the
case of clause (y), as of the date such Indebtedness was Incurred, and after
giving pro forma effect thereto and the application of the net proceeds
therefrom, the Consolidated Secured Net Leverage Ratio of Borrower does not
exceed 3.50 to 1.00;

(C) Liens securing obligations in respect of Indebtedness permitted to be
Incurred pursuant to clause (iv) or (xiv) (to the extent such guarantees are
issued in respect of any Indebtedness) of Section 7.1(b);

(7) Liens existing on the Closing Date (including, for the avoidance of doubt,
Liens on assets of Con-way and any Restricted Subsidiary which is a Subsidiary
thereof but excluding Liens in favor of the lenders under the Credit
Agreements);

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by Borrower or any Restricted Subsidiary
(other than pursuant to after-acquired property clauses in effect with respect
to such Lien at the time of acquisition on property of the type that would have
been subject to such Lien notwithstanding the occurrence of such acquisition);

 

-39-



--------------------------------------------------------------------------------

(9) Liens on assets or property at the time Borrower or a Restricted Subsidiary
acquired the assets or property, including any acquisition by means of a merger,
amalgamation or consolidation with or into Borrower or any Restricted
Subsidiary; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other property owned by Borrower
or any Restricted Subsidiary (other than pursuant to after-acquired property
clauses in effect with respect to such Lien at the time of acquisition on
property of the type that would have been subject to such Lien notwithstanding
the occurrence of such acquisition);

(10) Liens securing Indebtedness or other obligations of Borrower or a
Restricted Subsidiary owing to Borrower or another Restricted Subsidiary
permitted to be Incurred in accordance with Section 7.1;

(11) Liens securing Hedging Obligations (and, for the avoidance of doubt, Swap
Obligations) not incurred in violation of this Agreement;

(12) Liens on inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of documentary letters of credit, bank
guarantees or bankers’ acceptances issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

(13) leases, subleases, licenses and sublicenses of real property which do not
materially interfere with the ordinary conduct of the business of Borrower or
any of the Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings (or
equivalent filings including under the PPSA) regarding operating leases or other
obligations not constituting Indebtedness;

(15) Liens in favor of Borrower or any Guarantor;

(16) Liens on assets of the type specified in the definition of “Securitization
Financing” Incurred in connection with a Qualified Securitization Financing;

(17) pledges and deposits and other Liens made in the ordinary course of
business to secure liability to insurance carriers;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) leases or subleases, and licenses or sublicenses (including with respect to
intellectual property) granted to others in the ordinary course of business, and
Liens on real property which is not owned but is leased or subleased by Borrower
or any Restricted Subsidiary;

(20) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (11), (15) and (25) of this
definition; provided, however, that (x) such new Lien shall be limited to all or
part of

 

-40-



--------------------------------------------------------------------------------

the same property (including any after acquired property to the extent it would
have been subject to the original Lien) that secured the original Lien (plus
improvements on and accessions to such property, proceeds and products thereof,
customary security deposits and any other assets pursuant to the after-acquired
property clauses to the extent such assets secured (or would have secured) the
Indebtedness being refinanced, refunded, extended, renewed or replaced), and
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness described under clauses (6), (7), (8), (9), (10), (11), (15) and
(25) at the time the original Lien became a Permitted Lien under this Agreement,
(B) unpaid accrued interest and premiums (including tender premiums), and (C) an
amount necessary to pay any underwriting discounts, defeasance costs,
commissions, fees and expenses related to such refinancing, refunding,
extension, renewal or replacement; provided, further, however, that in the case
of any Liens to secure any refinancing, refunding, extension or renewal of
Indebtedness secured by a Lien referred to in clause (6)(B), (6)(C) or (25), the
principal amount of any Indebtedness Incurred for such refinancing, refunding,
extension or renewal shall be deemed secured by a Lien under clause (6)(B),
(6)(C) or (25) and not this clause (20) for purposes of determining the
principal amount of Indebtedness outstanding under clause (6)(B) or (6)(C);

(21) Liens on equipment of Borrower or any Restricted Subsidiary granted in the
ordinary course of business to Borrower’s or such Restricted Subsidiary’s client
at which such equipment is located;

(22) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business;

(24) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

(25) other Liens securing obligations the outstanding principal amount of which
does not, taken together with the principal amount of all other obligations
secured by Liens incurred under this clause (25) that are at that time
outstanding, exceed the greater of $410 million and 30% of Consolidated EBITDA
at the time of incurrence;

(26) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement securing
obligations of such joint venture or pursuant to any joint venture or similar
agreement;

(27) any amounts held by a trustee in the funds and accounts under any indenture
issued in escrow pursuant to customary escrow arrangements pending the release
thereof, or under any indenture pursuant to customary discharge, redemption or
defeasance provisions;

(28) Liens (i) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

-41-



--------------------------------------------------------------------------------

(29) Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers;

(30) Liens disclosed by the title commitments or title insurance policies
delivered pursuant to any Credit Agreement and any replacement, extension or
renewal of any such Lien; provided that such replacement, extension or renewal
Lien shall not cover any property other than the property that was subject to
such Lien prior to such replacement, extension or renewal; provided, further,
that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted under this Agreement;

(31) Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers, suppliers or service providers
of Borrower or any Restricted Subsidiary in the ordinary course of business;

(32) in the case of real property that constitutes a leasehold or subleasehold
interest, (x) any Lien to which the fee simple interest (or any superior
leasehold interest) is or may become subject and any subordination of such
leasehold or subleasehold interest to any such Lien in accordance with the terms
and provisions of the applicable leasehold or subleasehold documents, and
(y) any right of first refusal, right of first negotiation or right of first
offer which is granted to the lessor or sublessor;

(33) agreements to subordinate any interest of Borrower or any Restricted
Subsidiary in any accounts receivable or other prices arising from inventory
consigned by Borrower or any such Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(34) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;

(35) [Reserved];

(36) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(37) Liens granted in the ordinary course of business consistent with past
practice to lessors of Railcars, Chassis, trucks, trailers or tractors, leased
by Borrower or any Restricted Subsidiary thereof pursuant to arrangements which
are intended to be true leases;

(38) [Reserved]; and

(39) if and for so long as Borrower holds Capital Stock that constitutes “margin
stock” within the meaning of Regulation U, Liens on such Capital Stock to the
extent the value of such Capital Stock, together with the value of all other
margin stock held by Borrower and its Subsidiaries, exceeds 25% of the total
value of all their assets subject to Section 7.7.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

-42-



--------------------------------------------------------------------------------

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains, contributes to or has an obligation to contribute
to or has maintained, contributed to or had an obligation to contribute to at
any time within the past seven (7) years on behalf of participants who are or
were employed by any Credit Party or ERISA Affiliate.

“PPSA ” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation (including the Civil Code of Quebec) of any
other Canadian jurisdiction the laws of which are required by such legislation
to be applied in connection with the issue, perfection, effect of perfection,
enforcement, enforceability, opposability, validity or effect of security
interests or other applicable lien.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Disposition” means (i) any Asset Sale, (ii) any other disposition of
the type referred to in clause (b) of the definition of Asset Sale and (iii) any
Casualty Event (other than a Casualty Event relating to property or assets
which, had they been disposed of immediately prior to the applicable Casualty
Event, would not have constituted an “Asset Sale”).

“Pro Rata Share” means with respect to all matters relating to any Lender,
(i) the percentage obtained by dividing (A) the Commitment of such Lender by
(B) the aggregate Commitments of all Lenders (provided that if the Commitments
shall have terminated, the Pro Rata Share of each Lender shall be obtained by
dividing (A) the aggregate Loans of such Lender by (B) the aggregate Loans of
all Lenders), in each case as any such percentages may be adjusted by increases
or decreases in Commitments and Loans pursuant to the terms and conditions
hereof or by assignments permitted pursuant to Section 11.1.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning ascribed to it in Section 10.13(a).

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:

(1) the Board of Directors of Borrower shall have determined in good faith that
such Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to Borrower and the Securitization Subsidiary;

(2) all sales of Securitization Assets and related assets to the Securitization
Subsidiary are made at Fair Market Value (as determined in good faith by
Borrower); and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Borrower) and may
include Standard Securitization Undertakings.

 

-43-



--------------------------------------------------------------------------------

For the avoidance of doubt, the grant of a security interest in any
Securitization Assets of Borrower or any Restricted Subsidiary (other than a
Securitization Subsidiary) to secure Term Facility Indebtedness, ABL Facility
Indebtedness, Indebtedness in respect of the 2022 Notes, the 2023 Notes, Con-Way
Debentures, Indebtedness hereunder or any Refinancing Indebtedness with respect
to the 2022 Notes, 2023 Notes Con-Way Debentures or hereunder (in each case, to
the extent not constituting a Securitization Financing) shall not be deemed a
Qualified Securitization Financing.

“Railcars” means the railroad cars, locomotives or other rolling stock
(including stacktrain), or accessories used on such railroad cars, locomotives
or other rolling stock (including superstructures and racks) owned by Borrower
or any Restricted Subsidiary and employed in the conduct of such Person’s
business.

“Ratio Debt” has the meaning specified in Section 7.1(a).

“Real Property” shall mean collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Credit Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Recipient” means (a) Agent and (b) any Lender, as applicable.

“Refinancing Indebtedness” has the meaning ascribed to it in Section 7.1(b)(xv).

“Refunding Capital Stock” has the meaning ascribed to it in
Section 7.2(b)(ii)(A).

“Register” has the meaning ascribed to it in Section 11.1(a)(i).

“Regulation U” has the meaning ascribed to it in Section 4.10.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the environment, including the migration of Hazardous Material through or in the
air, soil, surface water, ground water or property.

“Replacement Lender” has the meaning ascribed to it in Section 2.14(d).

“Requisite Lenders” means Lenders having more than 50% of the Commitments and
Loans of all Lenders.

“Restricted Cash” means cash and Cash Equivalents held by Borrower and the
Restricted Subsidiaries that would appear as “restricted” on a consolidated
balance sheet of Borrower or any of the Restricted Subsidiaries.

“Restricted Investment” means an Investment other than a Permitted Investment.

 

-44-



--------------------------------------------------------------------------------

“Restricted Payments” has the meaning ascribed to such term in Section 7.2.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless the
context otherwise requires, the term “Restricted Subsidiary” shall mean a
Restricted Subsidiary of Borrower.

“Retired Capital Stock” has the meaning ascribed to it in Section 7.2(b)(ii)(A).

“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Borrower or a Restricted Subsidiary whereby Borrower or
such Restricted Subsidiary transfers such property to a Person and Borrower or
such Restricted Subsidiary leases it from such Person, other than leases between
any of Borrower and a Restricted Subsidiary or between Restricted Subsidiaries.

“Schedules” means the Schedules prepared by Borrower and attached to this
Agreement.

“SDN List” has the meaning ascribed to it in Section 4.23.

“SEC” means the United States Securities and Exchange Commission.

“Secured Indebtedness” means any Consolidated Total Indebtedness secured by a
Lien.

“Securitization Assets” means any of the following assets (or interests therein)
from time to time originated, acquired or otherwise owned by Borrower or any
Restricted Subsidiary or in which Borrower or any Restricted Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (1) accounts receivable (including any bills of
exchange), (2) royalty and other similar payments made related to the use of
trade names and other intellectual property, business support, training and
other services, (3) revenues related to distribution and merchandising of the
products of Borrower and the Restricted Subsidiaries, (4) intellectual property
rights relating to the generation of any of the foregoing types of assets,
(5) parcels of or interests in real property, together with all easements,
hereditaments and appurtenances thereto, all improvements and appurtenant
fixtures and equipment, incidental to the ownership, lease or operation thereof
and (6) any other assets and property to the extent customarily included in
securitization transactions of the relevant type in the applicable jurisdictions
(as determined by Borrower in good faith).

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interests issued or sold in
connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Borrower or any of their Subsidiaries pursuant to which
Borrower or any of their Subsidiaries may sell, convey or otherwise transfer
(including, for the avoidance of doubt, any conveyance or transfer effected by
means of declaration of a trust over the relevant assets) to (a) a
Securitization

 

-45-



--------------------------------------------------------------------------------

Subsidiary (in the case of a transfer by Borrower or any of its Subsidiaries);
and (b) any other Person (in the case of a transfer by a Securitization
Subsidiary), or may grant a security interest in, any Securitization Assets
(whether now existing or arising in the future) of Borrower or any of their
Subsidiaries, and any assets related thereto including, without limitation, all
collateral securing such Securitization Assets, all contracts and all guarantees
or other obligations in respect of such Securitization Assets, proceeds of such
Securitization Assets and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving Securitization Assets and any
Hedging Obligations entered into by Borrower or any such Subsidiary in
connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a Securitization
Asset or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Restricted Subsidiary (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Borrower or any of its Subsidiaries makes an Investment and
to which Borrower or any of its Subsidiaries transfers Securitization Assets and
related assets) which engages in no activities other than in connection with the
financing of Securitization Assets of Borrower and its Subsidiaries, all
proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of Borrower (as
provided below) as a Securitization Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by Borrower or any other Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Borrower or any other Restricted Subsidiary in
any way other than pursuant to Standard Securitization Undertakings, or
(iii) subjects any property or asset of Borrower or any other Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

(b) with which neither Borrower nor any Restricted Subsidiary has any material
contract, agreement, arrangement or understanding other than on terms which
Borrower reasonably believes to be no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of Borrower (other than pursuant to Standard
Securitization Undertakings); and

(c) to which neither Borrower nor any Restricted Subsidiary has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results (other than pursuant to Standard
Securitization Undertakings).

Any such designation by the Board of Directors of Borrower shall be evidenced to
Agent by filing with Agent a certified copy of the resolution of the Board of
Directors of Borrower giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC (or any successor provisions).

 

-46-



--------------------------------------------------------------------------------

“Similar Business” means any business (x) the majority of whose revenues are
derived from business or activities conducted by Borrower and its Subsidiaries
on the Closing Date, (y) that is a natural outgrowth or reasonable extension,
development, expansion of any business or activities conducted by Borrower and
their subsidiaries on the Closing Date or any business similar, reasonably
related, incidental, complementary or ancillary to any of the foregoing and
(z) any business that in Borrower’s good faith business judgment constitutes a
reasonable diversification of businesses conducted by Borrower and its
Subsidiaries.

“Solvent” means, with respect to any Person organized under the laws of the
United States or any state thereof, on a particular date, that on such date
(a) the fair value of the assets of such Person, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of such Person; (b) the present fair saleable value of the property of such
Person will be greater than the amount that will be required to pay the probable
liability of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are conducted on such date and are proposed to be
conducted after such date.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by Borrower or
any of its Subsidiaries which Borrower has determined in good faith to be
customary in a Securitization Financing including, without limitation, those
relating to the servicing of the assets of a Securitization Subsidiary, it being
understood that any Securitization Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

“Subordinated Indebtedness” means (a) with respect to Borrower, any Indebtedness
of Borrower which is by its terms subordinated in right of payment to the Loans,
and (b) with respect to any Guarantor, any Indebtedness of such Guarantor which
is by its terms subordinated in right of payment to its Guaranty of Indebtedness
under this Agreement.

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity. Unless the context otherwise
requires, the term “Subsidiary” shall mean a Subsidiary of Borrower.

“Successor Company” has the meaning ascribed to it in Section 7.8(a)(i).

“Successor Guarantor” has the meaning ascribed to it in Section 7.8(b)(i).

“Surface Transportation Board” means the Surface Transportation Board, an agency
of the federal government of the United States, and any successor agency
thereof.

 

-47-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

“Tax Compliance Certificate” has the meaning ascribed to it in Section 2.13(d).

“Tax Distributions” means any distributions described in Section 7.2(b)(xi).

“Taxes” means present and future taxes (including, but not limited to, income,
corporate, capital, excise, property, ad valorem, sales, use, payroll, value
added and franchise taxes, deductions, withholdings and custom duties), charges,
fees, imposts, levies, deductions or withholdings (including backup withholding)
and all liabilities (including interest, additions to tax and penalties) with
respect thereto, imposed by any Governmental Authority.

“Tax Group” has the meaning ascribed to it in Section 7.2(b)(xi).

“Tax Structure” has the meaning ascribed to it in Section 12.8.

“Term Facility” means the term loan credit facilities under the Term Loan Credit
Agreement.

“Term Loan Credit Agreement” means that certain Senior Secured Term Loan Credit
Agreement, dated as of October 30, 2015, among Borrower, MSSF, as administrative
agent, and the other parties thereto.

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash and (b) all other Obligations under this Agreement and the other
Loan Documents have been completely discharged or paid (other than contingent
indemnification obligations for which no claim has been asserted).

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan) that is
covered by Title IV of ERISA or Section 412 of the IRC, and that any Credit
Party or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.

“Transactions” means (a) the execution, delivery and performance of this
Agreement and any documentation relating to Indebtedness incurred in lieu
thereof or to refinance the foregoing, and the incurrence of Indebtedness
thereunder, (b) the entry by Borrower into this Agreement and the borrowing of
Loans hereunder and (c) the payment of fees and expenses in connection the
foregoing.

“UIIA” means that Uniform Intermodal Interchange and Facilities Access
Agreement, effective as of April 20, 2009, administered by The Intermodal
Association of North America, together with each addendum thereto executed by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company and each Motor Carrier
(as defined in the UIIA) party thereto, each in the form delivered to ABL Agent
prior to April 1, 2014, pursuant to which Pacer Stacktrain, Inc. or Union
Pacific Railroad Company and each Motor Carrier have agreed additional terms and
conditions applicable to the interchange of Chassis to such Motor Carrier by
Pacer Stacktrain, Inc. or Union Pacific Railroad Company.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the amount by which the present value of all accrued benefits under each
Title IV Plan exceeds the fair market value of all assets of such Title IV Plan,
allocable to such benefits in accordance with Title IV of ERISA, all determined
as of the most recent valuation date for each such Title IV Plan using the
actuarial assumptions for funding purposes in effect under such Title IV Plan.

 

-48-



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of Borrower in
the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

Borrower may designate any Subsidiary of Borrower (including any newly acquired
or newly formed Subsidiary of Borrower) to be an Unrestricted Subsidiary unless
at the time of such designation such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on any
property of, Borrower or any other Restricted Subsidiary that is not a
Subsidiary of the Subsidiary to be so designated, in each case at the time of
such designation; provided, however, that the Subsidiary to be so designated and
its Subsidiaries do not at the time of designation have and do not thereafter
Incur any Indebtedness pursuant to which the lender has recourse to any of the
assets of Borrower or any of the Restricted Subsidiaries unless otherwise
permitted under Section 7.2; provided, further, however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 7.2.

Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation:

(x) (1) Borrower could Incur $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 7.1(a) or (2) the Fixed
Charge Coverage Ratio of Borrower would be no less than such ratio immediately
prior to such designation, in each case on a pro forma basis taking into account
such designation, and

(y) no Event of Default shall have occurred and be continuing.

Any such designation by Borrower shall be evidenced to Agent by promptly filing
with Agent a copy of the resolution of the Board of Directors of Borrower or any
committee thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions. In no
event may Borrower be an Unrestricted Subsidiary. Notwithstanding anything to
the contrary herein, on the Closing Date, XPO Escrow Sub, LLC shall be
automatically deemed an Unrestricted Subsidiary.

As of the Closing Date, each entity listed on Schedule 6.13 is an Unrestricted
Subsidiary.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

 

-49-



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required pursuant to applicable law)
shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.

“Withholding Agent” means any Credit Party and Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Rules of Construction. Unless otherwise specified, references in this
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in this Agreement. The words
“herein”, “hereof” and “hereunder”, and other words of similar import refer to
this Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex, Exhibit or Schedule.

1.3 Interpretive Matters. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter genders. The words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Loan Documents) or, in the case of governmental Persons,
Persons succeeding to the relevant functions of such Persons; and all references
to agreements and instruments, statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations. Whenever
any provision in any Loan Document refers to the knowledge (or an analogous
phrase) of any Credit Party, such words are intended to signify that such Credit
Party has actual knowledge or awareness of a particular fact or circumstance or
that such Credit Party, if it had exercised reasonable diligence, would have
known or been aware of such fact or circumstance. In addition, for purposes
hereof, (a) an accounting term not otherwise defined has the meaning assigned to
it in accordance with GAAP; (b) unsecured Indebtedness shall not be deemed to be
subordinate or junior to secured Indebtedness merely by virtue of its nature as
unsecured Indebtedness; (c) the principal amount of any non-interest bearing or
other discount security at any date shall be the principal amount thereof that
would be shown on a balance sheet of a Person dated such date prepared in
accordance with GAAP; (d) the principal amount of any Preferred Stock shall be
(i) the maximum liquidation value of such Preferred Stock or (ii) the maximum
mandatory redemption or mandatory repurchase price with respect to such
Preferred Stock, whichever is greater; and (e) unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP; provided,
that, if Borrower notifies Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if Agent notifies Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

-50-



--------------------------------------------------------------------------------

1.4 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of LIBOR Period) or
performance shall extend to the immediately succeeding Business Day.

1.5 LLC Division/Series Transactions. Any reference herein to an “Asset Sale”
shall be deemed to include a “division” of or by a limited liability company,
that (a) results in assets that had formerly been held by a Restricted
Subsidiary ceasing to be held by a Restricted Subsidiary, and (b) would have
constituted an “Asset Sale” had such assets been sold to a third party, rather
than transferred by way of a division.

2. AMOUNT AND TERMS OF CREDIT

2.1 Term Facility.

(a) Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make up to two Loans denominated in Dollars to Borrower in
up to two drawings, (i) the first drawing of which may occur no earlier than
December 27, 2018 and must be made not later than December 28, 2018 and (ii) the
second drawing of which may be on any Business Day thereafter during the Draw
Period, in each case in an aggregate amount not to exceed the amount of such
Lender’s Commitment at such time. The aggregate amount of Loans borrowed by
Borrower on the first draw date shall be no less than $250,000,000. Immediately
after giving effect to any borrowing of Loans by Borrower on the first draw
date, the Commitments of the Lenders shall automatically be reduced by the
greater of (x) $250,000,000 and (y) the aggregate amount of Loans borrowed by
Borrower on the first draw date, with such reduction applied pro rata across the
Lender’s Commitments. Immediately after giving effect to any subsequent
borrowing of Loans by Borrower during the Draw Period, each Lender’s Commitment
shall automatically be reduced to $0. At the end of the Draw Period, each
Lender’s Commitment shall automatically be reduced to $0, to the extent not
earlier reduced. The Commitments are not revolving in nature, and amounts
borrowed under this Section 2.1(a) and repaid or prepaid may not be reborrowed.
Each Loan shall be made by the Lenders in accordance with their applicable Pro
Rata Share of the Commitments as of such date.

(b) Notice of Borrowing. The Loan to be made pursuant to Section 2.1(a) shall be
made on notice by Borrower to one of the representatives of Agent identified in
Schedule 2.1 at the address specified therein. Notice of the Loan must be given
no later than (1) 10:00 a.m. (New York time) on the date that is one Business
Day prior to the date of the proposed Loan, in the case of a Base Rate Loan, or
(2) 10:00 a.m. (New York time) on the date which is one Business Day prior to
the proposed Loan, in the case of a LIBOR Loan. Each such notice (a “Notice of
Borrowing”) may be given verbally by telephone but must be promptly confirmed in
writing (by fax, electronic mail or overnight courier) substantially in the form
of Exhibit 2.1(b), and shall include the information required in such Exhibit.
Notices may be revocable or conditional to the extent set forth in the form of
Notice of Borrowing attached hereto as Exhibit 2.1(b).

(c) Reliance on Notices. Agent shall be entitled to rely upon, and shall be
fully protected in relying upon, any Notice of Borrowing, Notice of
Conversion/Continuation or similar notice reasonably believed by Agent to be
genuine. Agent may assume that each Person executing and delivering any notice
in accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.

 

-51-



--------------------------------------------------------------------------------

(d) Lender’s Making of Loans and Payments. Upon receipt of a Notice of
Borrowing, Agent shall promptly forward to each Lender the details of the Notice
of Borrowing it received from Borrower requesting the Loan. Each Lender shall
make the amount of such Lender’s Pro Rata Share of such Loan available to Agent
in same day funds by wire transfer to Agent’s account as set forth in Annex B
not later than 3:00 p.m. (New York time) on the Business Day prior to the
requested funding date. After receipt of such wire transfers (or, in Agent’s
sole discretion, before receipt of such wire transfers), subject to the terms
hereof, Agent shall make the requested Loan available to Borrower by 9:00 a.m.
(New York time) on the requested funding date. All payments by each Lender shall
be made without setoff, counterclaim or deduction of any kind.

(e) Availability of Lender’s Pro Rata Share. Agent may assume that each Lender
will make its Pro Rata Share of the Loan available to Agent on the Closing Date
unless Agent has received prior written notice from such Lender that it does not
intend to make its Pro Rata Share of a Loan because all or any of the conditions
set forth in Section 3 have not been satisfied. If such Pro Rata Share is not,
in fact, paid to Agent by such Lender when due, Agent will be entitled to
recover such amount on demand from such Lender without setoff, counterclaim or
deduction of any kind. If any Lender fails to pay the amount of its Pro Rata
Share forthwith upon Agent’s demand, Agent shall promptly notify Borrower and
Borrower shall repay such amount to Agent within three (3) Business Days of such
demand. Nothing in this Section 2.1(e) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder. Unless Agent has
received prior written notice from a Lender that it does not intend to make its
Pro Rata Share of each Loan available to Agent because all or any of the
conditions set forth in Section 3 have not been satisfied to the extent that
Agent advances funds to Borrower on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such Loan is made, Agent shall be entitled
to retain for its account all interest accrued on such Loan until reimbursed by
such Lender.

(f) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any Insolvency Law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(g) Defaulting Lenders. The failure of any Defaulting Lender to make any Loan or
any payment required by it hereunder on the date specified therefor shall not
relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make the Loan or purchase such participation on such date, but
neither any Other Lender nor Agent shall be responsible for the failure of any
Defaulting Lender to make the Loan, purchase a participation or make any other
payment required

 

-52-



--------------------------------------------------------------------------------

hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulting Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be, or have its Loans
and Commitments, included in the determination of “Requisite Lenders” or
“Lenders directly affected” hereunder) for any voting or consent rights under or
with respect to any Loan Document except with respect to any amendment,
modification or consent described in Section 12.2(c)(i)-(iv) that directly
affects such Defaulting Lender. Moreover, for the purposes of determining
Requisite Lenders, the Loans and Commitments held by any Defaulting Lender shall
be excluded from the total Loans and Commitments outstanding. At Borrower’s
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent’s reasonable consent and in Agent’s sole discretion (but shall have
no obligation) to purchase from any Defaulting Lender, and each Defaulting
Lender agrees that it shall, at Agent’s request, sell and assign to Agent or
such Person, all of the Commitments of that Defaulting Lender for an amount
equal to the principal balance of all Loans held by such Defaulting Lender and
all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement. In the event that a Defaulting Lender does not execute an Assignment
Agreement pursuant to Section 11.1 within five (5) Business Days after receipt
by such Defaulting Lender of notice of replacement pursuant to this
Section 2.1(g) and presentation to such Defaulting Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 2.1(g), Agent shall
be entitled (but not obligated) to execute such an Assignment Agreement on
behalf of such Defaulting Lender, and any such Assignment Agreement so executed
by the replacement Lender and Agent, shall be effective for purposes of this
Section 2.1(g) and Section 11.1.

2.2 Maturity and Repayment of Loans. Borrower shall pay to each Lender on the
Maturity Date, the aggregate principal amount of all Loans outstanding on such
date and all accrued and unpaid interest thereon.

2.3 Prepayments; Commitment Reductions.

(a) Voluntary Prepayments; Reductions in Commitments. Borrower may prepay the
Loans at any time (1) on at least three (3) Business Days’ prior written notice,
in the case of LIBOR Loans and (2) on at least one (1) Business Day’s prior
written notice, in the case of Base Rate Loans, in each case by Borrower to
Agent, and Borrower may at any time and from time to time without prior notice
permanently reduce or terminate the undrawn Commitments; provided that any such
prepayments or reductions shall be in a minimum principal amount of $1,000,000
or a whole multiple thereof. Any voluntary prepayment must be accompanied by the
payment of any LIBOR funding breakage costs in accordance with Section 2.11(b).
Upon any such reduction or termination of the Commitments, Borrower’s right to
request Loans, shall simultaneously be permanently reduced or terminated, as the
case may be. Each notice of partial prepayment shall designate the Loans or
other Obligations hereunder to which such prepayment is to be applied, and any
notice delivered pursuant to this Section 2.3(a) may be conditioned on the
occurrence of one or more events described in the applicable notice.

(b) Mandatory Repayments.

(i) [Reserved].

(ii) Prepayment Dispositions. (A)(1) If Borrower or any of its Restricted
Subsidiaries receive Net Proceeds of any Prepayment Disposition, Borrower shall
prepay on or prior to the date which is five Business Days after the date of
receipt of such Net Proceeds, subject to clause (b)(ii)(B) and clause (b)(v) of
this Section 2.3, an aggregate principal amount of Loans equal to 100% of all
Net Proceeds received; provided that if at the time that any such prepayment
would be required pursuant to this clause (ii), Borrower repays, prepays or
repurchases any secured Indebtedness of the Borrower or its Restricted
Subsidiaries with the Net Proceeds of such Prepayment Disposition (such
Indebtedness, “Other Applicable Secured Indebtedness”), then Borrower may so
apply such Net Proceeds in lieu of repaying any Loans hereunder.

 

-53-



--------------------------------------------------------------------------------

(2) After giving effect to Section 2.3(b)(ii)(A)(1) above, if Borrower or any of
its Restricted Subsidiaries receive Net Proceeds of any Prepayment Disposition,
Borrower shall prepay on or prior to the date which is five Business Days after
the date of receipt of such Net Proceeds, subject to clause (b)(ii)(B) and
clause (b)(v) of this Section 2.3, an aggregate principal amount of Loans equal
to 100% of all Net Proceeds received; provided that if at the time that any such
prepayment would be required pursuant to this clause (ii), Borrower is required
to prepay, repay or offer to repurchase any Indebtedness that is unsecured and
is pari passu in right of payment with the Obligations under this Agreement
pursuant to the terms of the documentation governing such Indebtedness with the
Net Proceeds of such Prepayment Disposition (such Indebtedness required to be
offered to be so prepaid, repaid or repurchased, “Other Applicable Unsecured
Indebtedness”), then Borrower may apply such Net Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Loans and Other Applicable Unsecured Indebtedness at such time); provided,
further, that (A) the portion of such Net Proceeds allocated to the Other
Applicable Unsecured Indebtedness shall not exceed the amount of such Net
Proceeds required to be allocated to the Other Applicable Unsecured Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Loans in accordance with the terms hereof to
the prepayment of the Loans and to the repurchase or prepayment of Other
Applicable Unsecured Indebtedness, and the amount of prepayment of the Loans
that would have otherwise been required pursuant to this clause (ii) shall be
reduced accordingly and (B) to the extent the holders of Other Applicable
Unsecured Indebtedness decline to have such indebtedness repurchased or prepaid,
the declined amount shall promptly (and in any event within ten (10) Business
Days after the date of such rejection) be applied to prepay the Loans in
accordance with the terms hereof.

(B) With respect to any Net Proceeds received with respect to any Prepayment
Disposition, at the option of Borrower and so long as no Event of Default shall
have occurred and be continuing, Borrower may reinvest all or any portion of
such Net Proceeds in acquisitions, Investments in Similar Businesses, or assets
useful for its business within (x) 12 months following receipt of such Net
Proceeds or (y) if Borrower enters into a legally binding commitment to reinvest
such Net Proceeds within 12 months following receipt thereof, within 18 months
following receipt thereof, and provided, further, that if any Net Proceeds are
no longer intended to be or cannot be so reinvested at any time after delivery
of a notice of reinvestment election, or have not been reinvested within the
time period set forth above, an amount equal to any such Net Proceeds shall be
applied as set forth in Section 2.3(b)(ii)(A) within five Business Days after
Borrower reasonably determines that such Net Proceeds are no longer intended to
be or cannot be so reinvested to the prepayment of the Loans as set forth in
this Section 2.3.

(iii) Prepayments of Proceeds of Indebtedness. If Borrower or any Restricted
Subsidiary incurs or issues any Indebtedness (A) not expressly permitted to be
incurred or issued pursuant to Section 7.1 or (B) that constitutes Refinancing
Indebtedness with respect to the Loans, Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Proceeds received therefrom
on or prior to the date which is five Business Days after the receipt of such
Net Proceeds.

(iv) [Reserved]

(v) Certain Dispositions. Notwithstanding any other provisions of this
Section 2.3(b), (A) to the extent that any or all of the Net Proceeds of any
Prepayment Disposition by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.3(b)(ii) (a “Foreign Disposition”) are prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Proceeds so affected will not be required to be applied to
repay Loans at the times

 

-54-



--------------------------------------------------------------------------------

provided in this Section 2.3(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds is permitted under the
applicable local law, such repatriation will be promptly effected and such
repatriated Net Proceeds will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional Taxes payable,
as reasonably estimated by Borrower in good faith, or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.3(b) to
the extent provided herein and (B) to the extent that Borrower has determined in
good faith that repatriation of any of or all the Net Proceeds of any Foreign
Disposition would have a material adverse Tax consequence (taking into account
any foreign Tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Proceeds, the Net Proceeds so affected
may be retained by the applicable Foreign Subsidiary.

(c) All prepayments under this Section 2.3 shall be accompanied by all accrued
interest thereon and, in the case of any such prepayment of a LIBOR Loan on a
date prior to the last day of a LIBOR Period therefor, any amounts owing in
respect of such LIBOR Loan pursuant to Section 2.11(b).

(d) [Reserved.]

(e) No Implied Consent. Nothing in this Section 2.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

2.4 Use of Proceeds. The Borrower shall utilize the proceeds of the Loans for
general corporate purposes, including the repurchase of Equity Interests of
Borrower; provided that if Borrower repurchases its Equity Interests with any
proceeds of the Loans, it shall immediately cancel such Equity Interests.

2.5 Interest; Applicable Margins.

(a) Borrower shall pay interest to Agent, for the ratable benefit of Lenders, in
arrears on each applicable Interest Payment Date, at the following rates of
interest on the unpaid principal amount of each:

(i) Base Rate Loan at the Base Rate plus the Base Rate Margin.

(ii) LIBOR Loan at the LIBOR Rate plus the LIBOR Margin.

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period and Maturity
Date), and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

(c) All computations of Fees are calculated on a per annum basis and interest
shall be made by Agent on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable, except that with respect to Base Rate Loans based on the prime or
base commercial lending rate the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. Each determination by Agent of an interest rate and Fees hereunder
shall be presumptive evidence of the correctness of such rates and Fees.

 

-55-



--------------------------------------------------------------------------------

(d) All overdue amounts not paid when due hereunder shall bear interest in an
amount equal to two percentage points (2.00%) per annum above the rates of
interest or the rate of such Fees otherwise applicable hereunder unless Agent
and Requisite Lenders elect to impose a smaller increase (the “Default Rate”),
accruing from the initial date of such non-payment until such payment is made
and shall be payable upon demand.

(e) Borrower shall have the option to (i) request that any loan be made as a
LIBOR Loan or a Base Rate Loan, (ii) convert any Base Rate Loan to a LIBOR Loan,
(iii) convert any LIBOR Loan to a Base Rate Loan subject to payment of LIBOR
breakage costs in accordance with Section 2.11(b) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue
all or any portion of any Loan as a LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued; provided, however, that no Loan shall be converted to, or
continued at the end of the LIBOR Period applicable thereto as a LIBOR Loan for
a LIBOR Period of longer than one (1) month if any Event of Default has occurred
and is continuing. Any Loan or group of Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
such amount. Any such election must be made by 11:00 a.m. (New York time) on the
third Business Day prior to (1) the date of any proposed Loan which is to bear
interest at the LIBOR Rate, (2) the end of each LIBOR Period with respect to any
LIBOR Loans to be continued as such, or (3) the date on which Borrower wishes to
convert any Base Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower in such election. If no election is received with respect to a LIBOR
Loan by 11:00 a.m. (New York time) on the third Business Day prior to the end of
the LIBOR Period with respect thereto (or if an Event of Default has occurred
and is continuing or if the additional conditions precedent set forth in
Section 3.2 shall not have been satisfied), that LIBOR Loan shall be converted
to a LIBOR Loan with a LIBOR Period of one month at the end of its LIBOR Period.
Borrower must make such election by notice to Agent in writing, by fax or
overnight courier. In the case of any conversion or continuation, such election
must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 2.5(e).

(f) Anything herein to the contrary notwithstanding, the obligations of Borrower
hereunder shall be subject to the limitation that payments of interest shall not
be required, for any period for which interest is computed hereunder, to the
extent (but only to the extent) that contracting for or receiving such payment
by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (the “Maximum Lawful Rate”); provided, however, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 2.5(a) through (e), unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.5(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Agent shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 2.9 and thereafter shall refund any excess to Borrower or as a court
of competent jurisdiction may otherwise order.

 

-56-



--------------------------------------------------------------------------------

2.6 [Reserved].

2.7 Fees. Borrower shall pay to Agent the fees separately agreed to in that
certain Fee Letter, dated December 24,2018 (the “Fee Letter”), between Agent and
Borrower, on the dates specified therein.

2.8 Receipt of Payments. Borrower shall make each payment under this Agreement
not later than 3:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to Agent at its address listed on Annex A. For
purposes of computing interest and Fees, all payments shall be deemed received
on the Business Day on which immediately available funds are received by Agent
at its address listed on Annex A prior to 3:00 p.m. (New York time). Payments
received after 3:00 p.m. (New York time) on any Business Day, or on a day that
is not a Business Day, shall be deemed to have been received on the following
Business Day. Agent shall distribute such payments to Lender or other applicable
Persons in like funds as received.

2.9 Application and Allocation of Payments. All payments and prepayments applied
to a particular Loan shall be applied ratably to the portion thereof held by
each Lender as determined by its Pro Rata Share. As to all payments made when an
Event of Default has occurred and is continuing, Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
a Credit Party. All voluntary prepayments shall be applied as directed by
Borrower. In all circumstances after an Event of Default, all payments shall be
applied to amounts then due and payable in the following order: (1) to Fees and
Agent’s expenses reimbursable hereunder; (2) to interest on the Loans, ratably
in proportion to the interest accrued as to each Loan; and (3) to all other
Obligations hereunder on a ratable basis, including expenses of Lenders to the
extent reimbursable under Section 12.3.

2.10 Evidence of Debt. Upon the request of any Lender made through Agent,
Borrower shall execute and deliver to such Lender (through Agent) one or more
Notes, which shall evidence such Lender’s Loans.

2.11 Indemnity.

(a) Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lead Arranger, the Lenders, and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents, advisors and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, actual losses, liabilities, and out-of-pocket expenses
(including reasonable attorneys’ fees and disbursements and other reasonable
documented out-of-pocket costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement, the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder (including the syndication of the Facility)
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and reasonable, out-of-pocket
legal costs and expenses arising out of or incurred in connection with disputes
between or among any parties to any of the Loan Documents; provided that no such
Credit Party shall be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, actual loss,
liability, or expense results from that Indemnified Person’s (or such
Indemnified Person’s Related Persons) gross negligence, bad faith, willful
misconduct or material breach of any of its obligations under any Loan Document
as determined by a court of competent jurisdiction in a final and non-appealable
judgment; provided, further, that no Indemnified

 

-57-



--------------------------------------------------------------------------------

Person will be indemnified for any such cost, expense or liability to the extent
of any dispute solely among Indemnified Persons (other than any claims against
Agent or Lead Arranger acting in its capacity as such) that does not involve
actions or omissions of any Credit Party or any of its Affiliates. In the
absence of an actual conflict of interest, or the written opinion of counsel
that a potential conflict of interest exists, Borrower and its Subsidiaries will
not be responsible for the fees and expenses of more than one legal counsel for
all Indemnified Persons and appropriate local legal counsel; provided that in
the case of an actual conflict of interest, or the written opinion of counsel
that a potential conflict of interest exists, Borrower and its Subsidiaries
shall be responsible for one additional counsel in each applicable jurisdiction
for the affected Indemnified Person, taken as a whole. To the extent permitted
by applicable law, no party hereto shall be responsible or liable to any other
Person party to any Loan Document, any successor, assignee, or third party
beneficiary of such Person or any other Person asserting claims derivatively
through such party, for indirect, punitive, exemplary or consequential damages
which may be alleged as a result of credit having been extended, suspended, or
terminated under any Loan Document or as a result of any other transaction
contemplated hereunder or thereunder; provided that nothing hereunder in this
sentence shall limit any Credit Party’s indemnity and reimbursement obligations
to the extent set forth herein. No Indemnified Person referred to in this
clause (a) shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(b) To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) Borrower shall default
in payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of, or shall request a
termination of, any borrowing of, conversion into or continuation of, LIBOR
Loans after Borrower has given notice requesting the same in accordance
herewith; (iv) Borrower shall fail to make any prepayment of a LIBOR Loan after
Borrower has given a notice thereof in accordance herewith; or (v) an assignment
of LIBOR Loans is mandated pursuant to Sections 2.14(d) or 12.2(d), then
Borrower shall indemnify and hold harmless each Lender from and against all
actual losses, costs and reasonable documented out-of-pocket expenses resulting
from or arising from any of the foregoing. Such indemnification shall include
any actual and documented out-of-pocket loss or expense (other than loss of
anticipated profits), if any, arising from the reemployment of funds obtained by
it or from fees payable to terminate deposits from which such funds were
obtained. For the purpose of calculating amounts payable to a Lender under this
Section 2.11(b), each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBOR in an amount equal to the amount of that LIBOR Loan and having a maturity
comparable to the relevant LIBOR Period; provided that each Lender may fund each
of its LIBOR Loans in any manner it sees fit, and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this
Section 2.11(b). This covenant shall survive the termination of this Agreement
and the payment of the Obligations hereunder and all other amounts payable
hereunder. As promptly as practicable under the circumstances, each Lender shall
provide Borrower with its written and detailed calculation of all amounts
payable pursuant to this Section 2.11(b), and such calculation shall be binding
on the parties hereto absent manifest error, in which case Borrower shall object
in writing within ten (10) Business Days of receipt thereof, specifying the
basis for such objection in detail.

2.12 [Reserved].

 

-58-



--------------------------------------------------------------------------------

2.13 Taxes.

(a) All payments by or on account of any obligation of any Credit Party
hereunder or under any other Loan Document shall be made, in accordance with
this Section 2.13, free and clear of and without withholding or deduction for
any Taxes, except as required by applicable law. If any Withholding Agent shall
be required by law to withhold or deduct any Taxes from or in respect of any sum
payable hereunder (including any payments made pursuant to this Section 2.13) or
under any other Loan Document, (i) if such Tax is an Indemnified Tax, the sum
payable by the applicable Credit Party shall be increased, without duplication,
as much as shall be necessary so that, after making all required withholdings
and deductions (including withholdings and deductions applicable to additional
sums payable under this Section 2.13), Agent or Lenders, as applicable, receive
an amount equal to the sum they would have received had no such withholdings and
deductions been made, (ii) the relevant Withholding Agent shall make such
withholdings and deductions, and (iii) such Withholding Agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. Each Lender agrees that, as promptly as reasonably practicable
after it becomes aware of any circumstances which would result in additional
payments under this Section 2.13, it shall notify Borrower thereof.

(b) Without duplication of any obligation set forth in subsection (a), each
Credit Party shall timely pay any Other Taxes to the relevant Governmental
Authority (or, at the option of Agent, to Agent as reimbursement for Agent’s
payment thereof).

(c) Each Credit Party shall, without duplication of any obligation set forth in
subsection (a), jointly and severally indemnify and, within ten (10) days of
demand therefor, pay Agent and each Lender for the full amount of Indemnified
Taxes (including, any Indemnified Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) paid by (or on behalf of) Agent or such Lender
as a result of payments made pursuant to this Agreement or any other Loan
Document, as appropriate, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate as to the amount
of such Taxes and evidence of payment thereof submitted to the Credit Parties
shall be conclusive evidence, absent manifest error, of the amount due from the
Credit Parties to Agent or such Lenders. Upon actually learning of the
imposition of any such Taxes, Agent or such Lender, as the case may be, shall
act in good faith to notify Borrower of the imposition of such Taxes arising
hereunder.

(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement or any other Loan
Documents shall deliver to Borrower (with a copy to Agent), at the time or times
reasonably requested by Borrower or Agent, such properly completed and executed
documentation reasonably requested by Borrower or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Without limiting the generality of the foregoing, each Lender, and any successor
or assignee of a Lender, that is a “United States person” within the meaning of
section 7701(a)(30) of the IRC shall deliver to Borrower (with a copy to Agent)
a properly completed and executed IRS Form W-9 and such other documentation or
information prescribed by applicable law or reasonably requested by Agent or
Borrower to (i) determine whether such Lender is subject to backup withholding
or information reporting requirements and (ii) for Borrower to comply with its
obligations under FATCA. Each Lender, and any successor or assignee of a Lender,
that is not a “United States person” as defined in section 7701(a)(30) of the
IRC (“Foreign Lender”) to whom payments to be made under this Agreement may be
exempt from, or eligible for a reduced rate of, United States withholding tax
(as applicable) shall, at the time or times prescribed by applicable law,
provide to Borrower (with a copy to Agent) a properly completed and executed IRS
Form W-8ECI, Form W-8BEN, Form W-8BEN-E, Form W-8IMY or other applicable form,
certificate (including, but not limited to, certification, if applicable, that
such Foreign Lender is not

 

-59-



--------------------------------------------------------------------------------

a “bank,” a “10 percent shareholder,” or a “controlled foreign corporation” for
purposes of the portfolio interest exemption of section 881(c) of the IRC, a
“Tax Compliance Certificate”) or document prescribed by the IRS or the United
States. Each Lender shall deliver to Borrower and Agent (in such number of
copies as shall be requested by Borrower or Agent) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower or Agent, as applicable, to determine the withholding or
deduction required to be made. Notwithstanding anything to the contrary in this
paragraph, the completion, execution, and submission of such documentation
(other than (A) IRS Form W-9, (B) applicable IRS Form W-8, (C) a Tax Compliance
Certificate, if applicable, and (D) any information or documentation reasonably
requested by Borrower or Agent in connection with FATCA (which, for this purpose
shall include any amendments made to FATCA after the date hereof)) shall not be
required if in the Lender’s reasonable judgment such completion, execution, or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.

(e) If Agent or any Lender, as applicable, determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 2.13, it shall pay
over such refund to such Credit Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 2.13 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of Agent or Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such Credit Party, upon the request of Agent or Lender, shall repay to
Agent or Lender the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that Agent or Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will Agent or a Lender be required to pay any amount
to a Credit Party pursuant to this paragraph (e) the payment of which would
place Agent or Lender in a less favorable net after-Tax position than Agent or
such Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to a Credit Party or any other Person.

(f) Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that a Credit Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of any Credit Party
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.1(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Agent to the Lender from any other source against any amount due to
Agent under this paragraph (f).

 

-60-



--------------------------------------------------------------------------------

(g) The provisions of this Section 2.13 shall survive the termination of this
Agreement and repayment of all Obligations hereunder.

2.14 Capital Adequacy; Increased Costs; Illegality.

(a) If any Lender shall have determined that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, liquidity, reserve requirements or similar requirements or compliance
by any Lender with any request or directive regarding capital adequacy,
liquidity, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrower
shall from time to time upon demand by such Lender (with a copy of such demand
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to the
amount of that reduction and setting forth in reasonable detail the basis of the
computation thereof submitted by such Lender to Borrower and to Agent shall,
absent manifest error, be final, conclusive and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining, continuing, converting to
any LIBOR Loan, or there shall be a Tax (other than Indemnified Taxes or
Excluded Taxes) on any Recipient on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, or other
liabilities, or capital attributable thereto, then Borrower shall from time to
time, upon demand by such Lender (with a copy of such demand to Agent), pay to
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate setting forth in reasonable
detail the amount of such increased cost and the basis of the calculation
thereof, submitted to Borrower and to Agent by such Lender, shall, absent
manifest error, be final, conclusive and binding for all purposes. Each Lender
agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrower
pursuant to this Section 2.14(b).

(c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, as
contemplated by this Agreement, then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Loan at another branch or office of
that Lender without, in that Lender’s reasonable opinion, materially adversely
affecting it or its Loans or the income obtained therefrom, on notice thereof
and demand therefor by such Lender to Borrower through Agent, (i) the obligation
of such Lender to agree to make or to make or to continue to fund or maintain
such LIBOR Loans, as the case may be, shall terminate and (ii) Borrower shall
forthwith prepay in full all outstanding LIBOR Loans owing by it to such Lender,
together with interest accrued thereon, unless such Lender may maintain such
LIBOR Loans through the end of such LIBOR Period under applicable law or unless
Borrower, within five Business Days after the delivery of such notice and
demand, converts all LIBOR Loans into Base Rate Loans. Notwithstanding the
foregoing, if Borrower provides Agent and the Affected Lender notice that it
seeks to replace such

 

-61-



--------------------------------------------------------------------------------

Affected Lender in accordance with Section 2.14(d), Borrower’s obligation to
prepay Loans pursuant to this Section 2.14(c) shall be suspended; provided that
if no Replacement Lender is found within the time provided for in
Section 2.14(d), Borrower shall have five Business Days to prepay such Affected
Lender’s LIBOR Loans. In the event Borrower relies on this provision to suspend
its obligation to prepay LIBOR Loans, such LIBOR Loans shall be converted to
Base Rate Loans at the end of the applicable LIBOR Period.

(d) Within thirty (30) days after receipt by Borrower of written notice and
demand from any Lender (an “Affected Lender”) for payment of additional amounts
or increased costs as provided in Sections 2.13(a), 2.14(a) or 2.14(b), or
notice and demand that Borrower prepay Loans pursuant to Section 2.14(c),
Borrower may, at its option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Event of Default has
occurred and is continuing, Borrower, with the consent of Agent, may obtain, at
Borrower’s expense, a replacement Lender (“Replacement Lender”) for the Affected
Lender, which Replacement Lender must be reasonably satisfactory to Agent. If
Borrower obtains a Replacement Lender within ninety (90) days following notice
of their intention to do so, the Affected Lender must sell and assign its Loans
and Commitments to such Replacement Lender for an amount equal to the principal
balance of all Loans held by the Affected Lender and all accrued interest and
Fees with respect thereto through the date of such sale and such assignment
shall not require the payment of an assignment fee to Agent; provided, that
Borrower shall have reimbursed such Affected Lender for the additional amounts
or increased costs that it is entitled to receive under this Agreement through
the date of such sale and assignment. Notwithstanding the foregoing, Borrower
shall not have the right to obtain a Replacement Lender if the Affected Lender
rescinds its demand for increased costs or additional amounts within 15 days
following its receipt of Borrower’s notice of intention to replace such Affected
Lender. Furthermore, if Borrower gives a notice of intention to replace and does
not so replace such Affected Lender within ninety (90) days thereafter,
Borrower’s rights under this Section 2.14(d) shall terminate with respect to
such Affected Lender for such request for additional amounts or increased costs
and Borrower shall promptly pay all increased costs or additional amounts
demanded by such Affected Lender pursuant to Sections 2.13(a), 2.14(a) and
2.14(b). An exercise of Borrower’s option under this Section 2.14(d) shall not
suspend Borrower’s obligation to pay such increased costs or additional amounts
demanded by such Affected Lender pursuant to Sections 2.13(a), 2.14(a) and
2.14(b) until such Affected Lender is replaced.

(e) It is understood and agreed that (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith (collectively, the “Dodd-Frank Act”) are deemed to have been adopted
and gone into effect after the date of this Agreement to the extent necessary to
provide Lenders with the benefit of this Section 2.14 with respect to any
“change in law or regulation” resulting from the Dodd-Frank Act and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, for the purposes of this
Agreement, be deemed to have been adopted and gone into effect after the date of
this Agreement to the extent necessary to provide Lenders with the benefit of
this Section 2.14 with respect to any “change in law or regulation” resulting
from Basel III.

(f) No Lender shall request compensation under Section 2.14(a) or (b) hereof
unless such Lender is generally requesting similar compensation from its
borrowers with similar provisions in their loan or credit documents. Borrower
shall not be required to compensate a Lender for any increased costs incurred or
reduced rate of return suffered more than six months prior to the date that the
Lender notifies Borrower of the change in law giving rise to such increased
costs or reduced return and of such Lender’s intention to claim compensation
therefor; provided that to the extent the change is law is retroactive to a date
that is prior to the date such change in law is enacted, such six months period
shall commence on the date of enactment of such change in law.

 

-62-



--------------------------------------------------------------------------------

(g) Within thirty (30) days after receipt by Borrower of written notice and
demand from any Affected Lender for payment of additional amounts or increased
costs as provided in Sections 2.13(a), 2.14(a) or 2.14(b), then such Lender
shall (at Borrower’s request) use reasonable efforts to designate a different
lending office for funding or booking its Loans or to assign its rights and
obligations hereunder to another of its offices, branches, or affiliates, if, in
the good-faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.13(a), 2.13(b),
2.14(a), or 2.14(b), as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower shall pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

3. CONDITIONS PRECEDENT

3.1 Conditions to the Closing Date. This Agreement shall become effective, and
each Lender shall be obligated to fund its Loans, on the date that the following
conditions have been satisfied (or waived in accordance with Section 12.2):

(a) Loan Documents. The following documents shall have been duly executed by
Borrower, each other Credit Party, Agent and the Lenders party thereto; and
Agent shall have received such documents, instruments and agreements, each in
form and substance reasonably satisfactory to Agent, each Lead Arranger and each
Lender:

(i) Agreement. Duly executed originals of this Agreement, dated the Closing
Date, and all annexes, exhibits and schedules hereto.

(ii) [Reserved]

(iii) [Reserved]

(iv) [Reserved]

(v) [Reserved]

(vi) [Reserved]

(vii) [Reserved]

(viii) Notes. If requested by Lenders, duly executed originals of the Notes for
each applicable Lender, dated the Closing Date.

(ix) Formation and Good Standing. For each Credit Party, such Person’s
(a) articles of incorporation or certificate of formation, as applicable, and
all amendments thereto, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary, managing member, manager or
equivalent senior officer, as applicable, as being in full force and effect
without any further modification or amendment (b) for Borrower only, a good
standing certificate (including verification of Tax status) or like certificate
in its jurisdiction of incorporation or formation, as applicable, and (c) for
each Credit Party other than Borrower, a “bring down” certificate of good
standing or like certificate in its jurisdiction of incorporation or formation,
as applicable.

 

-63-



--------------------------------------------------------------------------------

(x) Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
operating agreement, limited liability company agreement or limited partnership
agreement, as applicable, together with all amendments thereto and
(b) resolutions of such Person’s members or board of directors, as the case may
be, and, to the extent required under applicable law, stockholders, approving
and authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the transactions to be consummated in
connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary, managing member, manager or
equivalent senior officer, as applicable, as being in full force and effect
without any modification or amendment.

(xi) Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary, managing member, manager or equivalent senior
officer, as applicable, as being true, accurate, correct and complete.

(xii) Opinion of Counsel. Duly executed originals of a legal opinion of
Wachtell, Lipton, Rosen & Katz, New York special counsel to the Credit Parties,
in form and substance reasonably satisfactory to Agent and its counsel, dated
the Closing Date.

(xiii) [reserved]

(xiv) Solvency Certificate. Agent shall have received a duly completed solvency
certificate substantially in the form of Exhibit 3.1 hereto.

(xv) [reserved]

(xvi) Financial Statements. Borrower shall have caused Agent to have received
(and Agent hereby acknowledges receipt of, in the case of the 2015, 2016 and
2017 Fiscal Year financial statements described in clause (a) and, as to the
Fiscal Quarters ending on September 30, 2017, June 30, 2017 and March 31, 2017,
clause (b)) (a) audited consolidated balance sheets and related consolidated
statements of income, stockholders’ equity and cash flows of Borrower for the
2015, 2016 and 2017 Fiscal Years (or, if the Closing Date occurs 90 days or more
after December 31, 2018, audited consolidated balance sheets and related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower for the 2016, 2017 and 2018 Fiscal Years) and (b) unaudited
consolidated balance sheets and related consolidated statements of income,
stockholders’ equity and cash flows of Borrower for each subsequent Fiscal
Quarter (other than a quarter that is also a Fiscal Year-end) ended at least 45
days before the Closing Date.

(b) Payment of Fees. Borrower shall have paid (or caused to be paid) to Agent
and Lead Arranger all Fees required to be paid on or before the Closing Date in
the respective amounts specified in Section 2.7, and, to the extent required by
Section 12.3 shall have reimbursed Agent for all reasonable and documented fees,
costs and expenses, including due diligence expenses, and reasonable fees,
disbursements and other charges of counsel presented prior to the Closing Date.

(c) Patriot Act. Agent and the Lenders shall have received, at least three
Business Days prior to the Closing Date, from the Credit Parties prior to the
Closing Date all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent requested by
Agent from Borrower in writing at least 10 Business Days prior to the Closing
Date.

 

-64-



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Closing Date specifying its objection thereto.

3.2 Conditions to All Borrowings. The obligation of each Lender to make a Loan
to Borrower pursuant to Section 2.1 shall be subject to the following conditions
precedent:

(a) Effectiveness of Credit Agreement. The Closing Date shall have occurred.

(b) Officer’s Certificate. Agent shall have received duly executed originals of
a certificate of a Financial Officer of Borrower stating that:

(i) The representations and warranties of the Credit Parties set forth in
Section 4 of this Agreement shall be true and correct in all material respects
on and as of the date of borrowing of Loans, except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date, provided that any such representations that are qualified by materiality,
material adverse effect or language of similar effect is true and correct (after
giving effect to any qualifications therein) in all respects.

(ii) No Default or Event of Default shall have occurred and be continuing.

(c) Notice of Borrowing. Agent shall have received a duly completed Notice of
Borrowing for the borrowing of Loans on the applicable date substantially in the
form of Exhibit 2.1(b) hereto and a letter of direction with respect to the
disbursement of the proceeds of such Loan.

For purposes of determining compliance with the conditions specified in this
Section 3.2, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the date of borrowing of Loans specifying its objection thereto and
such Lender shall not have made available to Agent such Lender’s ratable portion
of the borrowing of Loans.

4. REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loans, the Credit Parties executing this Agreement
make the following representations and warranties on the Closing Date to Agent
and each Lender with respect to itself and its Restricted Subsidiaries, each and
all of which shall survive the execution and delivery of this Agreement.

4.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation, limited liability company, limited partnership or other entity duly
organized or incorporated, as applicable, validly existing and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of its respective jurisdiction of incorporation or organization;
(b) is duly qualified to conduct business and is in good standing (to the extent
such concept is applicable in the relevant jurisdiction) in each other
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite power and authority, and the
legal right to own and operate in all material respects its properties, to lease
the property it operates under lease and to conduct its business in all material
respects as now, heretofore and proposed to be conducted, (d) has all

 

-65-



--------------------------------------------------------------------------------

material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction over such Credit Party, to the extent required
for such ownership, operation and conduct or other organizational documents; and
(e) is in compliance in material respects with all applicable provisions of law
except where the failure to be in compliance would not reasonably be expected to
have a Material Adverse Effect.

4.2 [Reserved.].

4.3 Corporate Power; Authorization; Enforceable Obligations; No Conflict. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party: (a) are within such Person’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) do not contravene any provision of such Person’s
charter, bylaws or partnership or operating agreements or other organizational
documents, as applicable; (d) do not violate any material provision of any law
or regulation, or any material provision of any order or decree of any court or
Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any material indenture, mortgage,
deed of trust, lease, loan agreement or other material instrument to which such
Person is a party or by which such Person or any of its property is bound;
(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Agent, on behalf of itself
and Lenders, pursuant to the Loan Documents; and (g) do not require the consent
or approval of any Governmental Authority or any other Person, other than those
which will have been duly obtained, made or complied with prior to the Closing
Date. Each of the Loan Documents have been duly executed and delivered by each
Credit Party that is a party thereto and, each such Loan Document constitutes a
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

4.4 Financial Statements. All Financial Statements concerning Borrower and its
consolidated Subsidiaries that are referred to in clause (a) below have been
prepared in accordance with GAAP consistently applied throughout the periods
covered (except as disclosed therein and except, with respect to unaudited
Financial Statements, for the absence of footnotes and normal year-end audit
adjustments) and fairly present, in all material respects, the financial
position of the Persons covered thereby as at the dates thereof and the results
of their operations and cash flows for the periods then ended.

(a) Financial Statements. The audited consolidated balance sheet at December 31,
2017 and the related statement of income and cash flows of Borrower and its
consolidated Subsidiaries certified by KPMG LLP for the Fiscal Year then ended
and audited consolidated balance sheet at December 31, 2015, December 31, 2016
and December 31 2017 have been delivered to Agent on or prior to the Closing
Date.

(b) [Reserved].

(c) [Reserved].

(d) Undisclosed Liabilities; Burdensome Restrictions. None of Borrower or its
Restricted Subsidiaries has any material Guarantied Obligations, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are required by GAAP to be reflected
or reserved against on a balance sheet of Borrower and its Restricted
Subsidiaries other than (i) as are reflected in the financial statements
described in clause (a) hereof (including the footnotes thereto) and (ii) as
otherwise permitted hereunder. No Credit Party is a party or is subject to any
contract, agreement or charter restriction that would reasonably be expected to
have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

4.5 Material Adverse Effect. Since December 31, 2017, no event has occurred,
that alone or together with other events, has had a Material Adverse Effect.

4.6 Ownership of Property; Liens. Each Credit Party owns fee simple title to all
of its owned material Real Property and valid leasehold interests in all of its
leased material Real Property, subject in each case to Permitted Liens. Each
Credit Party also has title to, or valid leasehold interests in, all of its
other personal property and assets, in each case, material in the ordinary
course of their respective businesses or where failure to so own or possess
would not reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, none of the Real Property and assets of any Credit Party are
subject to any Liens other than Permitted Liens.

4.7 Labor Matters. Except as set forth on Schedule 4.7 or as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of each Credit Party (a) no strikes or other labor disputes against any Credit
Party or any Restricted Subsidiary of any Credit Party are pending or, to the
knowledge of any Credit Party, threatened; (b) hours worked by and payment made
to employees of each Credit Party and each Restricted Subsidiary of any Credit
Party comply with the Fair Labor Standards Act and each other federal, state,
local or foreign law applicable to such matters; (c) all payments due from any
Credit Party or any Restricted Subsidiary of any Credit Party for employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Credit Party or such Restricted Subsidiary; (d) there is no
organizing activity involving any Credit Party or any Restricted Subsidiary of
any Credit Party pending or threatened by any labor union or group of employees;
(e) there are no representation proceedings pending or, to the knowledge of any
Credit Party, threatened with the National Labor Relations Board or any other
applicable labor relations board, and no labor organization or group of
employees of any Credit Party or any Restricted Subsidiary of any Credit Party
has made a pending demand for recognition; and (f) there are no complaints or
charges against any Credit Party or any Restricted Subsidiary of any Credit
Party pending or, to the knowledge of any Credit Party, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party or any Restricted Subsidiary of any Credit Party
of any individual.

4.8 Subsidiaries and Joint Ventures. As of the Closing Date, (a) Schedule 4.8
sets forth the name and jurisdiction of incorporation of each direct Subsidiary
and Joint Venture of each Credit Party and, as to each such direct Subsidiary
and Joint Venture, the percentage of each class of Capital Stock owned by any
Credit Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of Borrower or any of their respective
Subsidiaries.

4.9 Investment Company Act. No Credit Party is an “investment company” or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940 as amended.

4.10 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
(“Regulation U”) or Regulation X of the Federal Reserve Board.

 

-67-



--------------------------------------------------------------------------------

4.11 Taxes/Other. Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) all income and other Tax returns, reports, and
statements, including information returns, required by any Governmental
Authority to have been filed by any Credit Party or any Restricted Subsidiary
have been filed (after giving effect to any extensions) with the appropriate
Governmental Authority, and (ii) all Taxes have been paid on or prior to the due
date therefor, excluding Taxes or other amounts being contested in accordance
with Section 6.2(b).

4.12 ERISA.

(a) Borrower has previously delivered or made available to Agent all Pension
Plans (including Title IV Plans and Multiemployer Plans) and all Retiree Welfare
Plans, as now in effect. Except with respect to Multiemployer Plans, and except
as would not reasonably be expected to have a Material Adverse Effect, each
Qualified Plan has either received a favorable determination letter from the IRS
or may rely on a favorable opinion letter issued by the IRS, and to the
knowledge of any Credit Party nothing has occurred that would be reasonably
expected to cause the loss of such qualification or tax-exempt status. Each
Pension Plan, to the knowledge of Borrower, is in compliance in all respects
with the applicable provisions of ERISA, the IRC and its terms, including the
timely filing of all reports required under the IRC or ERISA except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect. Except as has not resulted, or would not reasonably be expected to
result, in an ERISA Lien (whether or not perfected), neither any Credit Party
nor ERISA Affiliate has failed to make any material contribution or pay any
material amount due as required by either Section 412 of the IRC or Section 302
of ERISA or the terms of any such Pension Plan. No “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the IRC, has occurred with
respect to any Pension Plan that would subject any Credit Party to a material
tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no Title IV Plan is or is reasonably expected to be in “at risk”
status (within the meaning of Section 430 of the IRC or Section 303 of ERISA);
(ii) no ERISA Event has occurred or to the knowledge of any Credit Party is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
liability as a result of a complete or partial withdrawal from a Multiemployer
Plan; and (v) within the last five years no Title IV Plan of any Credit Party or
ERISA Affiliate has been terminated, whether or not in a “standard termination”
as that term is used in Section 4041 of ERISA, nor has any Title IV Plan of any
Credit Party or any ERISA Affiliate (determined at any time within the last five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time).

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Foreign Pension Plan is in compliance in all material respects with
all requirements of law applicable thereto and the respective requirements of
the governing documents for such plan. With respect to each Foreign Pension
Plan, neither any Credit Party nor any Subsidiaries or any of their respective
directors, officers, employees or agents has engaged in a transaction which
would subject any Credit Party or any Subsidiary, directly or indirectly, to a
tax or civil penalty which would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, except as would not reasonably be expected to result in a Material
Adverse Effect, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans would not reasonably be expected to result
individually or in the aggregate in a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

4.13 No Litigation. Except as set forth on Schedule 4.13, no action, claim,
lawsuit, demand, or proceeding is now pending or, to the knowledge of any Credit
Party, threatened in writing against any Credit Party or any Restricted
Subsidiary of any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) on the
Closing Date that challenges such Credit Party’s right or power to enter into or
perform any of its obligations under the Loan Documents to which it is a party,
or the validity or enforceability of any Loan Document or any action taken
thereunder, or (b) that would reasonably be expected to result in a Material
Adverse Effect. Except as set forth on Schedule 4.13, as of the Closing Date
there is no Litigation pending or threatened in writing, that would reasonably
be expected to have a Material Adverse Effect.

4.14 [Reserved.].

4.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all intellectual property necessary to continue to conduct its
business as now conducted by it and material to such Credit Party’s business,
taken as a whole. To Borrower’s knowledge, as of the Closing Date, each Credit
Party conducts its business and affairs without infringement of any intellectual
property of any other Person that would reasonably be expected to result in a
Material Adverse Effect.

4.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents or Financial Statements or other written reports from time
to time prepared by any Credit Party (other than the projections referred to
below, forward-looking information and information of a general economic or
industry nature) and delivered hereunder or under any other Loan Document (in
each as modified or supplemented by other information so furnished and taken as
a whole) by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not materially misleading in light of the circumstances under which
they were made (after giving effect to all supplements and updates thereto).

4.17 Environmental Matters.

(a) Except as set forth in Schedule 4.17 or would not reasonably be expected to
have a Material Adverse Effect, as of the Closing Date: (i) the Real Property of
each Credit Party and each of their Restricted Subsidiaries is free of
contamination from any Hazardous Material; (ii) no Credit Party nor any
Restricted Subsidiary of any Credit Party has caused or knowingly allowed to
occur any Release of Hazardous Materials on, at, in, under, above, to, from or
about any of its Real Property; (iii) the Credit Parties and each of their
Restricted Subsidiaries are and, except for matters which have been fully
resolved, have, for the past three (3) years, been in compliance with all
Environmental Laws; (iv) the Credit Parties and each of their Restricted
Subsidiaries (A) have obtained, (B) possess as valid, uncontested and in good
standing, and (C) are in compliance with all Environmental Permits required by
Environmental Laws for the operation of their respective businesses as presently
conducted; (v) there is no Litigation by a Governmental Authority arising under
or related to any Environmental Laws, Environmental Permits or Hazardous
Material that seeks damages, penalties, fines, costs or expenses from, or that
alleges criminal misconduct by, any Credit Party or any Restricted Subsidiary of
any Credit Party; (vi) except for matters which have been fully resolved, no
written notice has been received by any Credit Party or any Restricted
Subsidiary of any Credit Party identifying it as a “potentially responsible
party” or requesting information under CERCLA or analogous state statutes; and
(vii) the Credit Parties and each of their Restricted Subsidiaries have provided
to Agent copies of existing material environmental reports, reviews and audits
relating to actual or potential material Environmental Liabilities and relating
to any Credit Party or any Restricted Subsidiary of any Credit Party.

 

-69-



--------------------------------------------------------------------------------

(b) Each Credit Party hereby acknowledges and agrees that none of Agent or any
of its officers, directors, employees, attorneys, agents and representatives
(i) is now, or has ever been, in control of any of the Real Property or any
Credit Party’s or any Restricted Subsidiary of any Credit Party’s affairs, and
(ii) has the capacity or the authority through the provisions of the Loan
Documents or otherwise to direct or influence any (A) Credit Party’s or any
Restricted Subsidiary of any Credit Party’s conduct with respect to the
ownership, operation or management of any of its Real Property, (B) undertaking,
work or task performed by any employee, agent or contractor of any Credit Party
or any Restricted Subsidiary of any Credit Party or the manner in which such
undertaking, work or task may be carried out or performed, or (C) compliance of
any Credit Party or any Restricted Subsidiary of any Credit Party with
Environmental Laws or Environmental Permits.

4.18 Insurance. Borrower has previously delivered or made available to Agent
lists of all material insurance policies of any nature maintained, as of the
Closing Date, for current occurrences by each Credit Party and each Restricted
Subsidiary.

4.19 [Reserved.].

4.20 [Reserved.].

4.21 [Reserved.].

4.22 Solvency. Immediately after giving effect to the disbursement of proceeds
of the Loans pursuant to the instructions of Borrower, and the payment and
accrual of all transaction costs in connection with the foregoing, Borrower and
its Subsidiaries, taken as a whole on a consolidated basis, are Solvent.

4.23 Economic Sanctions and Anti-Money Laundering. Each Credit Party and each
Subsidiary of each Credit Party is in compliance in all material respects with
all United States economic sanctions, laws, executive orders, and implementing
regulations as promulgated by the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party and no Subsidiary of a Credit
Party (a) is a Person designated by the United States government on the list of
the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a United States Person cannot deal with or otherwise engage in business
transactions, (b) is a Person who is otherwise the target of United States
economic sanctions laws such that a United States Person cannot deal or
otherwise engage in business transactions with such Person or (c) is controlled
by (including, without limitation, by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a foreign government that is the target
of United States economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under United States law.

4.24 Economic Sanctions, FCPA, Patriot Act; Use of Proceeds. Each Credit Party
and each of its Subsidiaries is in compliance with (a) the Trading with the
Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) the USA
PATRIOT ACT (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (as
amended, the “Patriot Act”), and (c) other federal or state laws relating to
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA. Borrower will not, directly or to the knowledge of Borrower,
indirectly, use the proceeds of any Loan to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the target of United States economic
sanctions laws.

 

-70-



--------------------------------------------------------------------------------

4.25 [Reserved].

4.26 Status as Senior Debt. The Obligations in respect of the Loans are “senior
debt” or “designated senior debt” (or any comparable term) under, and as may be
defined in, any indenture or document governing any applicable Indebtedness that
is subordinated in right of payment to the Loans.

4.27 FCPA and Related. No Credit Party nor any of its Subsidiaries nor any
director, officer or, to the knowledge of such Credit Party, agent or employee
of such Credit Party or Subsidiary, is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA. Each Credit Party, and its Subsidiaries have conducted their businesses in
compliance with, in all material respects, the FCPA and have established, and
maintains, and will continue to maintain, policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.

5. FINANCIAL STATEMENTS AND INFORMATION

5.1 Financial Reports and Notices. Each Credit Party executing this Agreement
hereby agrees that from and after the Closing Date and until the Termination
Date, it shall deliver to Agent or to Agent for distribution to Lenders, as
required, the following Financial Statements, notices and other information at
the times, to the Persons and in the manner set forth below:

(a) Compliance Certificate. To Agent, concurrently with the delivery of any
Financial Statements delivered pursuant to Section 5.1 (b) or 5.1 (c), a
completed Compliance Certificate.

(b) Quarterly Financials. To Agent, within forty-five (45) days after the end of
the first three Fiscal Quarters of each Fiscal Year, consolidated financial
information regarding Borrower and its consolidated Restricted Subsidiaries,
certified by a Financial Officer of Borrower, including (i) unaudited balance
sheets as of the close of such Fiscal Quarter and (ii) unaudited statements of
income and cash flows for such Fiscal Quarter, in each case setting forth in
comparative form the figures for the corresponding period in the prior year and
the related statements of income and cash flow for that portion of the Fiscal
Year ending as of the close of such Fiscal Quarter, all prepared in accordance
with GAAP (subject to absence of footnotes and normal year-end adjustments). In
addition, Borrower shall deliver to Agent and Lenders, within forty-five
(45) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a management discussion and analysis that includes a comparison of
performance for that Fiscal Quarter to the corresponding period in the prior
year.

(c) Annual Audited Financials. To Agent, within ninety (90) days after the end
of each Fiscal Year, audited Financial Statements for Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis, consisting of
balance sheets and statements of income and retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP (except as approved by accountants or officers), as the case may be, and
disclosed in reasonable detail therein, including the economic impact of such
exception, and certified without qualification as to going-concern or
qualification arising out of the

 

-71-



--------------------------------------------------------------------------------

scope of the audit, by KPMG LLP, another independent certified public accounting
firm of national standing or a firm otherwise reasonably acceptable to Agent. In
addition, Borrower shall deliver to Agent and Lenders, together with such
audited Financial Statements delivered pursuant to this clause, a management
discussion and analysis that includes a comparison of performance for that
Fiscal Year to the corresponding period in the prior year.

(d) Simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (b) and (c) above, to the extent that the
Unrestricted Subsidiaries of Borrower, as of the last day of the applicable
fiscal period, taken in the aggregate, constituted a Significant Subsidiary, the
related consolidating financial statements reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

(e) Information required to be delivered pursuant to this Section 5.1 may be
delivered by electronic communication pursuant to procedures approved hereunder.

(f) Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after a Financial Officer of Borrower has
actual knowledge of the existence of any Default, or Event of Default,
telephonic or fax or electronic notice specifying the nature of such Default or
Event of Default, including the anticipated effect thereof, which notice, if
given telephonically, shall be promptly confirmed in writing on the next
Business Day.

(g) [reserved].

(h) Litigation. To Agent in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened in writing against any Credit Party that
(i) would reasonably be expected to result in damages in excess of $90,000,000
(net of insurance coverages for such damages), (ii) seeks injunctive relief
which, if granted, would reasonably be expected to have a Material Adverse
Effect or (iii) would otherwise reasonably be expected to have a Material
Adverse Effect.

(i) [Reserved].

(j) Other Documents. To Agent for distribution to Lenders, such other financial
and other information respecting any Credit Party’s or any Subsidiary of any
Credit Party’s business or financial condition as Agent shall from time to time
reasonably request.

(k) [Reserved].

(l) Environmental Matters. To Agent, notice of any matter under any
Environmental Law that has resulted or is reasonably expected to result in a
Material Adverse Effect, including arising out of or resulting from the
commencement of, or any material adverse development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary and arising under any
Environmental Law.

(m) ERISA/Pension Matters. To Agent, notice of the occurrence of any ERISA Event
that has resulted or would reasonably be expected to result in a liability of
any Credit Party and the Restricted Subsidiaries in an aggregate amount
exceeding $90,000,000 and a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that Borrower
proposes to take with respect thereto and, upon Agent’s request, copies of each
Schedule SB (Actuarial Information) to the Annual Report (Form 5500 Series) with
respect to each Title IV Plan.

 

-72-



--------------------------------------------------------------------------------

(n) Change of Name; etc. Borrower agrees to notify Agent in writing, at the time
of delivery of any Compliance Certificate, of any change in (i) the legal name
of any Credit Party, (ii) the identity or type of organization or corporate
structure of such Credit Party, or (iii) the jurisdiction of organization of
such Credit Party.

6. AFFIRMATIVE COVENANTS

Each Credit Party executing this Agreement agrees as to itself and its
Restricted Subsidiaries that from and after the Closing Date and until the
Termination Date:

6.1 Maintenance of Existence and Conduct of Business. Except as otherwise
permitted under Section 7.8, each Credit Party shall, and shall cause each
Restricted Subsidiary to, do or cause to be done all things necessary to
(a) preserve and keep in full force and effect (i) its corporate existence
(except, as to Persons other than Credit Parties, where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect) and
(ii) its material rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; and (c) at
all times maintain, preserve and protect all of its assets and properties used
or useful in the conduct of its business and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear and except for casualties and condemnations) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices,
except, in each case, referred to in this Section 6.1(a)(ii), (b) and (c) where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

6.2 Payment of Charges and Taxes.

(a) Subject to Section 6.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all material Charges, Taxes and claims
payable by it, including: (i) material Charges and Taxes imposed upon it, its
income and profits, or any of its property (real, personal or mixed) and all
material Charges with respect to Tax, social security, employer contributions
and unemployment withholding with respect to its employees and (ii) lawful
material claims for labor, materials, supplies and services or otherwise, in
each case, before any thereof shall become past due, in each case, where the
non-payment of such Charge, Tax or claim could give rise to a material Lien
(other than Permitted Liens) or a Material Adverse Effect.

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 6.2(a)
and not pay or discharge such Charges, Taxes or claims while so contested;
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP and (ii) the failure
to make such payment would not reasonably be expected to result in a Material
Adverse Effect.

6.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
material financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements delivered pursuant to Section 4.4.

 

-73-



--------------------------------------------------------------------------------

6.4 Insurance. Borrower will, and will cause each Restricted Subsidiary to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks, as are customarily maintained by similarly
situated companies engaged in the same or Similar Businesses operating in the
same or similar locations (after giving effect to any self-insurance reasonable
and customary for similarly situated companies). Borrower will furnish to Agent,
upon written request, information in reasonable detail as to the insurance so
maintained.

6.5 Compliance with Laws. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, comply in all material respects with all applicable
provisions of law of any Governmental Authority, unless such failure of
compliance would not reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the specific property affected by such
non-compliance.

6.6 PATRIOT Act. No Credit Party or any Subsidiary thereof is in breach of or is
the subject of any action or investigation under the PATRIOT Act.

6.7 Intellectual Property. Each Credit Party shall, and shall cause each
Restricted Subsidiary to, (a) conduct its business without knowingly infringing
any intellectual property of any other Person which infringement would
reasonably be expected to result in a Material Adverse Effect, and (b) comply in
all material respects with the obligations under its material intellectual
property licenses.

6.8 Environmental Matters. Except where the failure to do so would not result in
a Material Adverse Effect, each Credit Party shall, and shall cause the
Restricted Subsidiaries to:

(a) comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all Environmental Permits,
except in each case, where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

6.9 Ratings. Borrower shall use commercially reasonable efforts (x) to cause the
Facility to be continuously rated by S&P and Moody’s, and (y) to maintain a
corporate rating from S&P and a corporate family rating from Moody’s, in each
case in respect of Borrower.

6.10 [Reserved.].

6.11 ERISA Matters. Each Credit Party executing this Agreement agrees that it
shall and shall cause each other Credit Party and each Restricted Subsidiary to
timely make all contributions, pay all amounts due, and otherwise perform such
actions necessary to prevent the imposition of any Liens under ERISA or
Section 412 of the IRC (each an “ERISA Lien”).

 

-74-



--------------------------------------------------------------------------------

6.12 Future Guarantors.

(a) Within thirty (30) Business Days of the formation of any Restricted
Subsidiary, acquisition of a Restricted Subsidiary or at any time a Subsidiary
becomes a Restricted Subsidiary, Borrower shall notify Agent of such event and,
promptly thereafter (and in any event within 30 days or such longer period as
Agent may agree) (i) cause each such new Restricted Subsidiary that is not an
Excluded Subsidiary to deliver to Agent a supplemental Guaranty in the form
attached hereto as Exhibit 1.1(a), (ii) [reserved], and (iii) provide or cause
to be provided to Agent all other customary and reasonable documentation which
is reasonably requested by Agent in connection with the foregoing clause (i).

(b) Notwithstanding anything to the contrary contained herein, neither Borrower
nor any Subsidiary of Borrower shall be required to execute and deliver any
supplemental guarantee or any other document if such action (A) is restricted or
prohibited by general statutory limitations, financial assistance, corporate
benefit, fraudulent preference, “thin capitalization” rules or similar
principles, (B) is not within the legal capacity of Borrower or such Subsidiary
or would conflict with the fiduciary duties of its directors or contravene any
legal prohibition or result in personal or criminal liability on the part of any
officer or (C) for reasons of cost, legal limitations or other matters is
unreasonably burdensome in relation to the benefits to the Lenders of Borrower’s
or such Subsidiary’s guaranty as reasonably determined by Borrower and Agent.

6.13 Access. Each Credit Party shall, during normal business hours, from time to
time upon reasonable notice as frequently as Agent reasonably determines to be
appropriate: (a) provide Agent, Lenders (coordinated through Agent) and any of
their representatives and designees access to its properties, facilities,
advisors, officers and employees and (b) permit Agent, Lenders and any of their
officers, employees and agents, to inspect, audit and make extracts from any
Credit Party’s books and records; provided, that to the extent that no Event of
Default has occurred and is continuing, Borrower shall only be responsible for
the costs of providing such access once per Fiscal Year. Furthermore, so long as
any Event of Default has occurred and is continuing or at any time after all or
any portion of the Obligations hereunder have been declared due and payable
pursuant to Section 9.2(b), Borrower shall provide reasonable assistance to
Agent to obtain access, which access shall be coordinated in scope and substance
in consultation with Borrower, to their suppliers and customers.

6.14 [Reserved.].

6.15 Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 2.4.

7. NEGATIVE COVENANTS

Each Credit Party (to the extent applicable as set forth below) executing this
Agreement agrees as to itself and its Restricted Subsidiaries that from and
after the Closing Date and until the Termination Date:

7.1 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a) (i) Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and
(ii) Borrower shall not permit any of the Restricted Subsidiaries (other than
any Guarantor) to issue any shares of Preferred Stock; provided, however, that
Borrower and any Guarantor may Incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may Incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock or issue shares of Preferred
Stock, in each case if the Fixed Charge Coverage Ratio of Borrower for the most
recently ended four full Fiscal Quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is Incurred or such Disqualified Stock or Preferred Stock is issued
would be no less than 2.00 to 1.00

 

-75-



--------------------------------------------------------------------------------

determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been Incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, that the amount of Indebtedness (including
Acquired Indebtedness), Disqualified Stock and Preferred Stock that may be
incurred or issued, as applicable, pursuant to the foregoing by Restricted
Subsidiaries that are not Guarantors, together with all Indebtedness,
Disqualified Stock or Preferred Stock Incurred by Restricted Subsidiaries that
are not Guarantors pursuant to Section 7.1(b)(xii) and (xvi) (A) below, together
with any Refinancing Indebtedness in respect thereof, shall not exceed, in the
aggregate, the greater of $820 million and 60% of Consolidated EBITDA as of the
date on which such Indebtedness is Incurred (plus, in the case of any
Refinancing Indebtedness, the Additional Refinancing Amount) (Indebtedness
Incurred pursuant to this clause (a), the “Ratio Debt”).

(b) The limitations set forth in Section 7.1(a) shall not apply to:

(i) the Incurrence by Borrower or any Restricted Subsidiary of Indebtedness
(including under any Credit Agreement and the issuance and creation of letters
of credit and bankers’ acceptances thereunder) up to an aggregate principal
amount outstanding at the time of Incurrence that, does not exceed an amount
equal to (I) the greater of (x) $1,000 million and (y) the Borrowing Base plus
(II) an amount equal to $2,000 million;

(ii) the Incurrence by Borrower and the other Guarantors of Indebtedness under
this Facility (including any guarantees of any of the foregoing);

(iii) Indebtedness, Preferred Stock and Disqualified Stock of Borrower, the
Guarantors and their Restricted Subsidiaries (including, for the avoidance of
doubt, Con-way and any Restricted Subsidiary which is a Subsidiary thereof)
existing on the Closing Date (other than Indebtedness described in clauses (i)
and (ii) of this Section 7.1(b)) and, if such Indebtedness is for borrowed money
is in excess of $20,000,000, listed on Schedule 7.1 hereto;

(iv) Indebtedness (including Capitalized Lease Obligations) Incurred by Borrower
or any Restricted Subsidiary, Disqualified Stock issued by Borrower or any
Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary to
finance (whether prior to or within 270 days after) the acquisition, lease,
construction, repair, replacement or improvement of property (real or personal)
or equipment (whether through the direct purchase of assets or the Capital Stock
of any Person owning such assets) that, when aggregated with the principal
amount or liquidation preference of all other Indebtedness, Disqualified Stock
or Preferred Stock then outstanding and Incurred pursuant to this clause (iv),
together with any Refinancing Indebtedness in respect thereof Incurred pursuant
to clause (xv) below, does not exceed at any one time outstanding the greater of
$685 million and 50% of Consolidated EBITDA as of the date such Indebtedness is
Incurred (plus, in the case of any Refinancing Indebtedness, the Additional
Refinancing Amount);

(v) Indebtedness Incurred by Borrower or any Restricted Subsidiary constituting
reimbursement obligations with respect to letters of credit and bank guarantees
issued in the ordinary course of business, including without limitation letters
of credit in respect of workers’ compensation claims, health, disability or
other benefits to employees or former employees or their families or property,
casualty or liability insurance or self-insurance, and letters of credit in
connection with the maintenance of, or pursuant to the requirements of,
environmental law or permits or licenses from governmental authorities, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims;

 

-76-



--------------------------------------------------------------------------------

(vi) Indebtedness arising from agreements of Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of acquisition or purchase
price or similar obligations (including earn-outs), in each case, Incurred or
assumed in connection with the Transactions, any Investments or any acquisition
or disposition of any business, assets or a Subsidiary not prohibited by this
Agreement, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;

(vii) Indebtedness of Borrower to a Restricted Subsidiary, provided that (except
in respect of intercompany current liabilities incurred in the ordinary course
of business in connection with the cash management, tax and accounting
operations of Borrower and its Subsidiaries) any such Indebtedness owed to a
Restricted Subsidiary that is not a Guarantor is subordinated in right of
payment to the Obligations of Borrower under the Loans; provided, further, that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except any
pledge of such Indebtedness constituting a Permitted Lien but not the transfer
thereof upon foreclosure) shall be deemed, in each case, to be an Incurrence of
such Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of
shares of Preferred Stock not permitted by this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to Borrower or another Restricted
Subsidiary; provided that if a Guarantor incurs such Indebtedness to a
Restricted Subsidiary that is not a Guarantor (except in respect of intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management, tax and accounting operations of Borrower and its
Subsidiaries), such Indebtedness is subordinated in right of payment to the
Guaranty of such Guarantor; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to Borrower or
another Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien but not the transfer thereof upon foreclosure) shall be deemed,
in each case, to be an Incurrence of such Indebtedness not permitted by this
clause (ix);

(x) Hedging Obligations that are not incurred for speculative purposes but
(A) for the purpose of fixing or hedging interest rate risk with respect to any
Indebtedness that is permitted by the terms of this Agreement to be outstanding;
(B) for the purpose of fixing or hedging currency exchange rate risk with
respect to any currency exchanges; or (C) for the purpose of fixing or hedging
commodity price risk with respect to any commodity purchases or sales and, in
each case, extensions or replacements thereof;

(xi) obligations (including reimbursement obligations with respect to letters of
credit, bank guarantees, warehouse receipts and similar instruments) in respect
of performance, bid, appeal and surety bonds, completion guarantees and similar
obligations provided by Borrower or any Restricted Subsidiary in the ordinary
course of business or consistent with past practice or industry practice;

(xii) Indebtedness or Disqualified Stock of Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary in an
aggregate principal amount or liquidation preference, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this

 

-77-



--------------------------------------------------------------------------------

clause (xii), together with any Refinancing Indebtedness in respect thereof
incurred pursuant to clause (xv) below, does not exceed at any one time
outstanding the greater of $820 million and 60% of Consolidated EBITDA as of the
date such Indebtedness is Incurred (plus, in the case of any Refinancing
Indebtedness, the Additional Refinancing Amount) (it being understood that any
Indebtedness Incurred pursuant to this clause (xii) shall cease to be deemed
Incurred or outstanding for purposes of this clause (xii) but shall be deemed
Incurred for purposes of Section 7.1(a) from and after the first date on which
Borrower, or the Restricted Subsidiary, as the case may be, could have Incurred
such Indebtedness under Section 7.1(a) without reliance upon this clause (xii));
provided, that the amount of Indebtedness, Disqualified Stock and Preferred
Stock that may be Incurred or issued, as applicable, pursuant to this
clause (xii) by Restricted Subsidiaries that are not Guarantors, together with
all Indebtedness, Disqualified Stock or Preferred Stock Incurred by Restricted
Subsidiaries that are not Guarantors pursuant to the first paragraph of this
covenant or clause (xvi)(A) below, and any Refinancing Indebtedness of
Restricted Subsidiaries that are not Guarantors incurred in respect thereof,
shall not exceed, in the aggregate, the greater of $820 million and 60% of
Consolidated EBITDA (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount);

(xiii) Indebtedness or Disqualified Stock of Borrower or any Restricted
Subsidiary and Preferred Stock of any Restricted Subsidiary in an aggregate
principal amount or liquidation preference at any time outstanding, together
with Refinancing Indebtedness in respect thereof incurred pursuant to
clause (xv) hereof, not greater than 100.0% of the net cash proceeds received by
Borrower and the Restricted Subsidiaries since immediately after the Closing
Date from the issue or sale of Equity Interests of Borrower or any direct or
indirect parent entity of Borrower (which proceeds are contributed to Borrower
or a Restricted Subsidiary) or cash contributed to the capital of Borrower (in
each case other than proceeds of Disqualified Stock or sales of Equity Interests
to, or contributions received from Borrower or any of its Subsidiaries) to the
extent such net cash proceeds or cash have not been applied to make Restricted
Payments or to make other Investments, payments or exchanges pursuant to
Section 7.2(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (1) and (3) of the definition thereof) (plus,
in the case of any Refinancing Indebtedness, the Additional Refinancing Amount)
(it being understood that any Indebtedness incurred pursuant to this
clause (xiii) shall cease to be deemed incurred or outstanding for purposes of
this clause (xiii) but shall be deemed incurred for the purposes of
Section 7.1(a) from and after the first date on which Borrower, or the
Restricted Subsidiary, as the case may be, could have incurred such Indebtedness
under Section 7.1(a) without reliance upon this clause (xiii));

(xiv) any guarantee by Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of Borrower or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness Incurred by Borrower or such Restricted
Subsidiary is permitted under the terms of this Agreement; provided that (A) if
such Indebtedness is by its express terms subordinated in right of payment to
the Loans or the Guaranty of such Restricted Subsidiary, as applicable, any such
guarantee with respect to such Indebtedness shall be subordinated in right of
payment to the Loans or such Guaranty, as applicable, substantially to the same
extent as such Indebtedness is subordinated to the Loans or the Guaranty, as
applicable, and (B) if such guarantee is of Indebtedness of Borrower, such
guarantee is Incurred in accordance with, or not in contravention of,
Section 6.12 solely to the extent Section 6.12 is applicable;

(xv) the Incurrence by Borrower or any of the Restricted Subsidiaries of
Indebtedness or Disqualified Stock, or by any Restricted Subsidiary of Preferred
Stock of a Restricted Subsidiary, that serves to refund, refinance or defease
any Indebtedness Incurred or Disqualified Stock or Preferred Stock issued as
permitted under Section 7.1(a) and clauses (i), (ii), (iii), (iv), (xii),
(xiii), (xv), (xvi), (xx) and (xxiv) of this Section 7.1(b) up to the
outstanding principal amount (or, if applicable, the liquidation preference,
face amount, or the like) or, if greater, committed amount (only to the extent
the committed amount could have been Incurred on the date of initial Incurrence
and was deemed Incurred at such time for the purposes of this Section 7.1) of
such Indebtedness or Disqualified Stock or Preferred

 

-78-



--------------------------------------------------------------------------------

Stock, in each case at the time such Indebtedness was Incurred or Disqualified
Stock or Preferred Stock was issued pursuant to Section 7.1(a) or clauses (i),
(ii), (iii), (iv), (xii), (xiii), (xv), (xvi), (xx) and (xxiv) of this
Section 7.1(b), or any Indebtedness, Disqualified Stock or Preferred Stock
Incurred to so refund or refinance such Indebtedness, Disqualified Stock or
Preferred Stock, plus any additional Indebtedness, Disqualified Stock or
Preferred Stock Incurred to pay premiums (including tender premiums), accrued
and unpaid interest, expenses, defeasance costs and fees in connection therewith
(subject to the following proviso, “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded, refinanced or defeased and (y) the Weighted
Average Life to Maturity that would result if all payments of principal on the
Indebtedness, Disqualified Stock and Preferred Stock being refunded or
refinanced that were due on or after the date that is one year following the
Maturity Date of any Loans then outstanding were instead due on such date
(provided that this subclause (A) will not apply to any refunding or refinancing
of any Secured Indebtedness or Indebtedness of non-Guarantors);

(B) to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior in right of payment to the Loans or a Guaranty, as applicable, such
Refinancing Indebtedness is junior in right of payment to the Loans or the
Guaranty, as applicable, or (b) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness is Disqualified Stock or Preferred Stock; and

(C) shall not include (x) Indebtedness of a Restricted Subsidiary that is not a
Guarantor that refinances Indebtedness of Borrower or a Guarantor, or
(y) Indebtedness of Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary;

(xvi) Indebtedness, Disqualified Stock or Preferred Stock of (A) Borrower or any
Restricted Subsidiary incurred to finance an acquisition or (B) Persons that are
acquired by Borrower or any Restricted Subsidiary or are merged, consolidated or
amalgamated with or into Borrower or any Restricted Subsidiary in accordance
with the terms of this Agreement (so long as such Indebtedness is not incurred
in contemplation of such acquisition, merger, consolidation or amalgamation);
provided that after giving effect to such acquisition or merger, consolidation
or amalgamation, either:

(A) Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.1(a); or

(B) the Fixed Charge Coverage Ratio of Borrower would be no less than
immediately prior to such acquisition or merger, consolidation or amalgamation;

provided, that the amount of Indebtedness, Disqualified Stock and Preferred
Stock that may be Incurred or issued, as applicable, pursuant to clause (xvi)(A)
by Restricted Subsidiaries that are not Guarantors, together with all
Indebtedness, Disqualified Stock or Preferred Stock Incurred by Restricted
Subsidiaries that are not Guarantors pursuant the first paragraph of this
covenant or clause (xii) above, together with any Refinancing Indebtedness of
Restricted Subsidiaries that are not Guarantors incurred in respect thereof,
shall not exceed, in the aggregate, the greater of $820 million and 60% of
Consolidated EBITDA (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount);

(xvii) [reserved];

 

-79-



--------------------------------------------------------------------------------

(xviii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(xix) Indebtedness of Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee, in a principal amount not in excess of the
stated amount of such letter of credit;

(xx) Indebtedness of Restricted Subsidiaries of Borrower that are not Guarantors
not to exceed at any one time outstanding (together with any Refinancing
Indebtedness of Restricted Subsidiaries that are not Guarantors incurred in
respect thereof pursuant to clause (xv) above) the greater of $410 million or
30% of Consolidated EBITDA as of the date on which such Indebtedness is Incurred
(plus, in the case of any Refinancing Indebtedness, the Additional Refinancing
Amount);

(xxi) Indebtedness of Borrower or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;

(xxii) Indebtedness consisting of Indebtedness of Borrower or a Restricted
Subsidiary to current or former officers, directors and employees thereof or any
direct or indirect parent thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Borrower or any direct or indirect parent of Borrower to the extent described
in Section 7.2(b)(iv);

(xxiii) Indebtedness in respect of obligations of Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Obligations; and

(xxiv) Indebtedness under asset-level financings, Capitalized Lease Obligations
and purchase money indebtedness incurred by (1) Norbert Dentressangle S.A. or
any of its Subsidiaries or (2) any Foreign Subsidiary of Borrower, in each case
in the ordinary course of business consistent with past practice; provided that
the amount of Indebtedness outstanding under this Section 7.1(b)(xxiv), together
with any Refinancing Indebtedness in respect thereof incurred pursuant to
Section 7.1(b)(xv) shall not exceed, in the aggregate, the greater of
$1,025 million and 75% of Consolidated EBITDA (plus, in the case of any
Refinancing Indebtedness, the Additional Refinancing Amount).

(c) For purposes of determining compliance with this Section 7.1:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness described in clauses (i) through (xxiv) of
Section 7.1(b) above or is entitled to be Incurred pursuant to Section 7.1(a),
then Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if Incurred at such later time), such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this Section 7.1; provided that Indebtedness
outstanding under the Credit Agreements shall be incurred under clause (i) of
Section 7.1(b) above and may not be reclassified and Indebtedness outstanding
under this Agreement shall be incurred under clause (ii) of Section 7.1(b) above
and may not be reclassified; and

 

-80-



--------------------------------------------------------------------------------

(ii) at the time of incurrence, Borrower will be entitled to divide and classify
an item of Indebtedness in more than one of the categories of Indebtedness
described in Section 7.1(a) or (i) through (xxiv) of Section 7.1(b) (or any
portion thereof) without giving pro forma effect to the Indebtedness Incurred
pursuant to any other clause or paragraph of Section 7.1(a) (or any portion
thereof) when calculating the amount of Indebtedness that may be Incurred
pursuant to any such clause or paragraph (or any portion thereof).

(iii) in connection with the Incurrence (including with respect to any
Incurrence on a revolving basis pursuant to a revolving loan commitment) of any
Indebtedness under Section 7.1(a), clause (i) of Section 7.1(b) or clause
(xvi) of Section 7.1(b), Borrower or the applicable Restricted Subsidiary may,
by notice to Agent at any time prior to the actual Incurrence of such
Indebtedness designate such Incurrence as having occurred on the date of such
prior notice, and any related subsequent actual Incurrence will be deemed for
all purposes under this Agreement to have been Incurred on the date of such
prior notice until such date as such notice is withdrawn.

Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 7.1. Guaranties of, or
obligations in respect of letters of credit relating to, Indebtedness which is
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness;
provided that the Incurrence of the Indebtedness represented by such guarantee
or letter of credit, as the case may be, was in compliance with this
Section 7.1.

For purposes of determining compliance with any Dollar-denominated restriction
on the Incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt. However, if the Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and the refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of the refinancing, the
Dollar-denominated restriction will be deemed not to have been exceeded so long
as the principal amount of the refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.

Notwithstanding any other provision of this Section 7.1, the maximum amount of
Indebtedness that Borrower and the Restricted Subsidiaries may Incur pursuant to
this Section 7.1 shall not be deemed to be exceeded, with respect to any
outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies. The principal amount of any Indebtedness Incurred to
refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, will be calculated based on the currency exchange
rate applicable to the currencies in which the respective Indebtedness is
denominated that is in effect on the date of the refinancing.

 

-81-



--------------------------------------------------------------------------------

7.2 Limitation on Restricted Payments.

(a) Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of any of
Borrower’s or any of the Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger, amalgamation or consolidation
involving Borrower (other than (A) dividends or distributions payable solely in
Equity Interests (other than Disqualified Stock) of Borrower; or (B) dividends
or distributions by a Restricted Subsidiary so long as, in the case of any
dividend or distribution payable on or in respect of any class or series of
securities issued by a Restricted Subsidiary that is not a Wholly Owned
Restricted Subsidiary, Borrower or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
Borrower or any direct or indirect parent of Borrower;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness of Borrower, or any Guarantor
(other than the payment, redemption, repurchase, defeasance, acquisition or
retirement of (A) Subordinated Indebtedness in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition or retirement and (B) Indebtedness permitted under
clauses (vii) and (ix) of Section 7.1(b)); or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(A) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(B) immediately after giving effect to such transaction on a pro forma basis,
Borrower could Incur $1.00 of additional Indebtedness under Section 7.1(a); and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Borrower and the Restricted Subsidiaries after the
Closing Date (and Restricted Payments made prior to the Closing Date if made
pursuant to the corresponding provisions of the 2023 Notes Indenture) (including
Restricted Payments permitted by clauses (vi)(C), (viii) and, solely to the
extent provided therein, (xviii) of Section 7.2(b), but excluding all other
Restricted Payments permitted by Section 7.2(b) (or, in each case, permitted by
the corresponding provisions of the 2023 Notes Indenture)), is less than the
amount equal to the Cumulative Credit.

(b) The provisions of Section 7.2(a) shall not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration or the giving of notice of such irrevocable
redemption, as applicable, such payment would have complied with the provisions
of this Agreement;

(ii) (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of
Borrower, any direct or indirect parent of Borrower or any Guarantor in exchange
for, or out of the proceeds of, the substantially concurrent sale of, Equity
Interests of Borrower or any direct or indirect parent of Borrower or
contributions to the equity capital of Borrower (other than any Disqualified
Stock or any Equity Interests sold to a Subsidiary of Borrower) (collectively,
including any such contributions, “Refunding Capital Stock”);

 

-82-



--------------------------------------------------------------------------------

(B) the declaration and payment of dividends on the Retired Capital Stock out of
the proceeds of the substantially concurrent sale (other than to a Subsidiary of
Borrower) of Refunding Capital Stock; and

(C) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 7.2(b) and not made pursuant to clause (ii)(B), the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent of
Borrower) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that were declarable and payable on such Retired Capital
Stock immediately prior to such retirement;

(iii) the redemption, repurchase, defeasance, or other acquisition or retirement
of Subordinated Indebtedness of Borrower or any Guarantor made by exchange for,
or out of the proceeds of the substantially concurrent sale of, new Indebtedness
of Borrower or a Guarantor, which is Incurred in accordance with Section 7.1 so
long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired for
value (plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired, plus any tender premiums, plus any defeasance
costs, fees and expenses incurred in connection therewith);

(B) such Indebtedness is subordinated to the Loans or the related Guaranty of
such Guarantor, as the case may be, at least to the same extent as such
Subordinated Indebtedness so purchased, exchanged, redeemed, repurchased,
defeased, acquired or retired for value;

(C) such Indebtedness has a final scheduled maturity date equal to or later than
the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired and (y) 91 days
following the last maturity date of any Loans then outstanding; and

(D) such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being redeemed, repurchased, defeased, acquired or retired that
were due on or after the date that is one year following the last maturity date
of any Loans then outstanding were instead due on such date;

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests of Borrower or any direct or indirect
parent of Borrower held by any future, present or former employee, director,
officer or consultant of Borrower or any Subsidiary of Borrower or any direct or
indirect parent of Borrower pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or other agreement
or arrangement; provided, however, that the aggregate Restricted Payments made
under this clause (iv) do not exceed $45 million in any calendar year, with
unused amounts in any calendar year being permitted to be carried over to
succeeding calendar years up to a maximum of $60 million in any calendar year;
provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed:

 

-83-



--------------------------------------------------------------------------------

(A) the cash proceeds received by Borrower or any of the Restricted Subsidiaries
from the sale of Equity Interests (other than Disqualified Stock) of Borrower or
any direct or indirect parent of Borrower (to the extent contributed to
Borrower) to employees, directors, officers or consultants of Borrower and the
Restricted Subsidiaries or any direct or indirect parent of Borrower that occurs
after the Closing Date (provided that the amount of such cash proceeds utilized
for any such repurchase, retirement, other acquisition or dividend will not
increase the amount available for Restricted Payments under
Section 7.2(b)(viii)), plus

(B) the cash proceeds of key man life insurance policies received by Borrower or
any direct or indirect parent of Borrower (to the extent contributed to
Borrower) or the Restricted Subsidiaries after the Closing Date;

provided that Borrower may elect to apply all or any portion of the aggregate
increase contemplated by clauses (A) and (B) above in any calendar year; and
provided, further, that cancellation of Indebtedness owing to Borrower or any
Restricted Subsidiary from any present or former employees, directors, officers
or consultants of Borrower, any Restricted Subsidiary or the direct or indirect
parents of Borrower in connection with a repurchase of Equity Interests of
Borrower or any of its direct or indirect parents will not be deemed to
constitute a Restricted Payment for purposes of this Section 7.2 or any other
provision of this Agreement;

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of Borrower or any Restricted Subsidiary
issued or incurred in accordance with Section 7.1;

(vi) (A) the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after the Closing Date;

(B) a Restricted Payment to any direct or indirect parent of Borrower, the
proceeds of which will be used to fund the payment of dividends to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) of any direct or indirect parent of Borrower issued after the Closing
Date; provided that the aggregate amount of dividends declared and paid pursuant
to this clause (B) does not exceed the net cash proceeds actually received by
Borrower from any such sale of Designated Preferred Stock (other than
Disqualified Stock) issued after the Closing Date; and

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 7.2(b)(ii); provided, however, in the case of each of
clauses (A) and (B) above of this clause (vi), that for the most recently ended
four full Fiscal Quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock,
after giving effect to such issuance (and the payment of dividends or
distributions and treating such Designated Preferred Stock as Indebtedness for
borrowed money for such purpose) on a pro forma basis (including a pro forma
application of the net proceeds therefrom), Borrower would have had a Fixed
Charge Coverage Ratio no less than 2.00 to 1.00.

 

-84-



--------------------------------------------------------------------------------

(vii) Investments in joint ventures and Unrestricted Subsidiaries having an
aggregate Fair Market Value (as determined in good faith by Borrower), taken
together with all other Investments made pursuant to this clause (vii) that are
at that time outstanding, not to exceed the sum of (a) the greater of
$275 million and 20% of Consolidated EBITDA as of the date of such Investment
and (b) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (vii) is made in any Person that is not
Borrower or a Restricted Subsidiary at the date of the making of such Investment
and such Person becomes Borrower or a Restricted Subsidiary after such date,
such Investment shall thereafter be deemed to have been made pursuant to
clause (1) of the definition of Permitted Investments and shall cease to have
been made pursuant to this clause (vii) for so long as such Person continues to
be Borrower or a Restricted Subsidiary;

(viii) Restricted Payments that are made with (or in an aggregate amount that
does not exceed the aggregate amount of) Excluded Contributions;

(ix) other Restricted Payments in an aggregate amount, when taken together with
all other Restricted Payments made pursuant to this clause (ix) that are at that
time outstanding, not to exceed the greater of $750 million and 55% of
Consolidated EBITDA as of the date such Restricted Payment is made;

(x) the distribution, as a dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(xi) with respect to any taxable period for which Borrower and/or any of its
Subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which a direct or indirect parent of Borrower is the
common parent (a “Tax Group”), distributions (“Tax Distributions”) to any direct
or indirect parent of Borrower to pay the portion of the taxes of such Tax Group
attributable to the income of Borrower and/or its applicable Subsidiaries in an
amount not to exceed the amount of any U.S. federal, state and/or local income
taxes (as applicable) that Borrower and/or its applicable Subsidiaries would
have paid for such taxable period had Borrower and/or its applicable
Subsidiaries been a stand-alone corporate taxpayer or a stand-alone corporate
group with respect to such taxes; provided that distributions attributable to
the income of any Unrestricted Subsidiary shall be permitted only to the extent
that such Unrestricted Subsidiary made distributions to Borrower or any
Restricted Subsidiary for such purpose;

(xii) any Restricted Payment, if applicable:

(A) in amounts required for any direct or indirect parent of Borrower to pay
fees and expenses (including franchise or similar Taxes) required to maintain
its corporate existence, customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of any direct or
indirect parent of Borrower and general corporate operating and overhead
expenses of any direct or indirect parent of Borrower, in each case, to the
extent such fees and expenses are attributable to the ownership or operation of
Borrower, if applicable, and its Subsidiaries;

(B) in amounts required for any direct or indirect parent of Borrower, if
applicable, to pay interest and/or principal on Indebtedness the proceeds of
which have been contributed to Borrower or any Restricted Subsidiary and that
has been guaranteed by, or is otherwise considered Indebtedness of, the Borrower
Incurred in accordance with Section 7.1; and

(C) in amounts required for any direct or indirect parent of Borrower to pay
fees and expenses related to any equity or debt offering of such parent (whether
or not successful);

 

-85-



--------------------------------------------------------------------------------

(xiii) repurchases of Equity Interests that occur or are deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(xiv) purchases of Securitization Assets pursuant to a Securitization Repurchase
Obligation in connection with a Qualified Securitization Financing and the
payment or distribution of Securitization Fees;

(xv) Restricted Payments by Borrower or any Restricted Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares upon the exercise
of options or warrants or upon the conversion or exchange of Capital Stock of
any such Person;

(xvi) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to provisions similar to those described
in Section 7.4 or in connection with customary change of control offers;
provided that if such transaction constitutes a Change of Control, all Loans
shall have been repaid in full (or the Change of Control Event of Default shall
have been waived);

(xvii) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of Borrower and the
Restricted Subsidiaries, taken as a whole, that complies with Section 7.8;
provided that if such consolidation, amalgamation, merger or transfer of assets
constitutes a Change of Control, all Loans shall have been repaid in full (or
the Change of Control Event of Default shall have been waived); and

(xviii) other Restricted Payments; provided that the Consolidated Total Net
Leverage Ratio of Borrower for the most recently ended four full Fiscal Quarters
for which internal financial statements are available, determined on a pro forma
basis, is less than 3.50 to 1.00; provided, further, that any Restricted
Payments made in reliance on this clause (xviii) shall reduce the Cumulative
Credit in an amount equal to the amount of such Restricted Payment but the
Cumulative Credit shall not be reduced below zero as a result thereof;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (vi)(B), (vii), (ix), (x), (xii)(B)
and (xviii) of this Section 7.2(b), no Default shall have occurred and be
continuing or would occur as a consequence thereof (provided, however, that
Borrower may make regularly-scheduled dividend payments on its existing Series A
Preferred Stock in accordance with the terms thereof pursuant to
Section 7.2(b)(ix), regardless of whether any Default has occurred or is
continuing or would occur as a consequence thereof); provided, further, that any
Restricted Payments made with property other than cash shall be calculated using
the Fair Market Value (as determined in good faith by Borrower) of such
property.

(c) As of the Closing Date, all of the Subsidiaries of Borrower other than XPO
Escrow Sub, LLC will be Restricted Subsidiaries. For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by Borrower and the Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation will only be permitted if a Restricted Payment or Permitted
Investment in such amount would be permitted at such time and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

 

-86-



--------------------------------------------------------------------------------

7.3 Dividend and Other Payment Restrictions Affecting Subsidiaries. Borrower
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist any consensual
encumbrance or consensual restriction which prohibits or limits the ability of
any Restricted Subsidiary to:

(a) pay dividends or make any other distributions to Borrower or any Restricted
Subsidiary (1) on its Capital Stock; or (2) with respect to any other interest
or participation in, or measured by, its profits; or

(b) make loans or advances to Borrower or any Restricted Subsidiary that is a
direct or indirect parent of such Restricted Subsidiary;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) (i) contractual encumbrances or restrictions in effect on the Closing Date
(including encumbrances or restrictions imposed on Con-way and any Subsidiary
thereof which is a Restricted Subsidiary) and (ii) contractual encumbrances or
restrictions pursuant to this Agreement, the other Loan Documents, the Credit
Agreements (and all guarantee, security and other documents relating thereto),
and, in each case, similar contractual encumbrances effected by any amendments,
modifications, restatements, renewals, supplements, refundings, replacements or
refinancings of such agreements or instruments;

(ii) the 2021/2022 Notes Indenture, the 2022 Notes, the 2023 Notes Indenture,
the 2023 Notes, the Con-Way Debentures Indenture, the Con-Way Debentures or the
guarantees thereunder;

(iii) applicable law or any applicable rule, regulation or order;

(iv) any agreement or other instrument of a Person acquired by Borrower or any
Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof or to provide all or any portion of
the funds or credit support utilized to consummate such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired;

(v) contracts or agreements for the sale of assets, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Capital Stock or assets of such
Restricted Subsidiary;

(vi) Secured Indebtedness otherwise permitted to be Incurred pursuant to
Section 7.1 and Section 7.7 that limits the right of the debtor to dispose of
the assets securing such Indebtedness;

(vii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(viii) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(ix) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business;

 

-87-



--------------------------------------------------------------------------------

(x) customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business;

(xi) any encumbrance or restriction that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any such
lease, license (including without limitations, licenses of intellectual
property) or other contracts;

(xii) any encumbrance or restriction of a Securitization Subsidiary effected in
connection with a Qualified Securitization Financing; provided, however, that
such restrictions apply only to such Securitization Subsidiary;

(xiii) other Indebtedness, Disqualified Stock or Preferred Stock (a) of Borrower
or any Restricted Subsidiary that is a Guarantor or a Foreign Subsidiary or
(b) of any Restricted Subsidiary that is not a Guarantor or a Foreign Subsidiary
so long as such encumbrances and restrictions contained in any agreement or
instrument will not materially affect Borrower’s or any Guarantor’s ability to
make anticipated principal or interest payments on the Loans (as determined in
good faith by Borrower), provided that in the case of each of clauses (a) and
(b), such Indebtedness, Disqualified Stock or Preferred Stock is permitted to be
Incurred subsequent to the Closing Date pursuant to Section 7.1;

(xiv) any Restricted Investment not prohibited by Section 7.2 and any Permitted
Investment; or

(xv) any encumbrances or restrictions of the type referred to in Section 7.3(a)
or (b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(xiv) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of Borrower, no more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 7.3, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to Borrower or a Restricted
Subsidiary to other Indebtedness Incurred by Borrower or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances.

7.4 Asset Sales.

(a) Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, cause or make an Asset Sale, unless (x) Borrower or any Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the Fair Market Value (as determined in good faith by
Borrower) of the assets sold or otherwise disposed of, and (y) at least 75% of
the consideration therefor received by Borrower or such Restricted Subsidiary,
as the case may be, is in the form of Cash Equivalents; provided that the amount
of:

(i) any liabilities (as shown on Borrower’s or a Restricted Subsidiary’s most
recent balance sheet or in the notes thereto) of Borrower or a Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Loans or any Guaranty) that are assumed by the transferee of any such assets or
that are otherwise cancelled or terminated in connection with the transaction
with such transferee,

 

-88-



--------------------------------------------------------------------------------

(ii) any notes or other obligations or other securities or assets received by
Borrower or such Restricted Subsidiary from such transferee that are converted
by Borrower or such Restricted Subsidiary into cash within 180 days of the
receipt thereof (to the extent of the cash received),

(iii) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Sale, to the extent that Borrower and each
other Restricted Subsidiary are released from any guarantee of payment of such
Indebtedness in connection with the Asset Sale,

(iv) consideration consisting of Indebtedness of Borrower (other than
Subordinated Indebtedness) received after the Closing Date from Persons who are
not Borrower or any Restricted Subsidiary, and

(v) any Designated Non-cash Consideration received by Borrower or any Restricted
Subsidiary in such Asset Sale having an aggregate Fair Market Value (as
determined in good faith by Borrower), taken together with all other Designated
Non-cash Consideration received pursuant to this Section 7.4(a)(v) that is at
that time outstanding, not to exceed the greater of $340 million and 25% of
Consolidated EBITDA at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value),

shall be deemed to be Cash Equivalents for the purposes of this Section 7.4(a).

7.5 Transactions with Affiliates.

(a) Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of Borrower (each of the
foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $45 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by Borrower or such
Restricted Subsidiary with an unrelated Person; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $112.5 million,
Borrower delivers to Agent a resolution adopted in good faith by the majority of
the Board of Directors of Borrower, approving such Affiliate Transaction and set
forth in an Officer’s Certificate certifying that such Affiliate Transaction
complies with clause (i) above.

(b) The provisions of Section 7.5(a) shall not apply to the following:

(i) transactions between or among Borrower and/or any of the Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and any merger, consolidation or amalgamation of Borrower and
any direct parent of Borrower; provided that such parent shall have no material
liabilities and no material assets other than cash, Cash Equivalents and the
Capital Stock of Borrower and such merger, consolidation or amalgamation is
otherwise in compliance with the terms of this Agreement and effected for a bona
fide business purpose;

 

-89-



--------------------------------------------------------------------------------

(ii) Restricted Payments permitted by Section 7.2 and Permitted Investments;

(iii) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, directors, employees or
consultants of Borrower, any Restricted Subsidiary, or any direct or indirect
parent of Borrower;

(iv) transactions in which Borrower or any Restricted Subsidiary, as the case
may be, delivers to Agent a letter from an Independent Financial Advisor stating
that such transaction is fair to Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (i) of
Section 7.5(a);

(v) payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of Borrower in good faith;

(vi) any agreement as in effect as of the Closing Date or any amendment thereto
(so long as any such agreement together with all amendments thereto, taken as a
whole, is not more disadvantageous to the Lenders in any material respect than
the original agreement as in effect on the Closing Date) or any transaction
contemplated thereby as determined in good faith by Borrower;

(vii) the existence of, or the performance by Borrower or any Restricted
Subsidiary of its obligations under the terms of any stockholders or limited
liability Borrower agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Closing
Date, any transaction, agreement or arrangement described in the 2021/2022 Notes
Offering Memorandum and, in each case, any amendment thereto or similar
transactions, agreements or arrangements which it may enter into thereafter;
provided, however, that the existence of, or the performance by Borrower or any
Restricted Subsidiary of its obligations under, any future amendment to any such
existing transaction, agreement or arrangement or under any similar transaction,
agreement or arrangement entered into after the Closing Date shall only be
permitted by this clause (vii) to the extent that the terms of any such existing
transaction, agreement or arrangement together with all amendments thereto,
taken as a whole, or new transaction, agreement or arrangement are not otherwise
more disadvantageous to the Lenders in any material respect than the original
transaction, agreement or arrangement as in effect on the Closing Date;

(viii) (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Borrower and the Restricted Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of Borrower, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business and consistent with
past practice or industry norm;

(ix) any transaction effected as part of a Qualified Securitization Financing;

(x) the issuance of Equity Interests (other than Disqualified Stock) of Borrower
to any Person;

 

-90-



--------------------------------------------------------------------------------

(xi) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
management equity plans, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Borrower or the
Board of Directors of any direct or indirect parent of Borrower, or the Board of
Directors of a Restricted Subsidiary, as applicable, in good faith;

(xii) the entering into of any tax sharing agreement or arrangement that
complies with Sections 7.2(b)(xi) and 7.2(b)(xii) and the performance under any
such agreement or arrangement;

(xiii) any contribution to the capital of Borrower;

(xiv) transactions permitted by, and complying with, Section 7.8;

(xv) transactions between Borrower or any Restricted Subsidiary and any Person,
a director of which is also a director of Borrower or any direct or indirect
parent of Borrower; provided, however, that such director abstains from voting
as a director of Borrower or such direct or indirect parent of Borrower, as the
case may be, on any matter involving such other Person;

(xvi) pledges of Equity Interests of Unrestricted Subsidiaries;

(xvii) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business;

(xviii) any employment agreements entered into by Borrower or any Restricted
Subsidiary in the ordinary course of business;

(xix) transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of Borrower in an Officer’s Certificate) for the
purpose of improving the consolidated tax efficiency of Borrower and its
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement; and

(xx) non-exclusive licenses of intellectual property to or among Borrowers,
their respective Restricted Subsidiaries and their Affiliates.

7.6 [Reserved].

7.7 Liens.

(a) Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, directly or indirectly, create, Incur or suffer to exist any Lien securing
Indebtedness of Borrower or any Restricted Subsidiary, other than Permitted
Liens, on any asset or property of Borrower or such Restricted Subsidiary,
unless the Loans are equally and ratably secured with (or on a senior basis to,
in the case of obligations subordinated in right of payment to the Loans) the
obligations so secured until such time as such obligations are no longer secured
by a Lien. Any Lien that is granted to secure the Loans or any Guaranty under
Section 13 shall be automatically released and discharged at the same time as
the release of the Lien that gave rise to the obligation to secure the Loans or
such Guaranty under Section 13.

(b) [Reserved].

 

-91-



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 7.7, (i) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in the
definition of “Permitted Liens” or pursuant to Section 7.7(a) but may be
permitted in part under any combination thereof and (ii) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens (or any portion
thereof) described in the definition of “Permitted Liens” or pursuant to
Section 7.7(a), Borrower may, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify (as if Incurred at such later time), such
Lien securing such item of Indebtedness (or any portion thereof) in any manner
that complies with this covenant and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the categories of permitted Liens (or any portion
thereof) described in the definition of “Permitted Liens” and, in such event,
such Lien securing such item of Indebtedness (or any portion thereof) will be
treated as being Incurred or existing pursuant to only such clause or
clauses (or any portion thereof) without giving pro forma effect to such item
(or portion thereof) when calculating the amount of Liens or Indebtedness that
may be Incurred pursuant to any other clause or paragraph.

(d) With respect to any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness, such Lien
shall also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Borrower, the payment of dividends on Preferred Stock in
the form of additional shares of Preferred Stock of the same class, accretion of
original issue discount or liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies or increases in the value of property securing Indebtedness
described in clause (3) of the definition of “Indebtedness.”

7.8 When Borrower and Guarantors May Merge or Transfer Assets.

(a) Borrower may not, directly or indirectly, consolidate, amalgamate or merge
with or into or wind up or convert into (whether or not Borrower is the
surviving Person), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets in one or more related
transactions, to any Person unless:

(i) Borrower is the surviving Person or the Person formed by or surviving any
such consolidation, amalgamation, merger, winding up or conversion (if other
than Borrower) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a corporation, partnership or limited
liability company or similar entity organized or existing under the laws of the
United States, any state thereof, or the District of Columbia (Borrower or such
Person, as the case may be, being herein called the “Successor Company”);
provided that in the event that the Successor Company is not a corporation, a
co-obligor of the Loans is a corporation;

(ii) the Successor Company (if other than Borrower) expressly assumes all the
obligations of Borrower under the Loan Documents pursuant to joinder or other
applicable documents or instruments in form reasonably satisfactory to Agent;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default shall have occurred and be continuing;

 

-92-



--------------------------------------------------------------------------------

(iv) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period
(and treating any Indebtedness which becomes an obligation of the Successor
Company or any of its Restricted Subsidiaries as a result of such transaction as
having been Incurred by the Successor Company or such Restricted Subsidiary at
the time of such transaction), either

(A) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.1(a); or

(B) the Fixed Charge Coverage Ratio of Borrower would be no less than such ratio
immediately prior to such transaction;

(v) if Borrower is not the Successor Company, each Guarantor, unless it is the
other party to the transactions described above, shall have by supplemental
documentation confirmed that its Guaranty of the Obligations hereunder shall
apply to such Person’s obligations under the Loan Documents; and

(vi) the Successor Company shall have delivered to Agent (x) information
reasonably requested in writing by Agent (or any Lender through Agent)
reasonably required by regulatory authorities under “know your customer” and
anti-money laundering rules and regulations and (y) an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger,
amalgamation or transfer and such supplemental documentation (if any) comply
with this Agreement.

The Successor Company (if other than Borrower) will succeed to, and be
substituted for, Borrower under this Agreement and the other Loan Documents, and
in such event Borrower will automatically be released and discharged from its
obligations under this Agreement and the other Loan Documents. Notwithstanding
the foregoing clauses (iii) and (iv) of this Section 7.8(a), (A) Borrower or any
Restricted Subsidiary may merge, consolidate or amalgamate with or transfer all
or part of its properties and assets to a Restricted Subsidiary or, provided
that Borrower is the Successor Company, Borrower, and (B) Borrower may merge,
consolidate or amalgamate with an Affiliate incorporated solely for the purpose
of reincorporating Borrower in another state of the United States or the
District of Columbia (collectively, “Permitted Jurisdictions”) or may convert
into a corporation, partnership or limited liability company, so long as the
amount of Indebtedness of Borrower and the Restricted Subsidiaries is not
increased thereby. This Section 7.8(a) will not apply to a sale, assignment,
transfer, conveyance or other disposition of assets between or among Borrower
and the Restricted Subsidiaries.

(b) Subject to Section 13.10 hereof, no Guarantor shall, and Borrower shall not
permit any such Guarantor to, consolidate, amalgamate or merge with or into or
wind up or convert into (whether or not such Guarantor is the surviving Person),
or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to, any Person, unless:

(i) either (A) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a company, corporation, partnership or
limited liability company or similar entity organized or existing under the laws
of the United States, any state thereof or the District of Columbia (such
Guarantor or such Person, as the case may be, being herein called the “Successor
Guarantor”) and the Successor Guarantor (if other than such Guarantor) expressly
assumes all the obligations of such Guarantor under this Agreement and the other
Loan Documents or the Guaranty, as applicable, pursuant to supplemental
documentation or other applicable documents or instruments (including
supplements or joinders thereto) in form reasonably satisfactory to Agent, or
(B) such sale or disposition or consolidation, amalgamation or merger is not in
violation of Section 7.4; and

 

-93-



--------------------------------------------------------------------------------

(ii) the Successor Guarantor (if other than such Guarantor) shall have delivered
or caused to be delivered to Agent an Officer’s Certificate and an Opinion of
Counsel, each stating that such consolidation, amalgamation, merger or transfer
and such supplemental documentation (if any) comply with this Agreement.

Except as otherwise provided in this Agreement, the Successor Guarantor (if
other than such Guarantor) will succeed to, and be substituted for, such
Guarantor under this Agreement and the other Loan Documents or the Guaranty, as
applicable, and such Guarantor will automatically be released and discharged
from its obligations under this Agreement and the other Loan Documents or its
Guaranty. Notwithstanding the foregoing, (1) a Guarantor may merge, amalgamate
or consolidate with an Affiliate incorporated solely for the purpose of
reincorporating such Guarantor in a Permitted Jurisdiction or may convert into a
limited liability company, corporation, partnership or similar entity organized
or existing under the laws of any Permitted Jurisdiction so long as the amount
of Indebtedness of such Guarantor is not increased thereby and (2) a Guarantor
may merge, amalgamate or consolidate with Borrower or another Guarantor.

In addition, notwithstanding the foregoing, a Guarantor may consolidate,
amalgamate or merge with or into or wind up or convert into, liquidate,
dissolve, or sell, assign, transfer, lease, convey or otherwise dispose of all
or substantially all of its properties or assets to Borrower or any Guarantor.

7.9 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply in all material respects with the
laws, regulations and executive orders referred to in Section 4.23 and
Section 4.24.

7.10 Change of Fiscal Year. Borrower shall not change its Fiscal Year without
prior notice to Agent, in which case, Borrower and Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

7.11 ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur (i) an event that could result in the imposition of
an ERISA Lien or (ii) an ERISA Event to the extent such ERISA Event or ERISA
Lien, either alone or together with all such other ERISA Events, would
reasonably be expected to have a Material Adverse Effect.

8. TERM

8.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Termination Date.

9. DEFAULTS AND REMEDIES

9.1 Events of Default. The occurrence of any one or more of the following events
constitute an “Event of Default”:

(a) there is a default in any payment of interest or other amounts (other than
principal or premium) on any Loans when due, and such default continues for a
period of five Business Days; or

 

-94-



--------------------------------------------------------------------------------

(b) there is a default in the payment of principal or premium, if any, of any
Loans when due, upon declaration or otherwise; or

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any certificate or document
furnished pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by Borrower or
any Restricted Subsidiary of any covenant, condition or agreement contained in
Section 5.1(f), 6.1(a) (solely as to Borrower) or 6.15 or in Section 7; or

(e) default shall be made in the due observance or performance by Borrower or
any Restricted Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (a), (b) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from Agent to Borrower (which notice shall also be given at the request of any
Lender); or

(f) (i) Borrower or any Restricted Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness for which the
aggregate principal amount exceeds $90 million, when and as the same shall
become due and payable, or (ii) Borrower or any Restricted Subsidiary shall
breach or default any other material term of Indebtedness for which the
aggregate principal amount exceeds $100 million beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity, provided that this
clause (f)(ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

(g) Borrower or any Significant Subsidiary (or any group of Subsidiaries that
together would constitute a Significant Subsidiary) pursuant to or within the
meaning of any Bankruptcy Law:

(i) commences a voluntary case; or

(ii) consents to the entry of an order for relief against it in an involuntary
case; or

(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or

(iv) makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency, or

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against Borrower or any Significant Subsidiary in an
involuntary case; or

 

-95-



--------------------------------------------------------------------------------

(ii) appoints a Custodian of Borrower or any Significant Subsidiary or for any
substantial part of its property; or

(iii) orders the winding up or liquidation of Borrower or any Significant
Subsidiary; or

any similar relief is granted under any foreign laws and, in each case, the
order or decree remains unstayed and in effect for 60 days; or

(i) there is a failure by Borrower or any Restricted Subsidiary to pay final
judgments aggregating in excess of $90 million or its foreign currency
equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 days; or

(j) any material provision of any Loan Document for any reason (other than due
to Agent’s failure to take or refrain from taking any action under its sole
control) ceases to be in full force and effect (or any Credit Party shall
challenge in writing the enforceability of any Loan Document or shall assert in
writing that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(k) a Change of Control shall have occurred; or

(l) an ERISA Event shall have occurred that, when taken either alone or together
with all other such ERISA Events then outstanding, would reasonably be expected
to have a Material Adverse Effect.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

9.2 Remedies.

(a) [Reserved.].

(b) If any Event of Default has occurred and is continuing, Agent shall, at the
written request of the Requisite Lenders, take any or all of the following
actions (i) declare all or any portion of the Obligations hereunder, including
all or any portion of any Loan to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrower and each other Credit Party; or (ii) exercise any
rights and remedies provided to Agent under the Loan Documents or at law or
equity, including all remedies provided under the applicable Uniform Commercial
Code and any other applicable law of any jurisdiction; provided, upon the
occurrence of an Event of Default specified in Section 9.1(f) or Section 9.1(g)
relating to Borrower only, all of the Obligations hereunder shall become
immediately due and payable without declaration, notice or demand by any Person.
Agent shall, as soon as reasonably practicable, provide to Borrower notice of
any action taken pursuant to this Section 9.2(b) (but failure to provide such
notice shall not impair the rights of Agent or the Lenders hereunder and shall
not impose any liability upon Agent or the Lenders for not providing such
notice).

 

-96-



--------------------------------------------------------------------------------

9.3 Waiver by Credit Parties. Except as otherwise provided for in this Agreement
or by applicable law, each Credit Party waives, to the fullest extent permitted
by law (including for purposes of Article 13): (a) presentment, demand and
protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent as collateral on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, any
collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws. Each Credit Party
acknowledges that in the event such Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to
Agent and the Lenders; therefore, such Credit Party agrees, except as otherwise
provided in this Agreement or by applicable law, that Agent and the Lenders
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

10. APPOINTMENT OF AGENT

10.1 Appointment of Agents. Citibank, as Agent, is hereby appointed to act on
behalf of all Lenders with respect to the administration of the Loans and the
Commitments made to Borrower under this Agreement and the other Loan Documents.
The provisions of this Section 10.1 are solely for the benefit of Agent and
Lenders and no Credit Party nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof (other than
Sections 10.6 and 10.11). In performing its functions and duties under this
Agreement and the other Loan Documents, Agent shall act solely as an agent of
Lenders and does not assume or shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Credit
Party or any other Person. Agent shall not have any duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and no Agent shall have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, nor shall they be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries that is communicated to or obtained by Agent or
any of its Affiliates in any capacity. Agent nor any of its Affiliates nor any
of their respective officers, directors, employees, agents or representatives
shall be liable to any Lender for any action taken or omitted to be taken by it
hereunder or under any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable judgment.

If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any Person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Loan Document (a) if such action would,
in the opinion of Agent be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the reasonable opinion of
Agent expose Agent to Environmental Liabilities, or (c) if Agent shall not first
be indemnified to its satisfaction against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.

 

-97-



--------------------------------------------------------------------------------

10.2 Agents’ Reliance, Etc. Neither Agent nor any of its Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it or them under or in connection with this
Agreement or the other Loan Documents, except for damages caused by its or their
own gross negligence or willful misconduct or that of its Affiliates or their
respective directors, officers, agents or employees as determined by a court of
competent jurisdiction in a final and non-appealable judgment. Without limiting
the generality of the foregoing, Agent: (a) may treat the payee of any Note as
the holder thereof until Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form reasonably satisfactory to
Agent; (b) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the books and records of any Credit Party; (e) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(f) shall incur no liability under or in respect of this Agreement or the other
Loan Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by fax, telegram, cable or telex) believed
by it to be genuine and signed or sent by the proper party or parties; and
(g) shall be entitled to delegate any of its duties hereunder to one or more
sub-agents.

Except for action requiring the approval of Requisite Lenders or all Lenders, as
the case may be, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, and with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement, unless
Agent shall have been instructed by Requisite Lenders or all Lenders, as the
case may be, to exercise or refrain from exercising such rights or to take or
refrain from taking such action. No Agent shall incur any liability to the
Lenders under or in respect of this Agreement with respect to anything which it
may do or refrain from doing in the reasonable exercise of its judgment or which
may seem to it to be necessary or desirable in the circumstances, except for its
own gross negligence, bad faith, material breach or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. No Agent shall be liable to any Lender in acting or refraining from
acting under this Agreement in accordance with the instructions of Requisite
Lenders or all Lenders, as the case may be, and any action taken or failure to
act pursuant to such instructions shall be binding on all Lenders.

10.3 Citibank and Affiliates. With respect to its Commitments hereunder,
Citibank shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Citibank in its individual capacity. Citibank and
each of its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if Citibank were not Agent and without any duty to account
therefor to Lenders. Citibank and each of its Affiliates may accept fees and
other consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

10.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 4.4(a) and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on

 

-98-



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Each Lender acknowledges the potential conflict of interest of
each other Lender as a result of Lenders holding disproportionate interests in
the Loans, and expressly consents to, and waives any claim based upon, such
conflict of interest. Each Lender acknowledges the potential conflict of
interest between Citibank, as a Lender, holding disproportionate interests in
the Loans, and Citibank, as Agent.

10.5 Indemnification. Each Lender severally agrees to indemnify Agent (to the
extent not reimbursed by Credit Parties and without limiting the obligations of
Credit Parties hereunder), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against Agent in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted to
be taken by Agent in connection therewith in accordance with its Pro Rata Share;
provided, that no Lender shall be liable to Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct of Agent as determined by a court of competent jurisdiction
in a final and non-appealable judgment. Without limiting the foregoing, each
Lender severally agrees to reimburse Agent promptly upon demand for its Pro Rata
Share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Credit Parties.

10.6 Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower. Upon any
such resignation, the Requisite Lenders (in consultation with Borrower) shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank, financial institution or
trust company. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder, in
each case, until such time, if any, as the Requisite Lenders appoint a successor
Agent as provided above. Any successor Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 10 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was acting as Agent
under this Agreement and the other Loan Documents.

10.7 Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default, each
Lender is hereby authorized at any time or from time to time, without prior
notice to any Credit Party or to any Person other than Agent, any such notice
being hereby expressly waived, to offset and to appropriate and to apply any and
all balances held by it at any of its

 

-99-



--------------------------------------------------------------------------------

offices for the account of a Credit Party (regardless of whether such balances
are then due to such Credit Party) and any other Indebtedness at any time held
or owing by that Lender or that holder to or for the credit or for the account
of a Credit Party against and on account of any of the Obligations hereunder
that are not paid when due; provided that the Lender exercising such offset
rights shall give notice thereof to the affected Credit Party promptly after
exercising such rights. Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations hereunder in excess of its
Pro Rata Share thereof shall purchase for cash (and the other Lenders or holders
shall sell) such participations in each such other Lender’s or holder’s Pro Rata
Share of the Obligations hereunder as would be necessary to cause such Lender to
share the amount so offset or otherwise received with each other Lender or
holder in accordance with their respective Pro Rata Shares (other than offset
rights exercised by any Lender with respect to Sections 2.11 or 2.14). Each
Credit Party agrees, to the fullest extent permitted by law and subject to the
limitations set forth above, that any Lender may exercise its right to offset
with respect to amounts in excess of its Pro Rata Share of the Obligations
hereunder owed to it and may sell participations in such amounts so offset to
other Lenders and holders. Notwithstanding the foregoing, if all or any portion
of the offset amount or payment otherwise received is thereafter recovered from
the Lender that has exercised the right of offset, the purchase of
participations by that Lender shall be rescinded and the purchase price restored
without interest. If a Defaulting Lender or Impacted Lender receives any such
payment as described in this Section 10.7, such Lender shall turn over such
payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 2.1(d).

10.8 Dissemination of Information. Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from any Credit Party, any
Subsidiary, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided for in
this Agreement or any other Loan Document, and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of Agent at the time of receipt of such request and then only in
accordance with such specific request.

10.9 Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (other than exercising any rights of setoff) without
first obtaining the prior written consent of Agent and Requisite Lenders, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Notes shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders; provided, however,
that (i) each Lender shall be entitled to file a proof of claim in any
proceeding under any Insolvency Law to the extent that such Lender disagrees
with Agent’s composite proof of claim filed on behalf of all Lenders, (ii) each
Lender shall be entitled to vote its claim with respect to any plan of
reorganization in any proceeding under any Insolvency Law and (iii) each Lender
shall be entitled to pursue its deficiency claim after liquidation of all or
substantially all of the collateral, if any, securing the Obligations and
application of the proceeds therefrom.

10.10 Procedures. Agent is hereby authorized by each Credit Party and each other
Person to whom any Obligations hereunder are owed to establish procedures (and
to amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto. Without limiting
the generality of the foregoing, Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.
The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects except as expressly noted in such
communication or otherwise on such E-System.

 

-100-



--------------------------------------------------------------------------------

10.11 [Reserved.].

10.12 Additional Agents. None of the Lenders or other entities identified on the
facing page of this Agreement as a “syndication agent”, “documentation agent”,
“arranger” or “bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document other
than those applicable to all Lenders as such. No Agent, Lender, “syndication
agent”, “documentation agent”, “arranger” or “bookrunner” has any fiduciary
relationship with or duty to any Credit Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Agent and Lenders, on one hand, and the Credit Parties, on the other
hand, in connection herewith or with such other Loan Documents is solely that of
debtor and creditor. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
other Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other entities so identified in deciding to enter
into this Agreement or any other Loan Document or in taking or not taking action
hereunder or thereunder. Each right and remedy intended to be available to Agent
under the Loan Document shall also be vested in Agent. The Lenders shall execute
and deliver any instrument or agreement that Agent may request to effect such
appointment. If such Person appointed by Agent shall die, dissolve, become
incapable of acting, resign or be removed, then all the rights and remedies of
Agent, to the extent permitted by applicable law, shall vest in and be exercised
by Agent until appointment of a new agent.

10.13 Distribution of Materials to Lenders.

(a) Borrower acknowledges and agrees that the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, Borrower hereunder (collectively, the “Borrower Materials”)
may be disseminated by, or on behalf of, Agent, and made available to, the
Lenders by posting such Borrower Materials on an E-System (the “Borrower
Workspace”). Borrower authorizes Agent to download copies of its logos from its
website and post copies thereof on Borrower Workspace. Borrower hereby
acknowledge that certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive MNPI) (each, a “Public Lender”). Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of Borrower Materials that may be distributed to the Public Lenders and
that (i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Agent and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive, confidential and
proprietary) with respect to Borrower, its Subsidiaries or their securities for
purposes of United States federal and state securities laws, (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of Borrower Workspace designated “Public Investor”, and (iv) Agent shall be
entitled to treat Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of Borrower Workspace not designated
“Public Investor.”

(b) Each Lender represents, warrants, acknowledges and agrees that (i) Borrower
Materials may contain MNPI concerning Borrower, its Affiliates or their
securities, (ii) it has developed compliance policies and procedures regarding
the handling and use of MNPI, and (iii) it shall use all such Borrower Materials
in accordance with Section 12.8 and any applicable laws and regulations,
including federal and state securities laws and regulations.

 

-101-



--------------------------------------------------------------------------------

(c) If any Lender has elected to abstain from receiving MNPI concerning
Borrower, their Affiliates or their securities, such Lender acknowledges that,
notwithstanding such election, Agent and/or Borrower will, from time to time,
make available syndicate-information (which may contain MNPI) as required by the
terms of, or in the course of administering the credit facilities, including
this Agreement and the other Loan Documents, to the credit contact(s) identified
for receipt of such information on the Lender’s administrative questionnaire who
are able to receive and use all syndicate-level information (which may contain
MNPI) in accordance with such Lender’s compliance policies and Contractual
Obligations and applicable law, including federal and state securities laws;
provided that if such contact is not so identified in such questionnaire, the
relevant Lender hereby agrees to promptly (and in any event within one
(1) Business Day) provide such a contact to Agent and Borrower upon oral or
written request therefor by Agent or Borrower. Notwithstanding such Lender’s
election to abstain from receiving MNPI, such Lender acknowledges that if such
Lender chooses to communicate with Agent, it assumes the risk of receiving MNPI
concerning Borrower, its Affiliates or their securities.

10.14 Agent. Notwithstanding anything to the contrary set forth in this
Agreement, all determinations of Agent under the Loan Documents shall be made by
Agent.

11. ASSIGNMENT AND PARTICIPATIONS; SUCCESSORS AND ASSIGNS

11.1 Assignment and Participations.

(a) Subject to the terms of this Section 11.1, any Lender may make an
assignment, or sell participations in, at any time or times, the Loan Documents,
Loans and any Commitment or any portion thereof or interest therein, including
any Lender’s rights, title, interests, remedies, powers or duties thereunder, to
an Eligible Assignee (in the case of an assignment) or to any Person (in the
case of a participation). Any assignment by a Lender shall be subject to the
following conditions:

(i) Assignment Agreement. Any assignment by a Lender shall require (A) the
execution of an assignment agreement (the “Assignment Agreement”) substantially
in the form attached hereto as Exhibit 11.1(a) or otherwise in form and
substance reasonably satisfactory to and acknowledged by Agent and (B) the
payment of a processing and recordation fee of $3,500 by the assignor or
assignee to Agent (unless such assignment is to a Lender or an Affiliate of a
Lender or an Approved Fund). Agent, acting as Borrower’s agent, shall maintain
at one of its offices listed in Section 12.10 (as may be updated from time to
time pursuant to Section 12.10), a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of each Lender pursuant to the terms hereof from
time to time (the “Register”). Agent shall accept and record into the Register
each Assignment Agreement that it receives which is executed and delivered in
accordance with the terms of this Agreement. The entries in the Register shall
be conclusive, absent manifest error, and Borrower, Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Borrower and the Lenders, at any reasonable time and from time to time upon
reasonable prior notice.

(ii) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

-102-



--------------------------------------------------------------------------------

(B) in any case not described in Section 11.1(a)(ii)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment shall not be less than $5,000,000, and in increments of $1,000,000
unless each of (1) Agent and (2) so long as no Event of Default under
Sections 9.1(a), (f) or (g) has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed, and
Borrower shall be deemed to have consented to such assignment unless Borrower
shall have objected thereto by written notice to Agent within ten (10) Business
Days after having received such Assignment Agreement).

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this Section 11.1(a)(iii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches on a non-pro rata basis (if any).

(iv) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.1(a)(ii)(B) and, in addition:

(A) the consent of Borrower for any assignment (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to Agent within ten
(10) Business Days after having received written notice thereof; and

(B) the consent of Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for assignments in respect of any Loan
or Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund.

(b) In the case of an assignment by a Lender under this Section 11.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Borrower
hereby acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender”. In all instances, each Lender’s liability to make Loans
hereunder shall be several and not joint and shall be limited to such Lender’s
Pro Rata Share of the applicable Commitment. In the event Agent or any Lender
assigns or otherwise transfers all or any part of the Obligations hereunder,
Agent or any such Lender shall so notify Borrower and Borrower shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this
Section 11.1, (i) any Lender may at any time pledge the Obligations hereunder
held by it and such Lender’s rights under this Agreement and the other Loan
Documents to a Federal Reserve Bank, and any Lender that is an investment fund
may assign the Obligations hereunder held by it and such Lender’s rights under
this Agreement and the other Loan Documents to another investment fund managed
by the same investment advisor; provided, that no such pledge to a Federal
Reserve Bank shall release such Lender from such Lender’s obligations hereunder
or under any other Loan Document and (ii) no assignment shall be made to any
Credit Party, any Subsidiary of a Credit Party or any Affiliate of a Credit
Party.

(c) A Lender may at any time, without consent of or notice to Borrower or Agent,
sell participations to any Person (other than a natural person or Borrower, any
Subsidiary or any Affiliate thereof, or any Disqualified Institution (to the
extent that the list of Disqualified Institutions has been made available to all
Lenders)) in all or a portion of such lender’s rights and/or obligation under
this

 

-103-



--------------------------------------------------------------------------------

Agreement; provided that any such participation by a Lender shall be made with
the understanding that all amounts payable by Borrower hereunder shall be
determined as if that Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except actions directly affecting
(i) any reduction in the principal amount of, or interest rate or Fees payable
with respect to, the Loans participated; (ii) any extension of the final
maturity date thereof; and (iii) any release of all or substantially all of the
value of the Guaranties (other than in accordance with the terms of this
Agreement or the other Loan Documents). Solely for purposes of Sections 2.11,
2.13 and 2.14 Borrower acknowledges and agrees that a participation shall give
rise to an obligation of Borrower to the participant and the participant shall
be considered to be a “Lender”; provided, that, such participant (A) shall not
be entitled to receive any greater payment under Sections 2.13 and 2.14 than the
Lender from whom it received its participation would have been entitled to
receive with respect to the participation sold to such participant and
(B) complies with the provisions of Sections 2.13(d), 2.14(d) and 2.14(g) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register. Except as set forth in this paragraph,
neither Borrower nor any Credit Party shall have any obligation or duty to any
participant and shall continue to deal solely and directly with the Lender
selling the participation. Neither Agent nor any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred. Notwithstanding anything to the contrary contained in the Loan
Documents, no Lender may assign or sell a participation to any Person that is
not an Eligible Assignee and participations shall not require Borrower’s or
Agent’s prior written consent.

(d) Except as expressly provided in this Section 11.1, no Lender shall, as
between Borrower and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations hereunder owed to such Lender.

(e) Any Lender may furnish information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 12.8.

(f) No Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 2.14(a), increased
costs under Section 2.14(b), an inability to fund LIBOR Loans under
Section 2.14(c), or withholding taxes described in Section 2.13(a)(i).

 

-104-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrower, the
option to provide to Borrower all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrower
and Agent assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Borrower and Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guaranty or credit or
liquidity enhancement to such SPC. This Section 11.1(g) may not be amended
without the prior written consent of each Granting Lender, all or any of whose
Loans are being funded by an SPC at the time of such amendment. For the
avoidance of doubt, the Granting Lender shall for all purposes, including,
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.

11.2 Successors and Assigns. This Agreement and the other Loan Documents is
binding on and inures to the benefit of each Credit Party, Agent, Lender and
their respective successors and assigns (including, in the case of any Credit
Party, a debtor-in-possession on behalf of such Credit Party), except as
otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Agent and all of the Lenders; provided that Agent and the
Lenders shall be deemed to have consented to any assignment, transfer,
hypothecation or conveyance of rights, benefits, obligations or duties to any
successor of a Credit Party as a result of the consummation of a merger,
consolidation, amalgamation or other fundamental change or transaction permitted
under Section 7. Any such purported assignment, transfer, hypothecation or other
conveyance by any Credit Party without the prior express written consent of
Agent and all of the Lenders shall be void. The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Credit Party, Agent and Lenders with respect to the transactions
contemplated hereby and no Person shall be a third party beneficiary of any of
the terms and provisions of this Agreement or any of the other Loan Documents
(other than the Indemnified Persons).

11.3 Certain Assignees. No assignment or participation may be made to Borrower,
any Affiliate of Borrower, Defaulting Lender or a natural person.

12. MISCELLANEOUS

12.1 Complete Agreement; Modification of Agreement. This Agreement shall become
effective when it shall have been executed by Borrower, the other Credit Parties
signatory hereto, the Lenders and Agent. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, Borrower, the other
Credit Parties party hereto, Agent and each Lender, their respective successors
and permitted assigns. Except as expressly provided in any Loan Document, none
of Borrower, any other Credit Party, any Lender or Agent shall have the right to
assign any rights or obligations hereunder or any interest herein. The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 12.2.

 

-105-



--------------------------------------------------------------------------------

Any letter of interest, commitment letter, fee letter or confidentiality
agreement, if any, between any Credit Party and any Agent or any Lender or any
of their respective Affiliates, predating this Agreement and relating to a
financing of substantially similar form, purpose or effect shall be superseded
by this Agreement.

12.2 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by Agent, no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrower and by Requisite Lenders or all directly and adversely
affected Lenders as provided in Section 12.2(c). Except as set forth in
clauses (b) and (c) below, all such amendments, modifications, terminations or
waivers requiring the consent of any Lenders shall require the written consent
of Requisite Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that waives compliance with the conditions
precedent set forth in Section 3 to the making of any Loan shall be effective
unless the same shall be in writing and signed by Requisite Lenders and
Borrower. Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans set
forth in Section 3.1 unless the same shall be in writing and signed by Agent and
Requisite Lenders.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed only
to affect those Lenders whose Commitments are increased); (ii) reduce the
principal of, rate of interest on, composition of interest on (i.e., cash pay or
payment-in-kind) or Fees payable with respect to any Loan of any affected Lender
(provided, however, in each case, the waiver of any Default or Event of Default
or the implementation or revocation of Default Rate interest shall not
constitute a reduction in the rate of interest or any Fee); (iii) extend the
final maturity date or scheduled payment date of any principal amount of any
Loan of any Lender; (iv) waive, forgive, defer, extend or postpone any payment
of interest or Fees or other Obligations hereunder as to any affected Lender
(provided, however, in each case, the waiver of any Default or Event of Default
or the implementation or revocation of Default Rate interest shall not
constitute a reduction in the rate of interest or any Fee); (v) release all or
substantially all of the value of the Guaranties, except as otherwise permitted
herein or in the other Loan Documents; (vi) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans that shall
be required for Lenders or any of them to take any action hereunder; (vii) amend
or waive this Section 12.2 or the definition of the term “Requisite Lenders”; or
(viii) amend the allocation and waterfalls in Section 2.9. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent under this Agreement or any other Loan Document, including any release of
any Guaranty requiring a writing signed by all of the Lenders shall be effective
unless in writing and signed by Agent in addition to Lenders required
hereinabove to take such action. Each amendment, modification, termination or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given. No amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the holder of that Note. No notice to or demand on any Credit
Party in any case shall entitle such Credit Party or any other Credit Party to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 12.2 shall be binding upon each holder of the Obligations
hereunder at the time outstanding and each future holder of the Obligations
hereunder.

 

-106-



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders or all directly and adversely
affected Lenders, the consent of Requisite Lenders is obtained, but the consent
of other Lenders whose consent is required is not obtained (any such Lender
whose consent is not obtained as described in this Section 12.2(d) being
referred to as a “Non-Consenting Lender”), then, with respect to this
Section 12.2(d), so long as Agent is not a Non-Consenting Lender, at Borrower’s
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent’s consent (but shall have no obligation) to purchase from any such
Non-Consenting Lenders, and any such Non-Consenting Lenders agree that they
shall, upon Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of any such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by such Non-Consenting Lenders and all
accrued interest and Fees (including fees payable in accordance with
Section 2.3(a)(ii)) with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement. In the
event that a Non-Consenting Lender does not execute an Assignment Agreement
pursuant to Section 11.1 within five (5) Business Days after receipt by such
Non-Consenting Lender of notice of replacement pursuant to this Section 12.2(d)
and presentation to such Non-Consenting Lender of an Assignment Agreement
evidencing an assignment pursuant to this Section 12.2(d), Borrower shall be
entitled (but not obligated) to execute such Assignment Agreement on behalf of
any such Non-Consenting Lender, and any such Assignment Agreement so executed by
Borrower, the replacement Lender and Agent, shall be effective for purposes of
this Section 12.2(d) and Section 11.1.

(e) [Reserved].

(f) [Reserved].

(g) [Reserved].

(h) Further, notwithstanding anything to the contrary contained in this
Section 12.2, technical and conforming modifications to the Loan Documents may
be made with the consent of Borrower and Agent (but without the consent of any
Lender) to the extent necessary to cure any ambiguity, omission, defect or
inconsistency; provided, that Agent shall notify the Lenders of any such
proposed modifications and no such modification shall become effective if the
Requisite Lenders have objected thereto within five (5) Business Days after the
delivery of such notice.

12.3 Fees and Expenses. Borrower shall reimburse: (i) Agent and Lead Arranger
for all reasonable documented fees, reasonable documented out-of-pocket costs
and expenses (including the reasonable documented fees and reasonable documented
out-of-pocket expenses of one firm of counsel); and (ii) Agent and Lead Arranger
(and, with respect to clauses (b), (c) and (d) below, all Lenders for all
reasonable documented out-of-pocket fees, costs and expenses, including the
reasonable documented fees, reasonable documented out-of-pocket costs and
expenses of one firm of counsel for Agent, Lead Arranger and Lenders, taken as a
whole, and a single local counsel in each relevant jurisdiction and in the case
of an actual or potential conflict of interest where Agent, Lead Arranger or the
Lender affected by such conflict informs Agent of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Person),
incurred in connection with the negotiation, preparation and filing and/or
recordation of the Loan Documents, and incurred in connection with:

(a) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Loans made pursuant hereto or its rights
hereunder or thereunder;

 

-107-



--------------------------------------------------------------------------------

(b) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, any Credit Party or any other Person and
whether as a party, witness or otherwise) in any way relating to any of the Loan
Documents and the transactions contemplated thereby or any other agreement to be
executed or delivered in connection herewith or therewith, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof; in connection with a case commenced by or against any or all
of the Credit Parties or any other Person that may be obligated to Agent by
virtue of the Loan Documents; including any such litigation, contest, dispute,
suit, proceeding or action arising in connection with any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that no Person shall be entitled to reimbursement under this
clause (b) in respect of any litigation, contest, dispute, suit, proceeding or
action to the extent any of the foregoing results from such Person’s (or such
Person’s Related Person’s) gross negligence, bad faith, material breach or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment); provided, further, that no Indemnified
Person will be indemnified for any such cost, expense or liability to the extent
of any dispute solely among Indemnified Persons other than claims against Agent,
in such capacity in connection with fulfilling any such roles;

(c) any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default;

(d) any workout or restructuring of the Loans upon the occurrence and during the
continuance of one or more Events of Default; and

(e) efforts to (i) monitor the Loans or any of the other Obligations hereunder,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs and (iii) [reserved]; including, as to each of clauses (a) through
(d) above, all reasonable and documented professionals fees, including, but not
limited to appraisers’, field examiners’ and attorneys’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all reasonable documented
out-of-pocket expenses, costs, charges and other fees incurred by such
professionals in connection with or relating to any of the events or actions
described in this Section 12.3. All amounts under this Section 12.3 shall be
payable no later than 20 days after written demand therefore (together with
reasonably detailed supporting documentation submitted to a Financial Officer of
Borrower).

12.4 No Waiver. Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 12.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable Requisite Lenders, and directed to Borrower specifying
such suspension or waiver.

12.5 Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise.

 

-108-



--------------------------------------------------------------------------------

12.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

12.7 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

12.8 Confidentiality. Each Lender and Agent agrees to maintain, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential or disclosed under
circumstances where it is reasonable to assume that such information is
confidential (the “Information”), except that such Information may be disclosed
by the Lenders or Agent (i) with Borrower’s consent, (ii) to Related Persons of
such Lender or Agent, as the case may be, that are advised of the confidential
nature of such Information and are instructed to keep such Information
confidential in accordance with the terms hereof, (iii) to the extent such
information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 12.8 or (B) available to such Lender or
Agent or any of their Related Persons, as the case may be, from a source (other
than any Credit Party) not known by them to be subject to disclosure
restrictions, (iv) to the extent disclosure is required by applicable law or
other legal process or requested or demanded by any Governmental Authority,
including any governmental bank regulatory authority (in which case Agent shall
notify Borrower, to the extent not prohibited by law or legal process; provided
that no notice shall be required in the case of disclosure to bank regulatory
authorities having jurisdiction over Agent or any Lender), (v) to the extent
necessary or customary for inclusion in league table measurements, (vi) (A) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees or participants, and to their
respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 12.8 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, (ix) in connection with
the exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender or Agent
or any of their Related Persons is a party or bound, or to the extent necessary
to respond to public statements or disclosures by Credit Parties or their
Related Persons referring to a Lender or Agent or any of their Related Persons,
(x) to the National Association of Insurance Commissioners, CUSIP Service Bureau
or any similar organization, regulatory authority, examiner or nationally
recognized ratings agency and (xi) to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, in each case to the extent
such Persons agree to be bound by provisions substantially similar to the
provisions of this Section 12.8. In the event of any conflict between the terms
of this Section 12.8 and those of any Loan Document, the terms of this
Section 12.8 shall govern.

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that
(i) any obligations of confidentiality contained herein and therein do not apply
and have not applied to the federal tax treatment and federal tax structure of
the Loans (the “Tax Structure”) (and any

 

-109-



--------------------------------------------------------------------------------

related transactions or arrangements) from the commencement of discussions
between the parties, and (ii) each party (and each of its employees,
representatives or other agents) may disclose to any and all Persons, without
limitation of any kind, the Tax Structure and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to the Tax Structure. The preceding sentence is intended to cause the
Tax Structure to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
IRC, and shall be construed in a manner consistent with such purpose. Each party
hereto acknowledges that it has no proprietary or exclusive rights to the Tax
Structure.

12.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES. EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATED TO THIS AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK COUNTY; PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN SECTION 12.10 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS
DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

12.10 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in this Section 12.10 (or to such other address as may be hereafter
notified by the respective parties hereto), or (B) the party to be notified at
its address specified on the signature page of this Agreement or any applicable
Assignment Agreement, (ii) to the extent given by a Credit Party posted to any
E-System set

 

-110-



--------------------------------------------------------------------------------

up by or at the direction of Agent in an appropriate location or (iii) addressed
to such other address as shall be notified in writing (A) in the case of
Borrower and Agent, to the other parties hereto and (B) in the case of all other
parties, to Borrower and Agent. Transmission by electronic mail (including
E-Fax, even if transmitted to the fax numbers set forth in clause (i) above)
shall not be sufficient or effective to transmit any such notice under this
clause (a) unless such transmission is an available means to post to any
E-System. Notice addresses as of the Closing Date shall be as set forth below:

 

  (i)

If to Agent, at

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, Delaware 19720

Primary Contact: Amal Sydney

Telephone No.: (302) 894-6040

Email: amal.m.sydney@citi.com

 

  (ii)

If to Borrower, at

XPO Logistics, Inc.

Five American Lane

Greenwich, Connecticut 06831

Attn: Karlis Kirsis

Telephone No.: (203) 833-0335

Email: karlis.kirsis@xpo.com

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, five (5) Business Days after deposit in the mail,
(iv) if delivered by facsimile or electronic mail (other than to post to an
E-System pursuant to clause (a) above) upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the date of such posting in an appropriate location and the date access
to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System. Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrower or Agent) designated in
Section 12.10 to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication. The giving of any notice required hereunder may be waived
in writing by the party entitled to receive such notice.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects (to the extent required under the
Loan Documents) except as expressly noted in such communication or E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its lending
office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

 

-111-



--------------------------------------------------------------------------------

12.11 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

12.12 Counterparts. This Agreement may be executed in any number of separate
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

12.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO KNOWINGLY WAIVE ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

12.14 Press Releases and Related Matters. Each Credit Party consents to the
publication by Agent or any Lender of customary advertising material relating to
the financing transactions contemplated by this Agreement using Borrower’s name,
product photographs, logo or trademark. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

12.15 Reinstatement. This Agreement shall remain in full force and effect should
any petition be filed by or against Borrower for liquidation or reorganization,
should Borrower become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver, interim receiver, receiver and
manager or trustee be appointed for all or any significant part of Borrower’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations hereunder, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations
hereunder, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations hereunder shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.

12.16 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 12.9 and 12.16, with its counsel.

 

-112-



--------------------------------------------------------------------------------

12.17 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

12.18 Patriot Act Notice. Each Lender and Agent (for itself and not on behalf of
any Lender) hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, such Lender and Agent may be required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender and Agent, as the case may be, to identify the Credit
Parties in accordance with the Patriot Act.

12.19 Currency Equivalency Generally; Change of Currency.

(a) For the purposes of making valuations or computations under this Agreement
(but not for purposes of the preparation of any financial statements delivered
pursuant hereto), unless expressly provided otherwise, where a reference is made
to a dollar amount the amount is to be considered as the amount in Dollars and,
therefore, each other currency shall be converted into the Dollar equivalent
thereof.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Agent may from time to time specify with Borrower’s consent
to appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

12.20 [Reserved.].

12.21 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 12.10(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Borrower and each Lender party hereto
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the use of Electronic Transmissions.

(b) Signatures. Subject to the provisions of Section 12.10(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C)(i) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any Uniform Commercial Code, the federal Uniform Electronic Transactions Act,
the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural applicable law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which Agent, each Lender and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable law requiring certain documents
to be in writing or signed; provided, however, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.

 

-113-



--------------------------------------------------------------------------------

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 12.10 and this Section 12.21, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of Borrower, each other Credit Party executing this Agreement and
each Lender agrees that Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

12.22 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

12.23 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Credit Parties, the Lenders, Agent,
Lead Arranger, and for the purposes of Section 2.11, the Indemnified Persons and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender nor any Credit Party (except as otherwise
specifically provided under the Loan Documents) shall have any obligation to any
Person not a party to this Agreement or the other Loan Documents.

12.24 Relationships between Lenders and Credit Parties. Borrower acknowledge and
agree that the Lenders are acting solely in the capacity of an arm’s length
contractual counterparty to Borrower with respect to the Loans and other
financial accommodations contemplated hereby and not as a financial advisor or a
fiduciary to, or an agent of, Borrower or any other Person. Additionally, no
Lender is advising Borrower or any other Person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. Borrower shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Lenders shall have no responsibility or liability
to Borrower with respect thereto. Any review by the Lenders of Borrower, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Lenders and shall not be on
behalf of Borrower.

12.25 [Reserved.].

 

-114-



--------------------------------------------------------------------------------

12.26 Acknowledgement and Consent to Bail-In of EFA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

12.27 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Agent, the Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of Borrower or any
other Credit Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

-115-



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, Agent,
the Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of Borrower or any other Credit Party, that none of
Agent or the Lead Arranger or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in the Loans, the Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

13. GUARANTY

13.1 Guaranty.

(a) Each Guarantor hereby agrees that such Guarantor is jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to Agent and
Lenders and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Agent and the Lenders by Borrower.
Each Guarantor agrees that its guaranty obligation hereunder is a continuing
guaranty of payment and performance and not of collection, that its obligations
under this Section 13 shall not be discharged until the repayment of the Loans
and termination of the Commitments, and that its obligations under this
Section 13 shall be absolute and unconditional, irrespective of, and unaffected
by,

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which Borrower is or may become a party;

(ii) the absence of any action to enforce this Agreement (including this
Section 13) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;

(iii) the existence, value or condition of, or failure to perfect its Lien, if
any, against, any security for the Obligations hereunder or any action, or the
absence of any action, by Agent and Lenders in respect thereof (including the
release of any such security);

(iv) the insolvency of any Credit Party; or

(v) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guarantied hereunder.

 

-116-



--------------------------------------------------------------------------------

(b) Each Guarantor expressly represents and acknowledges that it is part of a
common enterprise with Borrower and that any financial accommodations by
Lenders, or any of them, to Borrower hereunder and under the other Loan
Documents are and will be of direct and indirect interest, benefit and advantage
to all Guarantors.

13.2 Waivers by Guarantors. Each Guarantor expressly waives, to the extent
permitted by law, all rights it may have now or in the future under any statute,
or at common law, or at law or in equity, or otherwise, to compel Agent or
Lenders to marshal assets or to proceed in respect of the Obligations hereunder
guarantied hereunder against any other Credit Party, any other party or against
any security for the payment and performance of the Obligations hereunder before
proceeding against, or as a condition to proceeding against, such Guarantor. It
is agreed among each Guarantor, Agent and Lenders that the foregoing waivers are
of the essence of the transaction contemplated by this Agreement and the other
Loan Documents and that, but for the provisions of this Section 13 and such
waivers, Agent and Lenders would decline to enter into this Agreement. Each
Guarantor expressly waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Obligations hereunder, acceptance of further security,
release of further security, composition or agreement arrived at as to the
amount of, or the terms of, the Obligations hereunder, notice of adverse change
in Borrower’s financial condition or any other fact which might increase the
risk to Borrower).

13.3 Benefit of Guaranty. Each Credit Party agrees that the provisions of this
Section 13 are for the benefit of Agent and Lenders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Credit Party and Agent or Lenders, the
obligations of such other Credit Party under the Loan Documents.

13.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 13.7, each Credit Party hereby expressly and irrevocably subordinates to
payment of the Obligations hereunder any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Maturity Date. Each Credit Party acknowledges and agrees
that this subordination is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Credit Party’s liability hereunder or the
enforceability of this Section 13, and that Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 13.4.

13.5 Election of Remedies. If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any collateral, whether owned by any Credit Party or by
any other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 13. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Credit Party or
any other Person, whether because of any applicable laws pertaining to “election
of remedies” or the like, each Credit Party hereby consents to such action by
Agent or such Lender and waives any claim based upon such action, even if such
action by Agent or such Lender shall result in a full or partial loss of any
rights of subrogation that such Credit Party might otherwise have had but for
such action by Agent or such Lender. Any election of remedies that results in
the denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any Credit Party shall not impair any other Credit
Party’s obligation to pay the full amount of the Obligations hereunder. In the
event Agent or any Lender shall bid at any foreclosure or trustee’s sale or at
any private sale permitted by law or the Loan Documents, Agent or such Lender
may bid all or less than the amount of the Obligations hereunder and the amount
of such bid need not be paid by Agent or such Lender but shall be credited
against the Obligations hereunder. The amount of the successful

 

-117-



--------------------------------------------------------------------------------

bid at any such sale, whether Agent, Lender or any other party is the successful
bidder, shall be conclusively deemed to be the fair market value of the
collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 13, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent or any Lender might otherwise be
entitled but for such bidding at any such sale.

13.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Guarantor’s liability under this Section 13 shall be limited to an amount
not to exceed as of any date of determination the greater of:

(a) the amount of all Loans advanced to Borrower; and

(b) the amount that could be claimed by Agent and Lenders from such Guarantor
under this Section 13 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
foreign or domestic statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Guarantor under Section 13.7.

13.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Guarantor shall make a payment under this Section 13
of all or any of the Obligations hereunder (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Guarantor, exceeds the amount that such Guarantor would otherwise
have paid if Borrower had paid the aggregate Obligations hereunder satisfied by
such Guarantor Payment in the same proportion that such Guarantor’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantors as
determined immediately prior to the making of such Guarantor Payment, then,
following the repayment of the Loans and termination of the Commitments, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this Section 13 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 13.7 is intended only to define the relative rights of the
Credit Parties and nothing set forth in this Section 13.7 is intended to or
shall impair the obligations of the Credit Parties, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of, and subject to the limitations contained in, this Agreement,
including Section 13.1. Nothing contained in this Section 13.7 shall limit the
liability of Borrower to pay the Loans made to it and accrued interest, Fees and
expenses with respect thereto for which it is primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantors to which
such contribution and indemnification is owing.

 

-118-



--------------------------------------------------------------------------------

(e) The rights of the indemnifying Borrower against other Credit Parties under
this Section 13.7 shall be exercisable upon the full and indefeasible payment of
the Obligations hereunder and the termination of the Commitments.

13.8 Liability Cumulative. The liability of each Guarantor under this Section 13
is in addition to and shall be cumulative with all liabilities of such Guarantor
to Agent and Lenders under this Agreement and the other Loan Documents to which
such Guarantor is a party or in respect of any Obligations hereunder or
obligation of the other Guarantors, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

13.9 [Reserved].

13.10 Release of Guaranties. A Guaranty as to any Guarantor shall automatically
terminate and be of no further force or effect and such Guarantor shall be
automatically released from all obligations under this Agreement and all the
Loan Documents upon:

(a) the sale, disposition, exchange or other transfer (including through merger,
consolidation amalgamation or otherwise) of the Capital Stock (including any
sale, disposition or other transfer following which the applicable Guarantor is
no longer a Restricted Subsidiary), of the applicable Guarantor if such sale,
disposition, exchange or other transfer is made in a manner not in violation of
this Agreement; or

(b) the designation of such Guarantor as an Unrestricted Subsidiary in
accordance with the provisions of the definition of “Unrestricted Subsidiary”;
or

(c) such Subsidiary becomes an Excluded Subsidiary (as evidenced by a notice in
writing from an Officer of Borrower); or

(d) repayment of all of the Loans and termination of all of the Commitments
hereunder.

[SIGNATURE PAGES FOLLOW]

 

 

-119-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: XPO LOGISTICS, INC. By:   /s/ Ravi Tulsyan   Name: Ravi Tulsyan  
Title: Senior Vice President and Treasurer

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Guarantors:

BOUNCE LOGISTICS, INC.

CON-WAY MULTIMODAL INC.

MANUFACTURERS CONSOLIDATION SERVICE OF

CANADA, INC.

XPO AIR CHARTER, LLC

XPO CNW, INC.

XPO COURIER, LLC

XPO CUSTOMS CLEARANCE SOLUTIONS, LLC

XPO DEDICATED, LLC

XPO ENTERPRISE SERVICES INC.

XPO GLOBAL FORWARDING, INC.

XPO INTERMODAL SOLUTIONS, LLC

XPO INTERMODAL SOLUTIONS, INC.

XPO INTERMODAL, INC.

XPO LAST MILE HOLDINGS, INC.

XPO LAST MILE, INC.

XPO LOGISTICS CARTAGE, LLC

XPO LOGISTICS DRYAGE, LLC

XPO LOGISTICS EXPRESS, LLC

XPO LOGISTICS FREIGHT, INC.

XPO MANAGED TRANSPORTATION, LLC

XPO MANUFACTURING, LLC

XPO LOGISTICS NLM, INC.

XPO PORT SERVICES, INC.

XPO LOGISTICS SUPPLY CHAIN CORPORATE

SERVICES, INC.

XPO LOGISTICS SUPPLY CHAIN HOLDING COMPANY

XPO LOGISTICS SUPPLY CHAIN OF NEW JERSEY, INC.

XPO LOGISTICS SUPPLY CHAIN OF TEXAS, LLC

XPO LOGISTICS SUPPLY CHAIN, INC.

XPO LOGISTICS WORLDWIDE GOVERNMENT

SERVICES, LLC

XPO LOGISTICS WORLDWIDE, INC.

XPO LOGISTICS WORLDWIDE, LLC

XPO LOGISTICS, LLC

XPO LOGISTICS LTL SOLUTIONS, INC.

XPO PROPERTIES, INC.

XPO SERVCO, LLC

XPO STACKTRAIN, LLC

XPO TRANSPORT, LLC

 

By:   /s/ Ravi Tulsyan   Name: Ravi Tulsyan   Title: Senior Vice President and
Treasurer

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

PDS TRUCKING, INC. XPO DISTRIBUTION SERVICES, INC. By:   /s/ Dominick Muzi  
Name: Dominick Muzi   Title: President & Chief Operating Officer CTP LEASING,
INC. By:   /s/ Donald Powers   Name: Donald Powers   Title: President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

AGENT: CITIBANK, N.A., as Agent By:   /s/ Matthew S. Burke Name: Matthew S.
Burke Title: Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

TO

CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

 

To:    Citibank, N.A. Via:    ABA No. 021-000-089 Account Name:    SSB Account
No.:    4078-4524 Reference:    XPO Attention:    Amal Sydney



--------------------------------------------------------------------------------

ANNEX B

TO

CREDIT AGREEMENT

 

Lender(s)

   Commitment  

Citibank, N.A.

   $ 500,000,000  

TOTAL

   $ 500,000,000  



--------------------------------------------------------------------------------

Execution Version

Schedule A-1

Guarantors

Bounce Logistics, LLC

Con-way Multimodal Inc.

CTP Leasing, Inc.

Manufacturers Consolidation Service of Canada, Inc.

PDS Trucking, Inc.

XPO Air Charter, LLC

XPO CNW, Inc.

XPO Courier, LLC

XPO Customs Clearance Solutions, LLC

XPO Dedicated, LLC

XPO Distribution Services, Inc.

XPO Enterprise Services, Inc.

XPO Global Forwarding, Inc.

XPO Intermodal Services, LLC

XPO Intermodal Solutions, Inc.

XPO Intermodal, Inc.

XPO Land Holdings, LLC

XPO Last Mile Holding, Inc.

XPO Last Mile, Inc.

XPO Logistics Cartage, LLC

XPO Logistics Drayage, LLC

XPO Logistics Express, LLC

XPO Logistics Freight, Inc.

XPO Logistics Managed Transportation, LLC

XPO Logistics Manufacturing, LLC

XPO Logistics NLM, LLC

XPO Logistics Port Services, LLC

XPO Logistics Supply Chain Corporate Services, Inc.

XPO Logistics Supply Chain Holding Company

XPO Logistics Supply Chain of New Jersey, LLC

XPO Logistics Supply Chain of Texas, LLC

XPO Logistics Supply Chain, Inc.

XPO Logistics Worldwide Government Services, LLC

XPO Logistics Worldwide, Inc.

XPO Logistics Worldwide, LLC

XPO Logistics, LLC

XPO LTL Solutions, Inc.

XPO Properties, Inc.

XPO Servco, LLC

XPO Stacktrain, LLC

XPO Transport, LLC



--------------------------------------------------------------------------------

Schedule 2.1

Agent’s Representatives

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Telephone: (302)894-6040

Email: Amal.m.Sydney@citi.com



--------------------------------------------------------------------------------

Schedule 4.7

Labor Matters

Alvarez v. XPO Logistics Cartage, LLC et al, U.S. District Court for the Central
District of California

Arrellano v. XPO Port Services, Inc., U.S. District Court for the Central
District of California

Carter v. XPO Last Mile, Inc., District Court, Northern District of California

Contreras v. Pacer Cartage, Inc., Superior Court State of California, Los
Angeles Central District

Contreras v. XPO Cartage, Inc. Superior Court of California, County of Los
Angeles

Diaz v. XPO Logistics, Inc. et al, Superior Court of California, County of Los
Angeles

Disus v. Intermodal Container Services, dba Harbor Rail Transport, Superior
Court State of California, Los Angeles Central District

Espinal v. Bob’s Discount Furniture, LLC et al., District of New Jersey

Ibanez v. XPO Last Mile, Inc. District Court, Northern District of California

Lopez v. Pacer Distribution Services, Superior Court State of California, Los
Angeles, Central District

Marshall v. John Scott Delivery Service, et al., Superior Court of the State of
California, Los Angeles District

Martinez v. XPO Logistics, Inc. et al., U.S. Central District of California

Mendoza v. XPO Logistics Cartage, LLC, Central District of California

Molina et al. v. XPO Logistics Port Services, LLC, Superior Court of the State
of California, Los Angeles District

Ramirez et al. v. XPO Cartage, Inc., U.S. Court of Appeals for the 9th Circuit



--------------------------------------------------------------------------------

Schedule 4.8

Subsidiaries and Joint Ventures

None of the credit parties is a party to a joint venture.

 

Credit Party/Subsidiary

  

Owner

   Ownership
Percentage     

Jurisdiction of
Organization

Bounce Logistics, LLC

  

XPO Logistics, LLC

     100%      Delaware

Con-way Multimodal Inc.

  

XPO Logistics Worldwide, Inc.

     100%      Delaware

CTP Leasing, Inc.

  

XPO Intermodal Solutions, Inc.

     100%      Delaware

Manufacturers Consolidation Service of Canada, Inc.

  

XPO Intermodal Solutions, Inc.

     100%      Delaware

PDS Trucking, Inc.

  

XPO Distribution Services, Inc.

     100%      Delaware

XPO Air Charter, LLC

  

XPO Logistics, LLC

     100%      Delaware

XPO CNW, Inc.

  

XPO Logistics, Inc.

     100%      Delaware

XPO Courier, LLC

  

XPO Last Mile, Inc.

     100%      Delaware

XPO Customs Clearance Solutions, LLC

  

XPO Global Forwarding, Inc.

     100%      Delaware

XPO Dedicated, LLC

  

XPO Logistics, LLC

     100%      Delaware

XPO Distribution Services, Inc.

  

XPO Intermodal, Inc.

     100%      Delaware

XPO Enterprise Services, Inc.

  

XPO Logistics, Inc.

     100%      Delaware

XPO Global Forwarding, Inc.

  

XPO Intermodal, Inc.

     100%      Delaware

XPO Intermodal Services, LLC

  

XPO Intermodal Solutions, Inc.

     100%      Delaware

XPO Intermodal Solutions, Inc.

  

XPO Intermodal, Inc.

     100%      Ohio

XPO Intermodal, Inc.

  

XPO Logistics, Inc.

     100%      Tennessee

XPO Land Holdings, LLC

  

XPO Logistics, Inc.

     100%      Delaware

XPO Last Mile Holding, Inc.

  

XPO Logistics, Inc.

     100%      Delaware

XPO Last Mile, Inc.

  

XPO Last Mile Holding, Inc.

     100%      Georgia

XPO Logistics Cartage, LLC

  

XPO Intermodal Solutions, Inc.

     100%      Delaware

XPO Logistics Drayage, LLC

  

XPO Logistics Cartage, LLC

     100%      Delaware

XPO Logistics Express, LLC

  

XPO Logistics, LLC

     100%      Delaware

XPO Logistics Freight, Inc.

  

XPO Logistics, Inc.

     100%      Delaware

XPO Logistics Managed Transportation, LLC

  

XPO Logistics Worldwide, Inc.

     100%      Delaware

XPO Logistics Manufacturing, LLC

  

XPO Logistics Freight, Inc.

     100%      Delaware

XPO Logistics NLM, LLC

  

XPO Logistics, LLC

     100%      Delaware

XPO Logistics Port Services, LLC

  

XPO Logistics Cartage, LLC

     100%      Delaware

XPO Logistics Supply Chain Corporate Services, Inc.

  

XPO Logistics Supply Chain, Inc.

     100%      New Jersey

XPO Logistics Supply Chain Holding Company

  

XPO Logistics, Inc.

     100%      Delaware

XPO Logistics Supply Chain of New Jersey, LLC

  

XPO Logistics Supply Chain, Inc.

     100%      Delaware

XPO Logistics Supply Chain of Texas, LLC

  

XPO Logistics Supply Chain, Inc.

     100%      Texas

XPO Logistics Supply Chain, Inc.

  

XPO Logistics Supply Chain Holding Company

     100%      North Carolina

XPO Logistics Worldwide Government Services, LLC

  

XPO Logistics Worldwide, Inc.

     100%      Delaware

XPO Logistics Worldwide, Inc.

  

XPO Logistics Worldwide, LLC

     100%      Delaware

XPO Logistics Worldwide, LLC

  

XPO Logistics, Inc.

     100%      Delaware

XPO Logistics, LLC

  

XPO Logistics, Inc.

     100%      Delaware

XPO LTL Solutions, Inc.

  

XPO Logistics Freight, Inc.

     100%      Delaware

XPO Properties, Inc.

  

XPO Logistics, Inc.

     100%      Delaware

XPO Servco, LLC

  

XPO Last Mile, Inc.

     100%      Delaware

XPO Stacktrain, LLC

  

XPO Intermodal Solutions, Inc.

     100%      Delaware

XPO Transport, LLC

  

XPO Last Mile Holding, Inc.

     100%      Delaware



--------------------------------------------------------------------------------

Schedule 4.13

Litigation

Labul v. XPO Logistics, Inc., U.S. District Court District of Connecticut

Leeman v. XPO Logistics, Inc., U.S. District Court Southern District of New York



--------------------------------------------------------------------------------

Schedule 4.17

Hazardous Materials

 

Facility Address

  

City

  

State

   Zip   

Description of Work

  

Regulatory
Closure
Achieved

8390 Hall St    St. Louis    MO    63147-
2316   

- Diesel Fuel UST removals and Remedial Investigation & Actions.

- PCB Landfill Cover & CAP

   Yes



--------------------------------------------------------------------------------

Schedule 6.13

Unrestricted Subsidiaries

XPO Escrow Sub, LLC



--------------------------------------------------------------------------------

EXECUTION VERSION

STRICTLY CONFIDENTIAL

Schedule 7.1

Closing Date Indebtedness

 

1.

$360,000,000 of XPO Logistics Inc.’s ABL facility

2.

$1,503,000,000 of XPO Logistics Inc.’s term loan facility

3.

$535,000,000 of XPO Logistics Inc.’s 6.125% Senior Notes due 2023

4.

$1,200,000,000 of XPO Logistics Inc.’s 6.50% Senior Notes due 2022

5.

$300,000,000 of XPO Logistics Inc.’s 6.70% Senior debentures due 2034

6.

Approximately $14,000,000 of 4.00% Euro private placement notes due 2020

7.

Approximately $280,000,000 of Trade Securitization Program

8.

Capital leases for equipment equal to approximately $280,000,000

9.

Asset financing equal to approximately $45,000,000



--------------------------------------------------------------------------------

Exhibit 1.1(a)

to

Credit Agreement

FORM OF SUPPLEMENTAL GUARANTEE

SUPPLEMENTAL GUARANTEE (this “Supplemental Guarantee”) dated as of [●], between
[●] (the “New Guarantor”) and CITIBANK, N.A., as administrative agent (the
“Agent”), under that certain Senior Unsecured Bridge Term Loan Credit Agreement
dated as of December 24, 2018 among XPO LOGISTICS, INC. (the “Borrower”), the
subsidiaries party thereto, as Guarantors, the Lenders party thereto and the
Agent (as the same may be amended, modified, extended, restated or supplemented
from time to time, the “Credit Agreement”).

WHEREAS, certain Subsidiaries of the Borrower are party to the Credit Agreement
as Guarantors;

WHEREAS, [●] desires to become a party to the Credit Agreement as a Guarantor
thereunder; and

WHEREAS, terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.    Guaranty. The New Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Supplemental Guarantee, the New Guarantor will be
deemed to be a Guarantor for all purposes under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement. The New Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement and applicable to a Guarantor thereunder including without
limitation all of the provisions of Section 13 of the Credit Agreement and
hereby represents and warranties that all of the representations and warranties
applicable to a Guarantor under Section 4 of the Credit Agreement (including
with respect to the execution and delivery by such New Guarantor of this
Supplemental Guarantee) are true and correct in all material respects as to such
New Guarantor, except where such representations and warranties expressly relate
to an earlier date. The New Guarantor hereby acknowledges that it has received a
copy of the Loan Documents, as they may have been amended or supplemented from
time to time.

2.    Together herewith the New Guarantor has delivered to the Agent all
documentation and other information the Agent may reasonably request
(a) relating to the existence of the New Guarantor, (b) the corporate authority
for and the validity of this Supplemental Guarantee and the guaranty under the
Credit Agreement and (c) required by Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

3.    This Supplemental Guarantee may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.



--------------------------------------------------------------------------------

4.    THIS SUPPLEMENTAL GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Guarantee
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

[New Guarantor]

By:    

Name:

Title:

 

Acknowledged and Agreed

as of the date first above written:

CITIBANK, N.A.,

as Agent By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit 1.1(b)

[Reserved]



--------------------------------------------------------------------------------

Exhibit 1.1(c)

to

Credit Agreement

Form of Compliance Certificate

Reference is made to that certain Senior Unsecured Bridge Term Loan Credit
Agreement, dated as of December 24, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among XPO LOGISTICS, INC., a Delaware corporation, as borrower (the
“Borrower”), the other Subsidiaries signatory thereto, as Guarantors, the
Lenders from time to time party thereto and CITIBANK, N.A., in its capacity as
administrative agent (in such capacity, and together with any successors and
assigns in such capacity, the “Agent”). All capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement. Pursuant to Section 5.1(a) of the Credit Agreement, the undersigned,
in his/her capacity as a Financial Officer of the Borrower (and not in his/her
personal capacity), certifies as follows:

[Use following paragraph 1 for fiscal year-end financial statements]

1.     [Attached hereto as Schedule I is the following consolidated financial
information regarding Borrower and its consolidated Restricted Subsidiaries,
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements have been prepared in
accordance with GAAP (except as approved by accountants or officers), as the
case may be, and disclosed in reasonable detail therein, including the economic
impact of such exception, and certified without qualification as to
going-concern or qualification arising out of the scope of the audit, by KPMG
LLP, another independent certified public accounting firm of national standing
or a firm otherwise reasonably acceptable to Agent. Also attached hereto as part
of Schedule I, is a management discussion and analysis that includes a
comparison of performance for this Fiscal Year to the corresponding period in
the prior year.]

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.     [Attached hereto as Schedule I is the following consolidated financial
information regarding Borrower and its consolidated Restricted
Subsidiaries:    (i) unaudited balance sheets as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the related statements of income and
cash flow for that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, all prepared in accordance with GAAP (subject to absence of
footnotes and normal year-end adjustments). Also attached hereto as part of
Schedule I, is a management discussion and analysis that includes a comparison
of performance for this Fiscal Quarter to the corresponding period in the prior
year.]



--------------------------------------------------------------------------------

2.     [Attached hereto as Schedule II are the related consolidating financial
statements reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from such consolidated financial statements described
in clause 1 above.]1

3.     Attached hereto as Schedule III are: amount of Net Proceeds received
during the fiscal quarter ending [______________] by or on behalf of, Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale subject to
prepayment pursuant to Section 2.3(b)(ii)(A) of the Credit Agreement and the
portion of such Net Proceeds that has been invested or are intended to be
reinvested in accordance with Section 2.3(b)(ii)(B) of the Credit Agreement.

4.     To my knowledge, during the Fiscal Quarter most recently ended, except as
otherwise disclosed to the Agent in writing pursuant to the Credit Agreement, no
Default or Event of Default has occurred and is continuing.2

 

 

1 

Include only to the extent that the Unrestricted Subsidiaries of the Borrower,
as of the last day of the applicable fiscal period, taken in the aggregate,
constituted a Significant Subsidiary.

2 

If continuing, also specify the details thereof and any action taken or proposed
to be taken with respect thereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Financial Officer
of the Borrower, has executed this certificate for and on behalf of Borrower,
and has caused this certificate to be delivered this ____ day of ___________,
20[ ].

 

XPO LOGISTICS, INC., as the Borrower By:         Name:     Title:



--------------------------------------------------------------------------------

Schedule I to

Compliance Certificate

FINANCIAL STATEMENTS



--------------------------------------------------------------------------------

Schedule II to

Compliance Certificate

CONSOLIDATING FINANCIAL STATEMENTS REFLECTING THE ADJUSTMENTS

NECESSARY TO ELIMINATE THE ACCOUNTS OF UNRESTRICTED SUBSIDIARIES

(IF ANY)



--------------------------------------------------------------------------------

Schedule III to

Compliance Certificate

CERTIFICATIONS REGARDING CERTAIN MANDATORY PREPAYMENTS

PARAGRAPH 3 OF COMPLIANCE CERTIFICATE

Section 2.3(b)(ii)(A): During the fiscal quarter ended on [__________]:

[neither the Borrower nor any of its Restricted Subsidiaries has received any
Net Proceeds from any Prepayment Disposition which would require a prepayment
pursuant to Section 2.3(b)(ii)(A) of the Credit Agreement (after giving effect
to any permitted reinvestment period).] or

[the Borrower or [ name of Restricted Subsidiary ], being a Restricted
Subsidiary of the Borrower, has received Net Proceeds in the amount of
$[___________] from [ describe Prepayment Disposition ]3 and [Borrower to
specify whether these Net Proceeds will be used to repay secured debt,
reinvested, or used to repay Indebtedness under the Credit Agreement (including
on a pro rata basis)].

 

 

3 

If the Borrower or any of its Restricted Subsidiaries has received any Net
Proceeds from any Prepayment Disposition, the certificate should describe same
and state the date of each receipt thereof and the amount of Net Proceeds
received on each such date, together with sufficient information (including
reasonably detailed calculations of the computation of Net Proceeds) as to
mandatory repayments and/or reinvestments thereof to determine compliance with
Section 2.3(b)(ii)(A) and/or Section 2.3(b)(ii)(B) of the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit 1.1(d)

[Reserved]



--------------------------------------------------------------------------------

Exhibit 1.1(e)

[Reserved]



--------------------------------------------------------------------------------

Exhibit 1.1(f)

[Reserved]



--------------------------------------------------------------------------------

Exhibit 1.1(g)

to

Credit Agreement

Form of Note

$                                                             

[Date]

FOR VALUE RECEIVED, the undersigned, XPO LOGISTICS, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to                  (the “Lender”) on
the Maturity Date in the lawful money of the United States and in immediately
available funds, the principal amount of the lesser of (a)                 
DOLLARS ($                ) and (b) the aggregate unpaid principal amount of all
Loans of the Lender outstanding under the Term Loan Credit Agreement referred to
below, which sum shall be due and payable in such amounts and on such dates as
are set forth in the Term Loan Credit Agreement. The Borrower further agrees to
pay interest in like money at such office specified in Section 2.8 of the Term
Loan Credit Agreement on the unpaid principal amount hereof from time to time,
from the date hereof at the rates, and on the date, specified in Section 2.2 of
the Term Loan Credit Agreement.

The Lender may endorse and attach a schedule to reflect the date, type and
amount of each Loan of the Lender outstanding under the Term Loan Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.5(e) of the Term Loan Credit Agreement and the principal amount
subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Term Loan Credit Agreement.

This Note is one of the Notes referred to in the Senior Unsecured Bridge Term
Loan Credit Agreement, dated as of December 24, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”), by and among the Borrower, the subsidiaries of
the Borrower signatory thereto, as Guarantors, the Lenders from time to time
party thereto and CITIBANK, N.A., as Agent. This Note is subject to the
provisions thereof and is subject to optional and mandatory prepayments in whole
or in part as provided therein. Terms defined in the Term Loan Credit Agreement
and not otherwise defined herein have, as used herein, the respective meanings
provided for therein.

This Note is unsecured but guaranteed as provided in the Term Loan Credit
Agreement. Reference is hereby made to the Term Loan Credit Agreement and for a
description of the nature and extent of the Guaranty, the terms and conditions
upon which the Guaranty was or will be granted and the rights of the holder of
this Note in respect thereof.

During the continuance of any one or more of the Events of Default specified in
the Term Loan Credit Agreement, all amounts then remaining unpaid on this Note
may be declared to be immediately due and payable all as provided in Article 9
thereof.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE TERM
LOAN CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE AGENT PURSUANT TO THE TERMS OF THE TERM LOAN CREDIT AGREEMENT.

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
NOTE (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT
LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

XPO LOGISTICS, INC., as the Borrower By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit 1.1(h)

to

Credit Agreement

[Reserved]



--------------------------------------------------------------------------------

Exhibit 2.1(b)

to

Credit Agreement

Form of Notice of Borrowing

                         , 20[    ]

Reference is made to that certain Senior Unsecured Bridge Term Loan Credit
Agreement, dated as of December 24, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among XPO LOGISTICS, INC., a Delaware corporation, as borrower (the
“Borrower”), the other Subsidiaries signatory thereto, as Guarantors, the
Lenders from time to time party thereto and CITIBANK, N.A., in its capacity as
administrative agent (in such capacity and together with any successors and
assigns in such capacity, the “Agent”). All capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement.

Borrower hereby gives its notice, pursuant to Section 2.1(b) of the Credit
Agreement, of its request for a Loan on [INSERT BORROWING DATE] in Dollars which
shall be [a LIBOR Loan in the amount of [●] Dollars with a LIBOR Period of [●]
months] [a Base Rate Loan in the amount of [●] Dollars]. The proceeds of the
Loan made to the Borrower should be wired as set forth below.

Bank Name:

Bank Address:

ABA#:

Account Name:

Account Number:

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be executed
and delivered by its duly authorized officer as of the date first set forth
above.

 

XPO LOGISTICS, INC., as the Borrower By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit 2.5(e)

to

Credit Agreement

Form of Notice of Conversion/Continuation

[DATE]

Reference is made to that certain Senior Unsecured Bridge Term Loan Credit
Agreement, dated as of December 24, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among XPO LOGISTICS, INC., a Delaware corporation (“Company”), the other
Subsidiaries signatory thereto, as Guarantors, the lenders from time to time
party thereto (the “Lenders”) and CITIBANK, N.A., in its capacity as
administrative agent (in such capacity and together with any successors and
assigns in such capacity, the “Agent”). All capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement.

Borrower hereby gives notice, pursuant to Section 2.5(e) of the Credit
Agreement, of its request to:

[On [●], 20[●], convert $ [●] of the aggregate outstanding principal amount of
the Loans, bearing interest at the [LIBOR Rate] [Base Rate], to a [Base Rate
Loan] [LIBOR Loan having a LIBOR Period of [●] month(s).4]5

[On [●], 20[●], continue $ [●] of the aggregate outstanding principal amount of
the Loans, bearing interest at the LIBOR Rate, as a LIBOR Loan having a LIBOR
Period of [●] month(s).6]7

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

4 

Duplicate as needed for multiple conversions.

5 

For LIBOR Rate/Base Rate conversions.

6 

Duplicate as needed for multiple continuations.

7 

For LIBOR Rate Continuation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Notice of Conversion/Continuation
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

XPO LOGISTICS, INC., as Borrower By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit 3.1

to

Credit Agreement

Form of Solvency Certificate

[DATE]

Reference is made to that certain Senior Unsecured Bridge Term Loan Credit
Agreement, dated as of December 24, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among XPO LOGISTICS, INC., a Delaware corporation, as borrower (the
“Borrower”), the other Subsidiaries signatory thereto, as Guarantors, the
Lenders from time to time party thereto and CITIBANK, N.A., in its capacity as
administrative agent. All capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Credit Agreement.

I am the duly qualified and acting Chief Financial Officer of the Borrower and
in such capacity, I believe as of the date hereof that:

As of the date hereof, immediately after the consummation of the Transactions,
(i) the fair value of the assets of the Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis, on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

XPO LOGISTICS, INC., as Borrower By:       Name:   Title: Chief Financial
Officer



--------------------------------------------------------------------------------

Exhibit 11.1(a)

to

Credit Agreement

Form of Assignment Agreement

This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and the Assignee identified in item
2 below (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Senior Unsecured Bridge Term Loan Credit
Agreement identified below (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any letters of credit or guarantees included in
such facilities), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.

From and after the Effective Date, the Agent shall make all payments in respect
of Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.



--------------------------------------------------------------------------------

1.

Assignor:

 

2.

Assignee:

[and is a Lender, an Affiliate of [Identify Lender] or an Approved Fund]8

 

3.

Borrower: XPO Logistics, Inc. (the “Company”)

 

4.

Agent: CITIBANK, N.A., as Agent under the Credit Agreement (the “Agent”)

 

5.

Credit Agreement: The Senior Unsecured Bridge Term Loan Credit Agreement dated
as of December 24, 2018 by and among the Borrower, the other Subsidiaries party
thereto, as Guarantors, the Lenders from time to time party thereto and the
Agent.

 

6.

Assigned Interest[s]:

Assignor Lender’s Loans

 

Aggregate Amount of Loans for all Lenders

 

Amount of Loans Assigned

 

Percentage Assigned of Loans

                   

Effective Date: [●], 20[●] [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

8 

Select as applicable.



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

Assignor

[Name of Assignor]

By:       Name:   Title:

 

Assignee

[Name of Assignee]

By:       Name:   Title:

 

Acknowledged and Agreed as of the date first above written: CITIBANK, N.A., as
Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

[Consented to and]9 Accepted:

 

CITIBANK, N.A., as Agent

By:       Name:   Title:

 

[Consented to]10

 

XPO LOGISTICS, INC., as Borrower

By:       Name:   Title:

 

9 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

10 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 to Assignment Agreement

Standard Terms and Conditions for

Assignment Agreement

 

1.

Representations and Warranties.

 

  1.1.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and (iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

  1.2.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it is not a Disqualified
Institution and it meets all the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vii) it is not a Borrower, an Affiliate of any
Borrower, a Non-Funding Lender or a natural person, (viii) attached to the
Assignment Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, including Section 2.13, duly
completed and



--------------------------------------------------------------------------------

  executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.

Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts that have accrued to but
excluding the Effective Date and to the Assignee for amounts that have accrued
from and after the Effective Date. Notwithstanding the foregoing, the Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.

 

3.

General Provisions. This Assignment Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.